

OFFICE BUILDING LEASE
Full Service Gross –Single Tenant Building(s)








LANDLORD:     6th& PINE DEVELOPMENT, LLC,
a California limited liability company
TENANT:         MOLINA HEALTHCARE, INC.,
a Delaware corporation






DATE:         February 28, 2013








--------------------------------------------------------------------------------



FUNDAMENTAL LEASE PROVISIONS
The following fundamental lease provisions are incorporated into the Lease
attached hereto and said provisions shall have the following meanings throughout
the Lease.
(a)
Landlord:    6th& Pine Development, LLC,
a California limited liability company.

(b)
Tenant:    Molina Healthcare, Inc.,
a Delaware corporation.

(c)
Site and Project:    That certain real property having the primary address of
604 Pine Avenue, Long Beach, California, as more particularly described on
Exhibit “A-1” attached hereto (the “Site”). A site plan of the Buildings, the
On-Site Parking and related common areas and amenities (collectively, the
“Project”) is attached hereto as Exhibit “A-2.”

(d)
Existing Building:    The office building located on the Site as of the date
hereof and commonly known as the Press-Telegram Building, to be refurbished by
Landlord pursuant to the terms of the Work Letter Agreement attached hereto as
Exhibit “B” (the “Work Letter”).

(e)
New Building:    The office building to be constructed by Landlord on the Site
and in the general location of the office building commonly known as the
Meeker-Baker Building, pursuant to the terms of the Work Letter; the Existing
Building (as refurbished) and the New Building shall sometimes be collectively
referred to as the “Buildings” and each, as a “Building.”

(f)
Premises:    The entire Rentable Area of each Building. In addition to the
Premises in each Building, Tenant has the exclusive right to use the On-Site
Parking Spaces as provided in clause (u) below and Article 30.

(g)
Rentable Area of Existing Building:    Subject to Section 1.2, approximately
89,702 rentable square feet (“RSF”), consisting of (i) approximately 70,110 RSF
of office space , and (ii) approximately 19,592 RSF of subterranean storage
space (the “Storage Space”).

(h)
Rentable Area of New Building:    Subject to Section 1.2 of the Lease,
approximately 120,000 RSF of office space.





--------------------------------------------------------------------------------



(i)
Rentable Area of Premises:    The total Rentable Area of the Existing Building
and the New Building.

(j)
Scheduled Commencement Date(s):    (i)    Existing Building: June 1, 2013.

(ii)    New Building: November 1, 2014.

(k)
Term:    (i)    Existing Building: Approximately eleven (11) years, six (6)
months from the Commencement Date of the Existing Building and ending on the
Expiration Date, unless extended pursuant to Exhibit “J” attached hereto or
earlier terminated as provided in the Lease.

(ii)    New Building: Approximately ten (10) years, one (1) month from the
Commencement Date of the New Building and ending on the Expiration Date, unless
extended pursuant to Exhibit “J” attached hereto or earlier terminated as
provided in the Lease.
(l)
Commencement Date(s):    See Section 2.3.

(m)
Expiration Date:    December 31, 2024, unless extended pursuant to Exhibit “J”
attached hereto or earlier terminated as provided in the Lease.

(n)
Monthly Base Rent:    (i)    Existing Building. (A) For the period from the
Commencement Date of the Existing Building through the date immediately
preceding the first (1st) anniversary of the Commencement Date of the Existing
Building, $2.70 per RSF for the Existing Building (excluding the Storage Space),
and as increased by three point seven five percent (3.75%) per year on the first
(1st) and each subsequent anniversary of the Commencement Date of the Existing
Building (each such anniversary of the Commencement Date of the Existing
Building being referred to herein as an “Adjustment Date”) thereafter through
the end of the stated Term (subject to Exhibit “J” for the Extension Periods),
and (B) for the period from the Commencement Date through the date immediately
preceding the first Adjustment Date, $1.40 per RSF of the Storage Space, and as
increased by three point seven five percent (3.75%) per year on the first (1st)
and each subsequent Adjustment Date





--------------------------------------------------------------------------------



thereafter through the end of the stated Term (subject to Exhibit “J” for the
Extension Periods).
(ii)    New Building. From and after the Commencement Date of the New Building
through the end of the stated Term (subject to Exhibit “J” for the Extension
Periods), the same per RSF rate as is in effect from time to time with respect
to the Existing Building (other than the Storage Space), including any
cumulative annual escalations therein.
(o)
Security Deposit:    None.

(p)
Construction of Improvements:    Landlord shall construct the Project, including
the Tenant Improvements in the Existing Building and the New Building in
accordance with the Work Letter.

(q)
Use:    General business, executive, professional, corporate, and administrative
office use only, and any other use only. Notwithstanding the foregoing, Landlord
agrees that Tenant may use the Premises, in connection with its general business
activities, for meeting, training and conference purposes, for the preparation,
service and providing of food and beverages for the Tenant Parties (as defined
below), for health club and childcare facilities for the Tenant Parties and
others (as long as such use is primarily to provide a service or amenity to
Tenant’s employees, staff and invitees), on‑site sale of logo and amenity type
merchandise to employees, display, testing and demonstration events, in each
case subject to the restrictions set forth in Article 5 and Applicable Laws.

(r)
Tenant’s Address for Notices:    Molina Healthcare, Inc.
200 Oceangate, Suite 100
Long Beach, CA 90802
Attention:     General Counsel

With a copies to:

        




--------------------------------------------------------------------------------



Molina Healthcare, Inc.
200 Oceangate, Suite 100
Long Beach, CA 90802
Attention:     Mr. Salvador Gutierrez, AVP,             Facilities

and

Molina Healthcare, Inc..
200 Oceangate, Suite 100
Long Beach, CA 90802
Attention:     Chairperson of Corporate                 Governance and
Nominating                 Committee of Board of Directors
(s)
Landlord’s Address for Notices:    6th& Pine Development, LLC
741 Atlantic Avenue
Long Beach, CA 90813
Attention:     604 Pine Landlord

With a copy to:
6th& Pine Development, LLC
741 Atlantic Avenue
Long Beach, CA 90813
Attention:     Property Manager

(t)
Landlord’s Broker:    Cushman & Wakefield of California, Inc.

(u)
Parking:    As further described in Article 30, a total of up to seven hundred
and thirteen (713) parking spaces, to be comprised of (a) (i) for the period
commencing on the Commencement Date for the Existing Building and ending on the
date immediately preceding the Commencement Date for the New Building, sixty
(60) On-Site Parking Spaces (as defined in Section 30.2 below), and (ii) for the
period commencing on the Commencement Date for the New Building and continuing
through the Expiration Date, two hundred thirteen (213) On-Site Parking Spaces,
and (b) for the period commencing on the Commencement Date for the Existing
Building and continuing through the Expiration Date, up to five hundred (500)
Off-Site Parking Spaces (as defined in Section 30.3 below), in each case as more
particularly described in, and to be made available to Tenant in accordance with
the terms





--------------------------------------------------------------------------------



of, Article 30 hereof. In the event of a discrepancy between this Section “u”
and Article 30, the terms of Article 30 shall prevail.
(v)
Renewal Rights:    See Exhibit “J” attached hereto.

(w)
Right of First Offer to Purchase:    See Exhibit “I-1” attached hereto.

(x)
Option to Purchase:    See Exhibit “I-2” attached hereto.

(y)
Base Year:    Calendar Year 2015

(z)
Tenant’s Share:    100%









--------------------------------------------------------------------------------




LEASE AGREEMENT
This LEASE AGREEMENT (this “Lease”), dated as of February 27, 2013 (the
“Effective Date”), is made and entered into by and between 6th& PINE
DEVELOPMENT, LLC, a California limited liability company (“Landlord”), and
MOLINA HEALTHCARE, INC., a Delaware corporation (“Tenant”), who agree generally
as follows:
GENERAL CONDITIONS
Landlord and Tenant agree that the following are general conditions which govern
all of the rights and obligations of Landlord and Tenant and supersede, to the
extent appropriate, any contrary provision in this Lease.
A.Consent/Duty to Act Reasonably. Unless the applicable provision of this Lease
expressly references “sole” or “absolute” with respect to a consent right or
other exercise of discretion (in which case such standard shall apply), (i) any
time the consent of Landlord or Tenant is required, such consent shall not be
unreasonably withheld, conditioned or delayed, and (ii) whenever this Lease
grants Landlord or Tenant the right to take action, exercise discretion, or make
allocations or other determinations, Landlord and Tenant shall act reasonably
and in good faith and take no action which might result in the frustration of
the reasonable expectations of a sophisticated tenant or landlord concerning the
benefits to be enjoyed under this Lease.
B.Quality of Construction; Phasing of Construction; and Landlord Warranties.
(a)    Quality of Construction. Landlord hereby represents and warrants to
Tenant and covenants that the Project, including the Tenant Improvements to be
constructed in the Existing Building and New Building, will be constructed in
accordance with the terms and conditions of the Work Letter and industry custom
and practice for a “first-class” office project (taking into account that the
Project involves (i) with respect to Phase I (as defined in the Work Letter) a
material restoration and renovation of a historic building and (ii) with respect
to Phase II (as defined in the Work Letter), material reconstruction of an
existing building, whereby the historic façade will be retained and incorporated
into the New Building), in each case free of all asbestos containing materials
(“ACM”) or other Hazardous Materials (as defined in Section 38.12 below) and in
full compliance with all Applicable Laws (as defined below), including, but not
limited to, the Americans with Disabilities Act of 1990, 42 U.S.C. 12101 et seq.
(“ADA”) and all Environmental Laws (as defined in Section 38.12 below) existing
at the later of the time of construction or the execution of this Lease, which
are applicable to such work in order to make the Project suitable for business
offices. Landlord will be fully responsible for making all alterations and
repairs to the Premises and the Project at its cost, and not as an Operating
Expense, resulting from or necessitated by the failure by Landlord and/or
Landlord’s contractor to comply with such Applicable Laws existing at the later
of the time of construction or the execution of this Lease, or from Landlord’s
and/or Landlord’s contractor’s utilization of any Hazardous Materials in
violation of any Environmental Laws existing at the later of the time of
construction or the execution of this Lease or which could pose a health risk to
occupants of the Project. Landlord’s obligation to perform such work in
accordance with Applicable Laws existing at the later of the time of
construction or the execution of this Lease shall be deemed to continue with
respect to such Applicable Laws and any obligation

    

--------------------------------------------------------------------------------




created by such Applicable Laws if the obligation was generally known as of the
later of the time of construction or the execution of this Lease (and Landlord’s
obligation shall exist and continue even though the time for performance under
such Applicable Laws was contingent on (A) the passage of time, (B) the
expenditure of money, (C) the performance of other work which would trigger such
compliance, or (D) the expiration or termination of a variance or a
grandfathered/grandmothered right). Accordingly, with respect to any costs that
the Tenant incurs in connection with Alterations or in the performance of its
maintenance and repair obligations under this Lease, which Tenant would not have
incurred if the work performed by Landlord with respect to the Project was
constructed in full compliance with the Applicable Laws in existence the later
of the time of construction or the execution of this Lease, then Landlord shall
be solely responsible for, and not as an Operating Expense, or shall otherwise
reimburse Tenant for such costs or increases costs, as applicable, and Tenant
shall not be responsible for all or any portion thereof. As used in this Lease,
the term “Applicable Laws” shall mean all governmental regulations, ordinances,
statutes or other laws of all governmental authorities with jurisdiction.
(b)    Phasing of Construction. Pursuant to the Work Letter, the Project is
divided into two Phases. Phase I consists of Landlord’s Construction Work (as
defined in the Work Letter) relating to the Existing Building and such other
portions of the Project, including sixty (60) On-Site Parking Spaces and related
common areas as necessary for Tenant’s use and occupancy of the Existing
Building, and Phase II consists of the balance of the Project, including the New
Building and the remaining one hundred fifty-three (153) On-Site Parking Spaces
and related common areas, all as more particularly described and provided for in
the Work Letter
(c)    Landlord Warranties.
(i)    In addition to Landlord’s other obligations set forth in this Lease,
including, without limitation, the terms and conditions of subjection (a) above,
General Condition N and Article 9 of this Lease, notwithstanding anything to the
contrary set forth in this Lease or the Work Letter, for a period of one (1)
year after the Substantial Completion of each of Phase of the Project (including
the Tenant Improvements therein), Landlord shall, at Landlord’s sole cost and
expense, and not as an Operating Expense, promptly repair or replace, or cause
to be repaired or replaced, any portion of such Phase (including the Tenant
Improvements therein) which shall be materially defective or shall fail to
comply with the Approved Base Building Plans (as defined in the Work Letter) and
the Approved TI Plans (as defined in the Work Letter) for such Phase. Such
repair or replacement shall be commenced as soon as reasonably possible after
Landlord’s receipt of written notice from Tenant of the need for such work, but
only if such notice is given within such one (1) year period, and shall be
diligently pursued to completion. For the purposes of this subsection:
(A)    Landlord may satisfy its obligation pursuant to this subsection by
causing Landlord’s general contractor or any subcontractor, equipment
manufacturer or material supplier who has provided a warranty, guaranty or
quality instruction (collectively, the “Construction Warranties”) to perform
such repair or replacement.
(B)    The provisions of this subsection shall not apply to any damage to any
Phase of the Project (including the Tenant Improvements therein) caused by

    

--------------------------------------------------------------------------------




Tenant or any of Tenant’s employees, agents, contractors, licensees, directors,
officers, partners, trustees, visitors or invitees (excluding, however, for
purposes of the foregoing, any principal of the Landlord) (each, a “Tenant
Party,” and collectively, the “Tenant Parties”) or any vandal or any casualty
(fire, wind, rain, lightning, etc.). Landlord’s obligations under this
subsection shall be limited to defects in the original construction of and
failures of such Phase of the Project to comply with Approved Base Building
Plans (as defined in the Work Letter) and the Approved TI Plans (as defined in
the Work Letter) for such Phase.
(C)    During any period of repair or replacement by Landlord pursuant to this
subsection, Base Rent and Additional Rent shall be abated to the extent, if at
all, that Tenant’s operations in the applicable portion of Premises are
substantially interfered with, including totally if applicable, in accordance
with General Condition F below. Subject to the next sentence, such abatement
shall be Tenant’s sole remedy in the event of a repair or replacement by
Landlord. Notwithstanding the provisions of the immediately preceding sentence,
to the extent that Landlord is able to recover the same from any contractor,
insurer or other warranting party, Tenant shall be entitled to any damages
incurred by Tenant during any such period of repair or replacement.
(ii)    Upon the expiration of the one (1) year period specified in this
subsection with respect to each Phase of the Project, Landlord shall assign and
deliver to Tenant and cause its general contractor to assign and deliver to
Tenant all Construction Warranties with respect to such Phase relating to any
portion of the Premises that Tenant is responsible during the Term of this Lease
to maintain and repair pursuant to Article 7. Such assignment(s) shall be on a
form reasonably acceptable to Tenant. Landlord shall ensure that Tenant is
listed as third party beneficiary in all construction contract(s) and
subcontract(s) with respect to all such Construction Warranties and that that
all such Construction Warranties are fully assignable to Tenant without the
consent or approval of such general contractor, subcontractor, equipment
manufacturer or material supplier.
C.Covenants and Agreements. The failure of Landlord or Tenant to insist in any
instance on the strict keeping, observance or performance of any covenant or
agreement contained in this Lease, or the exercise of any election contained in
this Lease, shall not be construed as a waiver or relinquishment for the future
of such covenant or agreement, but the same shall continue and remain in full
force and effect.
D.Non-Disturbance, Attornment and Subordination Agreement. Landlord agrees that,
on or before the date that is thirty (30) days following the Effective Date, it
will provide, without cost to or charge of, Tenant with a non‑disturbance,
subordination and attornment agreement (“non-disturbance agreement”) in favor of
Tenant from East West Bank (“Existing Mortgagee”) in substantially the form
attached hereto as Exhibit “H” (the “Approved SNDA”), in consideration of
Tenant’s execution and delivery of, and as a condition precedent to the
effectiveness of, this Lease. Said non‑disturbance agreement may be recorded at
Tenant’s election and expense. In the event that Landlord is unable to deliver
an Approved SNDA from Existing Mortgagee on or before such date, Tenant may
elect to terminate this Lease by delivering written notice thereof to Landlord,

    

--------------------------------------------------------------------------------




and this Lease will terminate and become null and void. Upon any such
termination, neither Landlord nor Tenant shall have any further rights or
obligations under this Lease, except for those indemnity provisions and other
provisions, which pursuant to General Condition Q below, survive such
termination.
Landlord further agrees to provide Tenant with a non‑disturbance agreement in
favor of Tenant from any other ground lessors, mortgage holders, lien holders or
mezzanine debt lien holders (each, a “Superior Mortgagee”) of Landlord who later
come(s) into existence at any time prior to the expiration of the Term, as it
may be extended, in a form acceptable to Tenant, in consideration of, and as a
condition precedent to, Tenant’s agreement to be bound by Section 18.1 below.
Said non‑disturbance agreement shall be deemed acceptable to Tenant if it is in
recordable form and is substantially consistent with the terms of the Approved
SNDA, or otherwise shall be acceptable to Tenant in its sole discretion, and may
be recorded at Tenant’s election and expense.
E.Notice. All references in this Lease to “notice” shall mean written notice
given in compliance with Article 32 of this Lease.
F.Abatement of Rent When Tenant Is Prevented From Using Premises. In the event
that Tenant is prevented from using, and does not use, the Premises or any
portion thereof, for five (5) consecutive business days or ten (10) business
days in any twelve (12) month period (the “Eligibility Period”) as a result of
(i) any damage or destruction to the Premises, the On-Site Parking Spaces, the
Off-Site Parking Spaces and/or the Project, (ii) any repair, maintenance or
alteration performed by Landlord after the applicable Commencement Date, which
substantially interferes with Tenant’s use of the Premises, the On-Site Parking
Spaces, the Off-Site Parking Spaces and/or the Project, (iii) any failure by
Landlord to provide Tenant with access to the Premises, the On-Site Parking
Spaces, the Off-Site Parking Spaces and/or the Project, (iv) because of breach
of any of Landlord’s warranties set forth in General Condition B, or (v) the
exercise by Tenant of its rights to complete construction of the Project as set
forth in General Condition I, then Tenant’s Rent shall be abated or reduced, as
the case may be, after expiration of the Eligibility Period for such time that
Tenant continues to be so prevented from using, and does not use, the Premises
or a portion thereof, in the proportion that the RSF of the portion of the
Premises that Tenant is prevented from using, and does not use, bears to the
total RSF of the Premises. However, in the event that Tenant is prevented from
conducting, and does not conduct, its business in any portion of the Premises
for a period of time in excess of the Eligibility Period, and the remaining
portion of the Premises is not sufficient to allow Tenant to effectively conduct
its business therein, and if Tenant does not conduct its business from such
remaining portion, then for such time after expiration of the Eligibility Period
during which Tenant is so prevented from effectively conducting its business
therein, the Rent for the entire Premises shall be abated; provided, however, if
Tenant reoccupies and conducts its business from any portion of the Premises
during such period, the Rent allocable to such reoccupied portion, based on the
proportion that the RSF of such reoccupied portion of the Premises bears to the
total RSF of the Premises, shall be payable by Tenant from the date such
business operations commence. If Tenant’s right to abatement occurs during a
free rent period (for these purposes, free rent shall be deemed to include half
rent, etc.) which arises after the Commencement Date, Tenant’s free rent period
shall be extended for the number of days that the abatement period overlapped
the free rent period (“Overlap Period”). Landlord shall have the right to extend
the Expiration Date for a period

    

--------------------------------------------------------------------------------




of time equal to the Overlap Period if Landlord sends a notice to Tenant of such
election within ten (10) days following the end of the extended free rent
period. If Tenant’s right to abatement occurs because of an eminent domain
taking and/or because of damage or destruction to the Premises and/or Tenant’s
property, Tenant’s abatement period shall continue until Tenant has been given
sufficient time, and sufficient access to the Premises to rebuild such portion
it is required to rebuild, to install its property, furniture, fixtures, and
equipment to the extent the same shall have been removed and/or damaged as a
result of such damage or destruction and/or eminent domain taking and to move in
over a weekend. To the extent Tenant has prepaid rent (as it does each month
since Rent is due on the first day of each month) and Tenant is subsequently
entitled to an abatement, such prepaid, and subsequently abated, Rent should be
refunded to, and paid by Landlord to, Tenant within thirty (30) days after the
end of the appropriate month.
G.Arbitration. With the exception of the arbitration provisions which shall
specifically apply to the determination of (i) the Fair Market Rental Rate, as
set forth in Exhibit “J” attached hereto [Options to Extend], and (ii) the Fair
Market Value, as set forth in Exhibit “I-2” [Option to Purchase], the provisions
of this General Condition G contain the sole and exclusive method, means and
procedure to resolve any and all disputes or disagreements, including whether
any particular matter constitutes, or with the passage of time would constitute,
an event of default (“Event of Default”). The parties hereby irrevocably waive
any and all rights to the contrary and shall at all times conduct themselves in
strict, full, complete and timely accordance with the provisions of this General
Condition G. Any and all attempts to circumvent the provisions of this General
Condition G shall be absolutely null and void and of no force or effect
whatsoever. As to any matter submitted to arbitration to determine whether it
would, with the passage of time, constitute an Event of Default, such passage of
time shall not commence to run until any such affirmative determination, so long
as it is simultaneously determined that the challenge of such matter as a
potential Event of Default was made in good faith, except with respect to the
payment of money. With respect to the payment of money, such passage of time
shall not commence to run only if the party which is obligated to make the
payment does in fact make the payment to the other party. Such payment can be
made “under protest,” which shall occur when such payment is accompanied by a
good‑faith notice stating why the party has elected to make a payment under
protest. Such protest will be deemed waived unless the subject matter identified
in the protest is submitted to arbitration as set forth in the following:
(a)    Except as otherwise provided above, all disputes and disagreements shall
be determined by final and binding arbitration without appeal or review,
pursuant to the laws of the State of California including the limitations period
applicable, before a single arbitrator (the “Arbitrator”) at a location
determined by the Arbitrator in Los Angeles County, California and administered
by JAMS (or its successor) (“JAMS”). If JAMS shall not then exist, or refuses to
accept submission of such dispute, such arbitration shall be conducted before
such other organization as to which the parties to the dispute may agree. If the
parties to the dispute are unable to so agree within fifteen (15) days after the
dispute arises, the organization shall be selected by the presiding judge of the
Los Angeles County Superior Court or his or her designee upon application by any
party to the dispute. Judgment upon any award rendered by the Arbitrator may be
entered by any state or federal court having jurisdiction thereof. Any
Arbitrator appointed or selected pursuant to

    

--------------------------------------------------------------------------------




this General Condition G shall be a retired judge of the Superior Court or Court
of Appeal of the State of California or a retired Federal District Court judge.
(b)    Any arbitration pursuant to this General Condition G shall be initiated
by the parties, or either of them, within ten (10) days after either party sends
written notice (the “Arbitration Notice”) of a demand to arbitrate to the other
party and to JAMS. The Arbitration Notice shall contain a description of the
subject matter of the arbitration, the dispute with respect thereto, the amount
involved, if any, and the remedy or determination sought. Any arbitration
pursuant to this General Condition G shall be conducted in accordance with the
Comprehensive Arbitration Rules and Procedures of JAMS then in effect (the
“Rules”), regardless of the amount in dispute, except that, whether or not such
Rules so provide:
(i)    The Arbitrator shall schedule a pre-hearing conference to resolve
procedural matters, arrange for the exchange of information, obtain stipulations
and attempt to narrow the issues to be arbitrated. The Arbitrator shall have the
discretion to order a pre-hearing exchange of information by the parties,
including, without limitation, production of requested documents, exchanges of
summaries of testimony of proposed witnesses and examination by deposition of
parties and third-party witnesses.
(ii)    There shall be no mediation or settlement conferences unless all parties
agree thereto in writing.
(iii)    Discovery shall be limited to that permitted by the Rules, and the
Arbitrator shall have discretion to determine the scope thereof.
(iv)    All motions shall be in letter form and hearings thereon shall be by
conference telephone calls unless the Arbitrator orders otherwise.
(v)    Hearings of motions shall require only twenty (20) days prior written
notice.
(vi)    All notices in connection with any arbitration may be served in any
manner permitted by Article 32 of this Lease.
(vii)    Fees and costs paid or payable to JAMS shall be included in “reasonable
expenses” for purposes of Section 12.4(b). The arbitrator shall specifically
have the power to award to the “prevailing party” such party’s reasonable
expenses incurred in such proceeding, except as otherwise provided in subsection
(c) below. Reasonable expenses shall include any reasonable attorneys’ fees. The
prevailing party shall be the party whose proposal for the resolution of the
dispute is the closer to that adopted by the Arbitrator.
(viii)    The selection of the Arbitrator (who must be a retired judge) shall be
in accordance with the then existing Rules. In the event that the parties are
unable to agree upon an arbitrator within the period of time allowed for them to
select an arbitrator, JAMS will provide a list of three available retired judges
and each party may strike one. The remaining judge (or if

    

--------------------------------------------------------------------------------




there are two, the one selected by the administrator of the Los Angeles County
office of JAMS) will serve as the arbitrator.
(ix)    In rendering a decision, the Arbitrator shall determine the rights and
obligations of the parties according to the terms of this Lease and the
substantive and procedural laws of the State of California. The Arbitrator’s
decision shall be based on the evidence introduced at the hearing, including any
logical and reasonable inferences therefrom. The decision must be based upon,
and accompanied by, a written statement of decision explaining the factual and
legal basis for the decision as to each of the principal controverted issues.
(x)    The Arbitrator may make any determination, and/or grant any relief that
is just and equitable, other than an award of exemplary or punitive damages. The
Arbitrator’s decision shall be conclusive and binding, and it may thereafter be
confirmed as a judgment by the Superior Court of the State of California,
subject only to challenge on the grounds set forth in California Code of Civil
Procedure Section 1286.2, subsections (a), (b), (c), (e) and (f). The validity
and enforceability of the Arbitrator’s decision is to be determined exclusively
by the Courts of the State of California pursuant to the provisions of this
Lease.
(c)    As soon as practicable after selection of the Arbitrator, JAMS, working
with the Arbitrator, shall determine a reasonable estimate of anticipated fees
and costs of the arbitration and shall deliver a statement to each party setting
forth that party’s pro rata share of such fees and costs. Each party shall
deposit its pro rata share of such fees and costs with JAMS within ten (10) days
after receipt of such statement. If any party fails to make a required deposit
hereunder, the other party may make such deposit on behalf of the defaulting
party and the amount of such deposit, plus interest thereon at the Interest Rate
from date of deposit to date of repayment, shall be awarded against the
defaulting party by the Arbitrator in making any final arbitration award without
regard to whether the defaulting party is the prevailing party in the
arbitration pursuant to this General Condition G.
H.Access to Building and Parking. Tenant shall be granted access to the
Buildings, the Premises, the On-Site Parking Spaces and the Project twenty-four
(24) hours per day, seven (7) days per week, every day of the year. Tenant shall
be granted access to the Off-Site Parking Spaces pursuant to the terms of
Article 30 hereof.
I.Right to Repair and Complete Construction. Notwithstanding any provision set
forth in this Lease to the contrary, (i) if Tenant provides written notice (or
oral notice in the event of an emergency such as damage or destruction to or of
any portion of the Buildings and/or anything that could cause material
disruption to Tenant’s business) to Landlord of an event or circumstance which
requires the action of Landlord with respect to repair and/or maintenance, and
Landlord fails to commence such action within a reasonable period of time, given
the circumstances, or (ii) if Tenant has the right to provide a Termination
Notice (as defined in Section 2.6 of this Lease) to Landlord as a result of
Landlord’s failure to complete construction of the Project as required by
General Condition B and the Work Letter, in each case after the receipt of such
notice, but in any event not later than seven (7) days after receipt of such
notice, then Tenant may, but shall not be required to, proceed to take the
required action or to complete construction of the Project upon delivery of an
additional three (3) business days’ notice to Landlord in the case of a repair
and upon delivery of

    

--------------------------------------------------------------------------------




an additional sixty (60) days’ notice to Landlord in the case of an intention to
complete construction of the Project, specifying that Tenant is taking such
required action or intends to complete construction of the Project (provided,
however, that in the case of any failure by Landlord to repair and/or maintain
the Premises or the Buildings, neither of the notices shall be required in the
event of an emergency which threatens life or where there is imminent danger to
property or a possibility that a failure to take immediate action could cause a
material disruption in Tenant’s normal and customary business activities), and
if such action was required under the terms of this Lease to be taken by
Landlord or was taken by Tenant as a result of occurrence of a Termination
Condition (as defined in Section 2.6 of the Lease), and was not taken by
Landlord within such ten (10) day period (unless such notice was not required as
provided above), then Tenant shall be entitled to prompt reimbursement by
Landlord of Tenant’s reasonable costs and expenses in taking such action plus
interest thereon at the Interest Rate as defined in General Condition O below
plus rent abatement to the extent Tenant would have otherwise been entitled to
rent abatement under General Condition F. Landlord agrees that Tenant will have
access to the Project (including the Building Systems (as defined in General
Condition N below) and the Building Structure (as defined in General Condition N
below)) to the extent necessary to perform the work contemplated by this
provision. Further, Landlord agrees that it shall cooperate with Tenant in
connection with Tenant’s effort to complete construction of the Project,
including providing Tenant’s instructions or directions to any applicable
contractors and/or assignment to Tenant of Landlord’s rights in and to any
applicable construction, engineering or design contracts in furtherance thereof.
In the event Tenant takes such action, and such work will affect the Building
Structure and/or the Building Systems, Tenant shall use only those contractors
used or reasonably approved by Landlord for work on such Building Structure or
Building Systems, unless such contractors are unwilling or unable to perform
(and are able to immediately perform), or timely and competitively perform, such
work, in which event Tenant may utilize the services of any other qualified
contractor which normally and regularly performs similar work in Comparable
Buildings (as defined in Exhibit “J”).
J.Right to Terminate Upon Discovery of Hazardous Material/Conditions.
(a)    Notwithstanding anything in this Lease, and except as expressly set forth
below, in the event that Tenant is notified or becomes aware of the fact that as
a result of:
(i)    any discovery of Hazardous Materials in, on or around the Project not
placed in, on or around the Project by Tenant or any Tenant Party, that may,
considering the nature and amount of the substances involved, interfere with
Tenant’s use of all or a portion of the Premises or which may present a health
risk to any occupants of the Premises); or
(ii)    the discovery of any other Hazardous Material with respect to the
Premises or the Project not caused by Tenant or any Tenant Party, which would
make it dangerous or unsafe for Tenant or any Tenant Party to conduct their
normal and customary business operations from the Premises or Project (each of
the items set forth in provision (a)(i) or (ii) being referred to herein as a
“Trigger Event”),
Tenant cannot, within six (6) months (“Non-Use Period”) of the discovery by
Tenant of the Trigger Event, be given reasonable use of, and access to, a safe
and healthful Premises, then Tenant may

    

--------------------------------------------------------------------------------




thereafter elect at any time to exercise an on‑going right to terminate this
Lease upon ten (10) days’ written notice sent to Landlord at any time following
the expiration of the Non-Use Period.
(b)    In the event of any Trigger Event occurring during the last year of the
Term or, if an applicable renewal option has been exercised, during the last
year of any renewal Term, should the Non‑Use Period continue for thirty (30)
days, Tenant may elect to exercise an on‑going right to terminate this Lease
upon ten (10) days’ written notice sent to Landlord at any time following the
expiration of the Non‑Use Period.
K.Interest on Past Due Obligations. Except with respect to the late payment of
Rent (which shall be governed by the provisions of Section 3.2), whenever one
party is obligated pursuant to this Lease to make a payment to the other party,
if such payment is not paid when due, then the party who does not make such
payment when due shall pay interest at the Interest Rate (as such term is
defined in General Condition O) to the party on the unpaid amount from the date
such amount was due until the date such amount is paid.
L.When Payment Is Due. Whenever in this Lease a payment is required to be made
by one party to the other, but a specific date for payment is not set forth or a
specific number of days within which payment is to be made is not set forth, or
the words “immediately”, “promptly” and/or “on demand”, or the equivalent, are
used to specify when such payment is due, then such payment shall be due thirty
(30) days after the party which is entitled to such payment sends written notice
to the other party demanding payment.
M.Landlord Bankruptcy Proceeding. In the event that the obligations of Landlord
under this Lease are not performed during the pendency of a bankruptcy or
insolvency proceeding involving the Landlord as the debtor, or following the
rejection of this Lease in accordance with Section 365 of the United States
Bankruptcy Code, then notwithstanding any provision of this Lease to the
contrary, and in addition to any and all other remedies permitted by this Lease
and/or by Applicable Laws Tenant shall have the right to set off against Rents
next due and owing under this Lease (a) any and all damages caused by such
non-performance of Landlord’s obligations under this Lease by Landlord,
debtor-in-possession, or the bankruptcy trustee, and (b) any and all damages
caused by the non-performance of Landlord’s obligations under this Lease
following any rejection of this Lease in accordance with Section 365 of the
United States Bankruptcy Code.
N.Building Structure and Building Systems. As used in this Lease, the term
“Building Structure” shall mean the structural portions of the Building,
including the foundation, floor/ceiling slabs, roof, curtain wall, exterior
glass and mullions, columns, beams, shafts (including elevator shafts), stairs,
parking areas (including the On-Site Parking Spaces), stairwells, escalators,
elevator cabs, plazas, pavement, sidewalks, curbs, entrances, landscaping, art
work, sculptures, washrooms, mechanical, electrical and telephone closets, and
all public areas and other exterior portions of the Building and Project, and
the term “Building Systems” shall mean the mechanical, electrical, life safety,
fire detection, fire alarm, plumbing, sprinkler systems (connected to the core)
and HVAC systems (including primary and secondary loops connected to the core)
(“Building Systems). As further provided in Article 9, and subject to the right
of Landlord to receive Additional Rent as provided for in Article 4, Landlord
shall at all times during the Term maintain the Building Structure and Building
Systems in first class condition and repair and shall operate the Project as a
first class

    

--------------------------------------------------------------------------------




office building. Notwithstanding anything in this Lease to the contrary, Tenant
shall not be required to make any repair to, modification of, or addition to the
Building Structure and/or the Building Systems and/or the Site except and to the
extent required because of Tenant’s use of all or a portion of the Premises for
other than normal and customary business office operations.
O.Interest Rate. The “Interest Rate” is defined as the lesser of (i) the rate
publicly announced from time to time, by the largest (as measured by deposits)
state chartered bank operating in California, as its Prime Rate or its Reference
Rate or other similar benchmark, plus two percent (2%), or (ii) the maximum rate
permitted by law.
P.Other Temporary Uses. Notwithstanding anything to the contrary in this Lease,
Landlord agrees that from time to time, Tenant may use the Premises and Project,
at no cost, for filming and taping of entertainment productions, staff and
customer parties and other temporary uses provided that Tenant agrees to
indemnify Landlord for any damages pursuant to Section 12.2(a).
Q.Survival of Provisions Upon Termination of Lease. This Lease shall survive the
expiration of the Term to the extent necessary that any term, covenant or
condition of this Lease which requires the performance of obligations or
forbearance of an act by either party hereto after the termination of this
Lease. Such survival shall be to the extent reasonably necessary to fulfill the
intent thereof, or if specified, to the extent of such specification, as same is
reasonably necessary to perform the obligations and/or forbearance of an act set
forth in such term, covenant or condition. Notwithstanding the foregoing, in the
event a specific term, covenant or condition is expressly provided for in such a
clear fashion as to indicate that such performance of an obligation or
forbearance of an act is no longer required, then the specific shall govern over
the General Provisions of this Lease.
R.Financing Contingency. Notwithstanding anything set forth in this Lease to the
contrary, the effectiveness of this Lease is contingent upon Tenant’s receipt of
evidence reasonably acceptable to Tenant that Landlord has obtained a binding
commitment, subject to customary qualifications for a transaction of this
nature, either from Existing Mortgagee or another commercial lender reasonably
acceptable to Tenant in an amount sufficient to complete the construction of the
entire Project on or before the date that is no later than sixty (60) days after
the Effective Date (the “Financing Period”). Landlord shall in good faith apply
for and diligently pursue the closing of such financing, including, without
limitation, the submittal of all information reasonably requested by Existing
Mortgagee or another potential lender(s) reasonably acceptable to Tenant. In the
event that Landlord is unable (despite such good faith efforts) to obtain such
financing commitment on or before the end of the Financing Period, Tenant may
elect to terminate this Lease by delivering thirty (30) days written notice
thereof to Landlord during which notice period Landlord shall have the right to
obtain the financing commitment in satisfaction of its obligations under this
General Condition R, and this Lease will terminate and become null and void.
Upon any such termination, neither Landlord nor Tenant shall have any further
rights or obligations under this Lease, except for those indemnity provisions
and other provisions, which pursuant to General Condition Q above, survive such
termination.

    

--------------------------------------------------------------------------------




S.Impound for Insurance Premiums and Tax Expenses. Landlord and Tenant
acknowledge that Landlord is and may be required in the future to impound funds,
on a monthly basis, sufficient to pay the annual Insurance Premiums and Tax
Expenses (the “Required Impound Payments”) due with respect to the Project (the
“Impound Obligations”) with Existing Mortgagee, or with another Superior
Mortgagee. Landlord agrees that in the event that it must satisfy any Impound
Obligations, it shall promptly pay the Required Impound Payments to either
Existing Mortgagee or any other Superior Mortgagee, as the case may be, which
shall be held by such lender and which shall be disbursed to pay the Insurance
Premiums and Tax Expenses prior to delinquency. In the event that Landlord is
not required by Existing Mortgagee or any other Superior Mortgagee during the
Term of this Lease to satisfy the Impound Obligations with respect to the
Required Impound Payments, Landlord agrees that it shall promptly notify Tenant
in writing of such fact and open a segregated bank account with a national bank
reasonably acceptable to Tenant (and in no event later than five (5) business
days after the expiration or termination of the prior existing Impound
Obligations) to receive from Landlord the Required Impound Payments. Such
Required Impound Payments deposited in to such account shall only be used by
Landlord to pay the Insurance Premiums and Tax Expenses prior to delinquency.
SPECIFIC TERMS AND CONDITIONS
Landlord and Tenant specifically agree as follows:
ARTICLE 1 - PREMISES
1.1    Lease of Premises. Landlord leases to Tenant, and Tenant leases from
Landlord, the Premises described in provision (f) of the Fundamental Lease
Provisions. Notwithstanding the foregoing, Landlord reserves the right to use up
to 1,000 RSF located on the 5th floor of the Existing Building, as shown on the
Final Phase I Base Building and Site Plans (as defined in the Work Letter) as
the management office for Project (the “Management Office”). Landlord’s use of
the Management Office shall not reduce the RSF of the Existing Building for
purposes of determining the Rent due from Tenant hereunder, but otherwise shall
be excluded from the “Premises” for all other purposes of this Lease.
1.2    Final Measurement of the Premises. Landlord and Tenant hereby acknowledge
and agree that, with respect to each Building, the stated amount of RSF
described in clauses (g) and (h) of the Fundamental Lease Provisions is not a
representation or warranty of the exact number of RSF therein, but rather is
only a reasonable approximation and that, in connection with the Substantial
Completion of each Building, Landlord shall cause a third-party architect
reasonably acceptable to Tenant to measure the applicable Building in accordance
with the standards set forth in ANSI Z65.1 2010 for measuring floor area in
office buildings, utilizing the Gross Building Area method for single occupant
buildings on pages 10-11, as promulgated by the Building Owners and Managers
Association (the “BOMA Standard”). In the event that the applicable Commencement
Date occurs prior to the Substantial Completion of the applicable Building
pursuant to Section 2.3(b) below, Base Rent shall be determined based on the RSF
set forth in clause (g) or (h) of the Fundamental Lease Provisions, as
applicable, and if the final measurement later produces a RSF number in excess
of or lower than the RSF number set forth in clause (g) or (h) of the
Fundamental Lease Provisions, as applicable, any payments due to Landlord from
Tenant based upon the amount

    

--------------------------------------------------------------------------------




of RSF contained in the applicable Building shall be proportionally,
retroactively and prospectively reduced or increased, as appropriate, to reflect
the actual RSF number, as properly measured under the BOMA Standard. If a
dispute occurs regarding the final accuracy of such measurements, such dispute
will be resolved pursuant to binding arbitration pursuant to General Condition
G.
1.3    Right of First Offer to Purchase. Tenant’s rights and obligations with
respect to the Right of First Offer to Purchase are set forth in Exhibit ”I-1”
attached and incorporated into this Lease by this reference.
1.4    Option to Purchase. Tenant’s rights and obligations with respect to its
Option to Purchase are set forth in Exhibit ”I-2” attached and incorporated into
this Lease by this reference.
ARTICLE 2 - TERM
1.5    Effective Date. This Lease will become binding and effective on the
Effective Date.
1.6    Term of Lease. The term of this Lease (“Term”) shall be for the term set
forth in provision (k) of the Fundamental Lease Provisions beginning on the
Commencement Date, as such term is defined below, and, unless sooner terminated
as hereinafter provided, ending on the Expiration Date specified in
provision (m) of the Fundamental Lease Provisions or, when appropriate, at the
end of the applicable Extension Period to the extent the rights to extend are
exercised pursuant to Exhibit “J”.
1.7    Delivery of Premises; Commencement Date(s).
(a)    The Premises will be delivered and occupied by Tenant in two Phases.
Phase I will include delivery of the Existing Building which will be delivered
to Tenant when Landlord’s Construction Work with respect to Phase I (including
the Tenant Improvements therein) is Substantially Complete and the Existing
Building is ready for occupancy. Phase II will include delivery of the New
Building which be delivered to Tenant when Landlord’s Construction Work with
respect to Phase II (including the Tenant Improvements therein) is Substantially
Complete and the New Building is ready for occupancy.
(b)    The “Commencement Date” and Tenant’s obligation to pay the Rent, as such
term is defined below, shall commence with respect to each Building on the
earlier of (i) the date Tenant commences business operations from such Building,
and (ii) five (5) business days following the date which is after the earlier of
the following (the “Move-In Period”):
(i)    With respect to the Existing Building, the earlier of (A) the date
Landlord delivers to Tenant a factually correct written notice stating that
Landlord’s Construction Work with respect to Phase I is Substantially Complete
and confirming the amount of RSF in the Existing Building, as determined in
accordance with the BOMA Standard pursuant to Section 1.2 above, and (B) the
date Landlord delivers to Tenant a factually correct written notice stating the
date that Landlord’s Construction Work with respect to Phase I would have been
Substantially Complete were it not for any Tenant Delays (as defined in the Work
Letter); and

    

--------------------------------------------------------------------------------




(ii)    With respect to the New Building, the earlier of (A) the date Landlord
delivers to Tenant a factually correct written notice stating that Landlord’s
Construction Work with respect to Phase II is Substantially Complete, and
confirming the amount of RSF in the New Building, as determined in accordance
with the BOMA Standard pursuant to Section 1.2 above, and (B) the date Landlord
delivers to Tenant a factually correct written notice stating the date that
Landlord’s Construction Work with respect to Phase II would have been
Substantially Complete were it not for any Tenant Delays.
Tenant understands that it is in Landlord’s best economic interests to have
Landlord’s Construction Work with respect to each Phase Substantially Completed
as soon as reasonably possible in order to have the Commencement Date for the
applicable Building occur as early as possible, and Tenant understands that to
the extent that Landlord’s Construction Work with respect to such Phase is not
Substantially Completed because of Tenant Delays, the Commencement Date for the
applicable Building will nevertheless occur on the date Landlord’s Construction
Work for such Phase would have completed had Tenant Delays not occurred.
1.8    Early Entry Into Premises. Landlord shall permit Tenant to enter the
Premises of each Building no later than thirty (30) days prior to the
anticipated Commencement Date for the purpose of installing furniture, special
flooring or carpeting, trade fixtures, telephones, computers, photocopy
equipment and other business equipment (“Early Entry Work”). Tenant’s Early
Entry Work shall not cause the Landlord to incur any additional costs (i.e.
accelerated schedule(s), out of sequence work, expedited material deliveries
etc.) to accommodate Tenant’s Early Entry Work. Such early entry shall not
advance the Commencement Date, nor trigger the commencement of any Move-In
Period, provided Tenant does not commence regular business operations from the
Premises. In connection with such early entry, Landlord shall not be responsible
for any loss caused by Tenant or those entering the Premises on behalf of Tenant
to perform such Early Entry Work, including theft, damage or destruction to any
work or material installed or stored by Tenant or any contractor or individual
involved in the construction of the Tenant Improvements, or for any injury to
Tenant or any Tenant Party or to any other person and provided further that
Landlord shall have the right to post the appropriate notices of
non‑responsibility and to require Tenant to provide Landlord with evidence that
Tenant has fulfilled its obligation to provide insurance pursuant to Article 12
hereof.
1.9    Notice of Commencement Date. Landlord or Tenant may send the other party
notice of the occurrence of the Commencement Date with respect to each Building
in the form of the attached Exhibit “C”, which notice the receiving party shall
acknowledge by executing a copy of the notice and returning it to the sending
party. If the receiving party disputes the accuracy of the information contained
in the notice, and the parties are unable to mutually agree as to the
Commencement Date, either party may submit the dispute to arbitration pursuant
to General Condition G.
1.10    Option to Terminate Because of Non‑Commencement or Completion.
Notwithstanding anything to the contrary set forth in this Lease, Tenant shall
have the right, at Tenant’s sole option, to elect to terminate this Lease by
delivery to Landlord of a notice (the “Termination Notice”) if (each, a
“Termination Condition”):

    

--------------------------------------------------------------------------------




(a)    [Intentionally Deleted];
(b)    Once Landlord commences physical construction of Landlord’s Construction
Work with respect to Phase I, Landlord fails to diligently prosecute the same to
completion, subject to any Tenant Delays and/or Force Majeure Delays;
(c)    Landlord has not delivered the Existing Building to Tenant with all of
Landlord’s Construction Work for Phase I Substantially Completed by July 1, 2013
(the “Existing Building Outside Delivery Date”), which Existing Building Outside
Delivery Date will be extended one (1) day for each day Landlord is delayed in
constructing Landlord’s Construction Work for Phase I because of any Tenant
Delays and/or Force Majeure Delays (as defined in the Work Letter), provided
that in no event shall the Existing Building Outside Delivery Date be extended
as a result of any Force Majeure Delays beyond December 31, 2013;
(d)    Landlord fails to commence physical construction (not merely drawings or
design work) of Landlord’s Construction Work with respect to Phase II on or
before October 1, 2013;
(e)    Once Landlord commences physical construction of Landlord’s Construction
Work with respect to Phase II, Landlord fails to diligently prosecute the same
to completion, subject to any Tenant Delays and/or Force Majeure Delays; or
(f)    Landlord has not delivered the New Building to Tenant with all of
Landlord’s Construction Work for Phase II Substantially Completed by December 1,
2014 (the “New Building Outside Delivery Date”), which New Building Outside
Delivery Date will be extended one (1) day for each day Landlord is delayed in
constructing Landlord’s Construction Work for Phase II because of any Tenant
Delays and/or Force Majeure Delays, provided that in no event shall the New
Building Outside Delivery Date be extended as a result of any Force Majeure
Delays beyond June 30, 2015.
If Tenant is entitled to and delivers to Landlord a Termination Notice, this
Lease shall be deemed terminated effective sixty (60) days after Tenant’s
delivery of such Termination Notice, unless within such sixty (60) day period
(i) in the case of clauses (c), (d) or (f) above, Landlord shall have satisfied
the applicable Termination Condition which was not satisfied by the applicable
date provided for in such clause, or (ii) in the case of clauses (b) or (e),
Landlord shall have recommenced to and thereafter continue to diligently
prosecute Landlord’s Construction Work to completion. Tenant’s right to
terminate pursuant to this Section 2.6 shall be Tenant’s sole remedy in the
event a Termination Condition is not satisfied.
1.11    Options to Extend Term. Tenant’s rights and obligations with respect to
extending the Term are set forth in Exhibit “J” attached hereto.
ARTICLE 3 - RENT
1.12    Payment of Rent. Without prior notice or demand, without set off or
deduction whatsoever (except for Tenant’s Rent abatement rights as provided in
General Condition B, F and/

    

--------------------------------------------------------------------------------




or I or as otherwise expressly provided in this Lease), Tenant agrees to pay
Landlord, as rent (“Base Rent”) for the Premises, Monthly Base Rent in the
amount specified in or determined pursuant to provision (n) of the Fundamental
Lease Provisions. Such Monthly Base Rent shall be paid monthly in advance
beginning on the applicable Commencement Date on or before the first day of each
calendar month thereafter during the entire Term. On the applicable Commencement
Date, Tenant shall pay to Landlord the prorated Monthly Base Rent attributable
to the month in which the applicable Commencement Date occurs if the applicable
Commencement Date occurs on a date other than the first day of a calendar month.
1.13    Late Charge. Landlord and Tenant acknowledge that the late payment by
Tenant of Rent or the late payment by Landlord of amounts owed to Tenant under
this Lease will cause the party who was entitled to receive such payment
(“Payee”) to incur damages, including administrative costs, loss of use of the
overdue funds and other costs, the exact amount of which would be impractical
and extremely difficult to fix. Landlord and Tenant agree that if the Payee does
not receive a payment within five (5) days following the delivery by Payee of
notice to the other party (“Payor”) that such payment is overdue, Payor shall
pay to Payee a late charge equal to five percent (5%) of the delinquent amount,
or the sum of One Hundred Dollars ($100.00), whichever is greater, as liquidated
damages for the damages which Payee is likely to incur for the thirty (30) day
period following the due date of such payment. Further, all portions of a
payment not paid within thirty (30) days following its due date and all late
charges associated therewith shall bear interest at the Interest Rate (as such
term is defined in General Condition O) beginning on the thirty-first (31st) day
following the due date of such payment and continuing until such payment, late
charges and interest are paid in full to Payee. Acceptance of the late charge by
Payee shall not cure or waive a default, nor prevent Payee from exercising,
before or after such acceptance, any of the rights and remedies for a default
provided by this Lease or at law. Payment of the late charge is not an
alternative means of performance of Payor’s obligation at the times specified in
this Lease. Payor will be liable for the late charge regardless of whether
Payor’s failure to pay when due constitutes a default under this Lease.
ARTICLE 4 - ADDITIONAL RENT
1.14    General Terms. Commencing with the first (1st) day after the Base Year,
in addition to paying the Base Rent specified in Article 3 of this Lease, Tenant
shall pay Tenant’s Share (as defined below) of the annual Direct Expenses (as
defined below) which are in excess of the amount of Direct Expenses over the
Allowance (as defined below). “Allowance” shall be the total dollar amount of
Direct Expenses actually incurred by Landlord during the Base Year for the
Buildings. Landlord and Tenant agree that, notwithstanding anything contained in
this Lease to the contrary, commencing with the first Expense Year (as defined
below) following the Base Year, and for each Expense Year thereafter, the
aggregate Controllable Operating Costs, as that term is defined below, shall not
increase more than five percent (5%) in any Expense Year over the maximum amount
of the aggregate Controllable Operating Costs chargeable for the immediately
preceding Expense Year, with no limit on the aggregate Controllable Operating
Costs during the Base Year (except as provided in the definition of Operating
Costs below) (the “Annual Cap”). “Controllable Operating Costs” shall mean all
Operating Costs except utility costs, costs of services provided under a union
contract and costs associated with repairs due to casualty, vandalism or other
source outside of Landlord’s

    

--------------------------------------------------------------------------------




reasonable control and in no event shall Controllable Operating Costs include
Tax Expenses or Insurance Premiums. Such payments by Tenant, together with any
and all other amounts payable by Tenant to Landlord pursuant to the terms of
this Lease including the parking charges (as set forth in Article 30), are
hereinafter collectively referred to as the “Additional Rent,” and the Base Rent
and the Additional Rent are herein collectively referred to as “Rent”. Without
limitation on other obligations of Tenant which survive the expiration of the
Lease Term, the obligations of Tenant to pay the Additional Rent, related to the
period of time during which the Lease is in effect, provided for in this Article
4 shall survive the expiration of the Lease Term.
1.15    Procedure for Payment of Tenant’s Share of Direct Expenses. Commencing
with the first (1st) day after the Base Year, Tenant shall pay Tenant’s Share of
any excess Direct Expenses over the Allowance, and subject at all times to the
Annual Cap, as follows:
(a)    Landlord may, from time to time by providing at least thirty (30) days
advance written notice to Tenant, reasonably estimate in advance the amounts
Tenant shall owe on a monthly basis for Direct Expenses over the Allowance for
any full or partial Expense Year of the Term. Such estimate shall be subject at
all times to the Annual Cap. In such event, Tenant shall pay such estimated
amounts, on a monthly basis, on or before the first (1st) day of each calendar
month, together with Tenant’s payment of Monthly Base Rent.
(b)    Within one hundred twenty (120) days after the end of each Expense Year
after the Base Year, or as soon thereafter as practicable, Landlord shall
provide a statement itemized on a line item by line item basis (the “Statement”)
to Tenant showing: (i) the amount of actual Direct Expenses for such Expense
Year and for the preceding Expense Year (including the amount of Controllable
Operating Costs for each such Expense Year), (ii) any amount paid on an
estimated basis by Tenant toward excess Direct Expenses over the Allowance
during such Expense Year and (iii) any revised estimate of Tenant’s obligations
for excess Direct Expenses over the Allowance, and subject to the Annual Cap,
for the current Expense Year.
(c)    If the Statement shows that Tenant’s estimated payments were less than
Tenant’s actual obligations for excess Direct Expenses over the Allowance and
subject to the Annual Cap for such Expense Year, Tenant shall pay the
difference. If the Statement shows an increase in Tenant’s estimated payments
for the current Expense Year, Tenant shall pay the difference between the new
and former estimates, for the period from January 1 of the current Expense Year
through the month in which the Statement is sent. Tenant shall make such
payments within thirty (30) days after Tenant receives the Statement.
(d)    If the Statement shows that Tenant’s estimated payments exceeded Tenant’s
actual obligations for excess Direct Expenses over the Allowance, and subject to
the Annual Cap, Tenant shall receive a credit of such difference against
payments of Rent next due. If the Term shall have expired and no further Rent
shall be due, Tenant shall receive a refund of such difference within thirty
(30) days after Landlord sends the Statement. In no event shall any decrease in
Direct Expenses for any Expense Year below Direct Expenses for the Base Year
entitle Tenant any decrease in Base Rent or any credit against any other sums
payable by Tenant under this Lease.



    

--------------------------------------------------------------------------------




(e)    So long as Tenant’s obligations hereunder are not materially adversely
affected, Landlord reserves the right to change, from time to time, but not more
frequently than once in any twelve (12) month period, the manner or timing of
the foregoing payments. No delay by Landlord in providing the Statement (or
separate statements) shall be deemed a default by Landlord but any delay by
Landlord (or any successor to Landlord in the event the Building is conveyed to
a new owner during the Term) in billing Tenant for Tenant’s Share of any excess
Direct Expenses over the Allowance, and subject to the Annual Cap, of more than
three (3) years, or two (2) years if this Lease has terminated, from the date
Landlord incurred such Direct Expenses shall be deemed a waiver of Landlord’s
right to require payment of Tenant’s obligations on account of any such Direct
Expenses.
(f)    If Tenant’s obligation to pay Tenant’s Share of excess Direct Expenses
over the Allowance commences other than on January 1, or ends other than on
December 31, Tenant’s obligation to pay estimated and actual amounts toward
excess Direct Expenses over the Allowance, and subject to the Annual Cap, for
such first or final calendar years shall be prorated to reflect the portion of
such years included within the period for which Tenant is obligated to pay
Tenant’s Share of such Direct Expenses. Such proration shall be made by
multiplying the total estimated or actual (as the case may be) excess Direct
Expenses over the Allowance, subject to the Annual Cap, for such calendar years
by a fraction, the numerator which shall be the number of days within the period
for which Tenant is obligated to pay such amounts during such calendar year, and
the denominator of which shall be the total number of days in such year.
1.16    Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:
1.16.1    Base Year. “Base Year” shall mean the period set forth in Section (y)
of the Fundamental Lease Provisions of the Summary.
1.16.2    Direct Expenses. “Direct Expenses” shall mean Operating Expenses and
Tax Expenses (as defined below).
1.16.3    Expense Year. “Expense Year” shall mean each calendar year following
the Base Year in which any portion of the Lease Term falls, through and
including the calendar year in which the Lease Term expires.
1.16.4    Operating Expenses.
1.16.4.1    Inclusions to Operating Expenses. “Operating Expenses” shall mean
all reasonable expenses, costs and amounts of every kind and nature which
Landlord pays during any Expense Year because of or in connection with the
ownership, management, maintenance, repair, replacement, restoration or
operation of the Project, or any portion thereof, subject to the terms and
provisions of Section 4.3.4.2. Without limiting the generality of the foregoing,
Operating Expenses shall specifically include any and all of the following:
(i)    the actual cost of supplying all utilities, the cost of operating,
repairing, maintaining, and renovating the utility, telephone, mechanical,
sanitary, storm

    

--------------------------------------------------------------------------------




drainage, and elevator systems, and the actual and reasonable cost of
maintenance and service contracts in connection therewith;
(ii)    the actual cost of licenses, certificates, permits and inspections and
the actual and reasonable cost of contesting any governmental enactments which
may affect Operating Expenses, and the actual costs incurred in connection with
a governmentally mandated transportation system management program or similar
program;
(iii)    all insurance premiums and other charges (including the amount of any
deductible payable by Landlord with respect to damage or destruction to all or
any portion of the Buildings, but in no event more than the amount of
deductibles typically carried by landlords of Comparable Buildings) incurred by
Landlord with respect to insuring the Project, including, without limitation,
the following to the extent carried by Landlord: (a) fire and extended coverage
insurance, windstorm, hail, and explosion; (b) riot attending a strike, civil
commotion, aircraft, vehicle and smoke insurance; (c) public liability, bodily
injury and property damage insurance; (d) elevator insurance; (e) workers’
compensation insurance for employees of the property manager working on-site;
(f) boiler and machinery insurance, sprinkler leakage, water damage, property,
burglary, fidelity and pilferage insurance on equipment and materials; (g) loss
of rent, rent abatement, rent continuation, business interruption insurance, and
similar types of insurance (but only to the extent of increases in the cost of
such coverage over the cost that would have been incurred for the same coverage
in the Base Year); (h) earthquake, flood, tornado, and hurricane insurance to
the extent available on a commercially reasonable basis; and (i) such other
insurance as is customarily carried by operators of Comparable Buildings or as
may be otherwise required by Existing Mortgagee or a future Superior Mortgagee
(the “Insurance Premiums”);
(iv)    the reasonable cost of non-capital (as determined pursuant to generally
accepted accounting principles) landscaping repair, restoration, and
maintenance, and all supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Project, or any portion thereof;
(v)    the reasonable and actual cost of non-capital (as determined pursuant to
generally accepted accounting principles) parking area repair, restoration, and
maintenance;
(vi)    the reasonable fees and other actual costs, including reasonable
management fees of a third party, unrelated property manager (subject to Section
4.3.4.2(a)(xiii), to the extent the same are normally and customarily charged by
landlords of Comparable Buildings, consulting fees, legal fees and accounting
fees, of all contractors and consultants in connection with the management,
operation, maintenance and repair of the Project;
(vii)    to the extent Landlord manages the Project, an amount equal to three
percent (3%) of the Base Rent payable under this Lease to cover all of
Landlord’s overhead costs and expenses (including wages, salaries and other
compensation and benefits,

    

--------------------------------------------------------------------------------




including taxes levied thereon, payable to any on-site property manager and
other staff), other than an on-site engineer as provided in Section 4.3.4.1(ix)
below;
(viii)    the reasonable and actual payments under any equipment rental
agreements incurred connection with the management, operation, maintenance and
repair of the Project;
(ix)    subject to Section 4.3.4.2(a)(vi) below, wages, salaries and other
compensation and benefits, including taxes levied thereon, of an on-site
engineer engaged in the operation and maintenance of the Project in amounts not
to exceed then-current market wages, salaries and benefits, provided that any
such on-site engineer shall only be employed on a full-time basis if determined
to be reasonably necessary by Landlord to operate and maintain the Project in
accordance with the terms of this Lease;
(x)    the reasonable and actual costs of operation, repair and maintenance of
all Building Systems and equipment and components thereof of the Project;
(xi)    the reasonable and actual cost of janitorial and other services provided
by Landlord pursuant to Section 10.1, and maintenance and replacement of curbs
and walkways, and repair to roofs and reroofing;
(xii)    amortization (including interest at a market interest rate on the
unamortized cost) over the useful life, determined in accordance with generally
accepted accounting principles, of the cost of acquiring or the reasonable
rental expense of personal property used in the maintenance, operation and
repair of the Project, or any portion thereof;
(xiii)    the reasonable and actual cost of capital improvements or other costs
incurred in connection with the Project (A) which are undertaken to affect
economies in the operation or maintenance of the Project, or any portion thereof
(but only to the extent of the annual cost savings reasonably anticipated by
Landlord), (B) that are required to comply with present or anticipated
reasonable conservation programs required by any applicable governmental
authority, (C) which are replacements of nonstructural items located in the
common areas required to keep the common areas in good order or condition, or
(D) subject to General Condition B, that are required under any Applicable Laws
enacted after the date of this Lease; provided, however, that any capital
expenditure shall be amortized (including interest at a market interest rate on
the amortized cost) over its useful life reasonably determined in accordance
with generally accepted accounting principles; and
(xiv)    the actual costs, fees, charges or assessments imposed by, or resulting
from any mandate imposed on Landlord by, any federal, state or local government
for fire and police protection, trash removal, community services, or other
services which do not constitute Tax Expenses.
Notwithstanding the foregoing, only as provided hereinafter in items [i], [ii],
and [iii], in the event Landlord incurs costs or expenses associated with or
relating to separate items or categories or subcategories of Operating Expenses
which were not part of Operating Expenses during the

    

--------------------------------------------------------------------------------




entire Base Year, Operating Expenses for the Base Year shall be deemed increased
by the amounts Landlord would have incurred during the Base Year with respect to
such costs and expenses had such separate items or categories or subcategories
of Operating Expenses been included in Operating Expenses during the entire Base
Year. The foregoing shall only apply as follows: [i] in the event and to the
extent any portion of the Project is covered by a warranty or service agreement
which provides warranty-type protection at any time during the Base Year and is
not covered by such warranty or such warranty-type protection under such service
agreement in a subsequent Expense Year to the same extent, Operating Expenses
for the Base Year shall be deemed increased by the amount Landlord would have
incurred during the Base Year with respect to the items or matters covered by
the subject warranty or warranty-type protection, had such warranty or such
service agreement not been in effect during the Base Year; [ii] any Insurance
Premium resulting from any new forms of insurance, shall be deemed to be
included in Operating Expenses for the Base Year, except to the extent otherwise
governmentally mandated; and [iii] any new category of Operating Expenses for
new services provided to the Project and/or the Building after the Base Year,
unless such new services are required to comply with Applicable Law enacted
after the Lease Commencement Date.
1.16.4.2    Exclusions to Operating Expenses.
(a)    Notwithstanding the provisions of Section 4.3.4.1 above, for purposes of
this Lease, Operating Expenses shall not, however, include:
(i)    costs, including advertising costs, marketing costs, legal fees,
professional fees (including architects, engineers and space planners),
advertising and promotional expenses, and brokerage fees incurred in connection
with the original construction or development, or original or any future leasing
of the Project, and costs, including permit, license and inspection costs,
incurred with respect to the installation of tenant improvements;
(ii)    except as expressly set forth in Sections 4.3.4.1(xii), (xiii), and
(xiv) above, depreciation, interest and principal payments on mortgages and
other debt costs, if any, penalties and interest, costs of capital (as
determined pursuant to generally accepted accounting principles) repairs and
alterations, and costs of capital improvements and equipment;
(iii)    costs for which Landlord is separately reimbursed by insurance by its
carrier or any Tenant’s carrier or by anyone else, and electric power costs to
the extent Tenant directly contracts with the local public service company for
such services;
(iv)    any bad debt loss, rent loss, or reserves for bad debts, rent loss;
reserves for future improvements, repairs or additions;
(v)    costs associated with the operation of the business of the partnership or
entity which constitutes Landlord, as the same are distinguished from the costs
of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the

    

--------------------------------------------------------------------------------




operation of the business of the partnership or entity which constitutes
Landlord include costs of partnership accounting and legal matters, costs of
defending any lawsuits with any mortgagee (except as the actions of the Tenant
may be in issue), costs of selling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interest in the Project, and costs incurred in
connection with any disputes between Landlord and its employees, between
Landlord and Project management, or between Landlord and other tenants or
occupants, and Landlord’s general corporate overhead and general and
administrative expenses;
(vi)    except as expressly provided in Section 4.3.4.1(ix), the wages and
benefits of any employee of Landlord or the wages and benefits of any employee
of the third party, unrelated property manager who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-a-vis time spent on matters unrelated to operating and managing the Project;
provided, that in no event shall Operating Expenses for purposes of this Lease
include wages and/or benefits attributable to personnel of any third party,
unrelated property manager above the level of Project manager;
(vii)    amounts paid as ground rental for the Project by Landlord;
(viii)    overhead and profit increments paid to the Landlord or to subsidiaries
or affiliates of Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties negotiated on an arm’s length basis;
(ix)    any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;
(x)    rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project;
(xi)    all items and services for which Tenant reimburses Landlord;
(xii)    costs, other than those incurred in the ordinary maintenance and
repair, for sculpture, paintings, fountains or other objects of art displayed in
the Building;
(xiii)    fees payable by Landlord for management of the Project to a third
party, unrelated property manager in excess of three percent (3%) of the Base
Rent payable under this Lease;
(xiv)    any costs expressly excluded from Operating Expenses elsewhere in this
Lease, including, without limitation, costs related to security paid by Tenant;

    

--------------------------------------------------------------------------------




(xv)    rent for any office space occupied by Project management (including the
on-site Management Office);
(xvi)    costs incurred in connection with upgrading the Building Structure,
Building Systems or other components of the Project to comply with any
Applicable Laws relating to life, fire and safety which were in existence as of
applicable Commencement Date, including penalties or damages incurred due to
such non-compliance;
(xvii)    tax penalties or interest due on any unpaid taxes or assessments
incurred as a result of Landlord’s failure to make payments and/or to file any
tax or informational returns when due;
(xviii)    costs arising from the negligence or willful misconduct of Landlord
or the Landlord Parties, or providers of materials or services selected, hired
or engaged by Landlord or its agents, including, without limitation, the
selection of Building materials;
(xix)    costs (A) incurred to comply with laws relating to the removal of
Hazardous Material (as defined below) except for immaterial amounts expended in
connection with routine maintenance and repairs of the Premises; which was in
existence in the Building or on the Project prior to the applicable Commencement
Date, and was of such a nature that a federal, State or municipal governmental
authority, if it then had knowledge of the presence of such Hazardous Material,
in the state, and under the conditions that it then existed in the Building or
on the Project, would have then required the removal of such Hazardous Material
or other remedial or containment action with respect thereto; and (B) costs
incurred to remove, remedy, contain, or treat Hazardous Material, which
Hazardous Material is brought into the Building or onto the Project after the
date hereof by Landlord or any other tenant of the Project and is of such a
nature, at that time, that a federal, State or municipal governmental authority,
if it had then had knowledge of the presence of such Hazardous Material, in the
state, and under the conditions, that it then exists in the Building or on the
Project, would have then required the removal of such Hazardous Material or
other remedial or containment action with respect thereto except for immaterial
amounts completed in connection with routine maintenance and repairs;
(xx)    costs arising from Landlord’s charitable or political contributions;
(xxi)    costs arising from defects in the Building Structure or Building
Systems or improvements installed by Landlord or repair of such defects;
(xxii)    costs (including in connection therewith all attorneys’ fees and costs
of settlement judgments and payments in lieu thereof) arising from claims,
disputes or potential disputes in connection with potential or actual claims
litigation or arbitrations pertaining to Landlord and/or the Building and/or the
Site;

    

--------------------------------------------------------------------------------




(xxiii)    any gifts provided to any entity whatsoever, including, but not
limited to, Tenant, other tenants, employees, vendors, contractors, prospective
tenants and agents;
(xxiv)    the cost of any magazine, newspaper, trade or other subscriptions;
(xxv)    any amount paid to Landlord or to subsidiaries or affiliates of
Landlord for services in the Project to the extent the same exceeds the cost of
such services rendered by qualified, first-class unaffiliated third parties on a
competitive basis;
(xxvi)    costs arising from Landlord’s failure to comply with any Applicable
Laws;
(xxvii)    the cost of any training or incentive programs, other than for tenant
life safety information services;
(xxviii)    the cost of any “tenant relations” parties, events or promotion not
consented to by an authorized representative of Tenant in writing;
(xxix)    costs relating to categories of expenses for the Project parking areas
which were not included in Operating Expenses during the Base Year, except to
the extent the Base Year is retroactively adjusted to include such categories;
(xxx)    any other expenses which, in accordance with generally accepted
accounting principles or other comprehensive basis of accounting, consistently
applied, would not normally be treated as Operating Expenses by landlords of
Comparable Buildings; or
(xxxi)    any entertainment expenses and travel expenses of Landlord, its
employees, agents, partners and affiliates.
(b)    It is understood that Operating Expenses shall be reduced by all cash
discounts, trade discounts, quantity discounts, rebates or other amounts
received by Landlord or Landlord’s managing agent in the purchase of any goods,
utilities, or services in connection with the operation of the Building. If
capital items and equipment which are customarily purchased by landlords of
Comparable Buildings are leased by Landlord, rather than purchased, the decision
by Landlord to lease the item in question shall not serve to increase Tenant’s
Share of Operating Expenses beyond that which would have applied had the item in
question been purchased.
1.16.5    Taxes.
1.16.5.1    Payment of Tax Expenses. Landlord shall pay, prior to delinquency,
all Tax Expenses (as defined below) for each tax period wholly included prior to
or during the period between the Commencement Date and the expiration or earlier
termination of the Term. All such payments shall be made directly to the
authority charged with the collection thereof prior to the last date on which
the same may be paid without interest or penalty, and Landlord shall use
commercially reasonable efforts to cause the Premises to be separately assessed
and shall deliver

    

--------------------------------------------------------------------------------




copies of the bills for Tax Expenses to Tenant upon receipt. Landlord shall
provide to Tenant a copy of a receipted tax bill or other documentary evidence
reasonably satisfactory to Tenant, showing the amount of the Tax Expenses due
and the payment of same prior to the delinquency date. The obligation of
Landlord pursuant to this Section 4.3.5.1 shall extend to any increase in Tax
Expenses resulting from a sale, transfer or other transaction with respect to
the Premises which causes a reassessment resulting in an increase in Tax
Expenses.
1.16.5.2    Right to Contest. Landlord shall have the right, at Landlord’s sole
risk and cost, except as expressly provided in Section 4.3.5.4, to contest the
amount and/or validity of the applicable Tax Expenses by appropriate legal
proceedings. The foregoing shall not, however, be deemed or construed to
relieve, modify, or extend Landlord’s covenant to pay any such Tax Expenses at
the time and in the manner provided in this Section, unless such proceedings
shall operate to prevent the sale of the Project or any part thereof or any
other property of Landlord or the placing of any lien thereon or on any other
property of Landlord to satisfy such taxes prior to the final determination of
such proceedings. Upon the termination of such proceedings, Landlord shall
promptly pay all Tax Expenses, if any, then payable as the result of such
proceedings and the interest and penalties in connection therewith, and the
charges accruing in such proceedings. Subject to Section 4.3.5.4, to the extent
Tenant receives any refund for any Tax Expenses paid by Landlord hereunder,
Tenant shall promptly pay and deliver such refund to Landlord
1.16.5.3    Tax Expenses. “Tax Expenses” shall mean all federal, state, county,
or local governmental or municipal taxes, fees, charges or other impositions of
every kind and nature, whether general, special, ordinary or extraordinary
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof including the parking areas.
Tax Expenses shall include, without limitation:
(i)    any tax on the rent, right to rent or other income from the Project, or
any portion thereof, or as against the business of leasing the Project, or any
portion thereof;
(ii)    any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election (“Proposition 13”)
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, and, in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental or private assessments

    

--------------------------------------------------------------------------------




or the Project’s contribution towards a governmental or private cost-sharing
agreement for the purpose of augmenting or improving the quality of services and
amenities normally provided by governmental agencies;
(iii)    any assessment, tax, fee, levy, or charge allocable to or measured by
the area of the Premises or the Rent payable hereunder, including, without
limitation, any business or gross income tax or excise tax with respect to the
receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof;
(iv)    any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and
(v)    all of the real estate taxes and assessments imposed upon or with respect
to the Building and Project. To the extent such taxes are not currently known,
Landlord shall reasonably estimate the taxes and the Base Year Tax Expenses
shall be adjusted accordingly upon receipt of the actual tax adjustment based
upon such reassessment.
1.16.5.4    Other Costs and Refunds. Any actual and reasonable costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees) incurred in attempting to protest, reduce or minimize Tax Expenses shall
be included in Tax Expenses in the Expense Year such expenses are incurred, but
only to the extent of the savings resulting therefrom. Tax refunds shall be
credited against Tax Expenses and refunded to Tenant regardless of when
received, based on the Expense Year to which the refund is applicable; provided,
however, in no event shall the amount to be refunded Tenant for any such Expense
Year exceed the total amount paid by Tenant as Additional Rent under this
Article 4 for such Expense Year. If Tax Expenses for any period during the Lease
Term or any extension thereof are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, Tenant shall pay Landlord upon demand
Tenant’s Share of any such increased Tax Expenses to the extent the same results
in excess Direct Expenses for such Expense Year over the Allowance.
Notwithstanding anything to the contrary contained in this Section 4.3.5, there
shall be excluded from Tax Expenses (i) all excess profits taxes, franchise
taxes, gift taxes, capital stock taxes, inheritance and succession taxes, estate
taxes, federal and state income taxes, and other taxes to the extent applicable
to Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items included as Operating
Expenses, and (iii) any items paid by Tenant under Section 4.4 of this Lease.
1.16.6    Tenant’s Share. “Tenant’s Share” shall mean the percentage set forth
in item (z) of the Fundamental Lease Provisions.
1.17    Taxes and Other Charges for Which Tenant Is Directly Responsible.
1.17.1    Personal Property Taxes. Tenant shall be liable for and shall pay ten
(10) days before delinquency, taxes levied against Tenant’s equipment,
furniture, fixtures and any other personal property located in or about the
Premises. Tenant shall cause such taxes to be billed

    

--------------------------------------------------------------------------------




separately from the property of Landlord. If any such taxes on Tenant’s
equipment, furniture, fixtures and any other personal property are levied
against Landlord or Landlord’s property or if the assessed value of Landlord’s
property is increased by the inclusion therein of a value placed upon such
equipment, furniture, fixtures or any other personal property and if Landlord
pays the taxes based upon such increased assessment, which Landlord shall have
the right to do regardless of the validity thereof but only under proper protest
if requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.
1.17.2    Taxes on Improvements in Premises. If the tenant improvements in the
Premises, whether installed and/or paid for by Landlord or Tenant and whether or
not affixed to the real property so as to become a part thereof, are assessed
for real property tax purposes at a valuation higher than the cost of the
Original Improvements installed by Landlord, then the Tax Expenses levied
against Landlord or the property by reason of such excess assessed valuation
shall be deemed to be taxes levied against personal property of Tenant and shall
be governed by the provisions of Section 4.4.1, above.
1.17.3    Other Taxes. Notwithstanding any contrary provision herein, Tenant
shall pay prior to delinquency any (i) rent tax or sales tax, service tax,
transfer tax or value added tax, or any other applicable tax on the rent or
services herein or otherwise respecting this Lease, (ii) taxes assessed upon or
with respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion of
the Project, including the Project parking, or (iii) taxes assessed upon this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises.
1.18    Landlord’s Books and Records. Within six (6) months after receipt of a
Statement by Tenant, if Tenant disputes the amount of Additional Rent set forth
in the Statement, an independent certified public accountant (which accountant
is a member of a nationally recognized accounting firm and has previous
experience in reviewing financial operating records of landlords of office
buildings and is retained by Tenant on a non-contingency fee basis) (the “Tenant
Auditor”), designated and paid for by Tenant, may, after reasonable notice to
Landlord and at reasonable times, inspect Landlord’s records with respect to the
Statement at Landlord’s offices, provided that Tenant is not then in default
under this Lease and Tenant has paid all amounts required to be paid under the
applicable Estimated Statement and Statement, as the case may be. In connection
with such inspection, Tenant and Tenant’s agents must agree in advance to follow
Landlord’s reasonable rules and procedures regarding inspections of Landlord’s
records, and shall execute a commercially reasonable confidentiality agreement
regarding such inspection. Tenant’s failure to dispute the amount of Additional
Rent set forth in any Statement within six (6) months following Tenant’s receipt
of such Statement shall be deemed to be Tenant’s approval of such Statement and
Tenant, thereafter, waives the right or ability to dispute the amounts set forth
in such Statement. If after such inspection, Tenant still disputes such
Additional Rent, a determination as to the proper amount shall be made, at
Tenant’s expense, by an independent certified public accountant (the
“Accountant”) selected by Landlord and subject to Tenant’s reasonable approval;
provided that if such certification by the Accountant proves that Direct
Expenses were overstated by more than three percent (3%), then the cost of the
Accountant and the Tenant Auditor, and the cost of such

    

--------------------------------------------------------------------------------




determination certification, shall be paid by Landlord. Any reimbursement
amounts determined to be owing by Landlord to Tenant or by Tenant to Landlord
shall be (i) in the case of amounts owing from Tenant to Landlord, paid within
thirty (30) days following such determination, and (ii) in the case of amounts
owing from Landlord to Tenant, credited against the next payment of Rent due
Landlord under the terms of this Lease, or if the Lease Term has expired, paid
to Tenant within thirty (30) days following such determination. In no event
shall this Section 4.5 be deemed to allow any review of any of Landlord’s
records by any subtenant of Tenant. Tenant agrees that this Section 4.5 shall be
the sole method to be used by Tenant to dispute the amount of any Direct
Expenses payable or not payable by Tenant pursuant to the terms of this Lease,
and Tenant hereby waives any other rights at law or in equity relating thereto.
ARTICLE 5 - USE
1.19    Permitted Use. The Premises shall be used only for the use specified in
provision (q) of the Fundamental Lease Provisions and for no other purpose.
1.20    Restriction on Use. Tenant shall not do or permit to be done in or about
the Buildings nor bring, keep or permit to be brought or kept therein, anything
which is prohibited by any standard form fire insurance policy or which will in
any way increase the existing rate of such insurance (unless Tenant is willing
to otherwise pay any such increased cost in connection therewith). Subject to
Landlord’s obligations set forth in General Condition B above, Tenant shall
comply with all Applicable Laws affecting the Premises, and with the
requirements of any Board of Fire Underwriters or other similar body now or
hereafter instituted, and shall also comply with any order, directive or
certificate of occupancy issued pursuant to any Applicable Laws, which affect
the condition, use or occupancy of the Premises, including, but not limited to,
any requirements of changes to the Building Structure and/or Building Systems
related to or affected by Tenant’s acts, occupancy or use of the Premises.
ARTICLE 6 - ALTERATIONS AND ADDITIONS
1.21    Tenant’s Rights to Make Alterations. Following the date on which Tenant
first occupies any portion of the Premises, Tenant, at its sole cost and
expense, upon ten (10) days’ notice to Landlord, shall have the right to make
alterations, additions or improvements (individually and collectively,
“Alterations”) to any occupied portion of the Premises upon receipt of
Landlord’s consent, which consent will not be unreasonably withheld, conditioned
or delayed unless the making or installation of the Alterations (a) adversely
affects the Building Structure, (b) adversely affects the Building Systems, (c)
affect the exterior appearance of the Building, or (d) do not comply with
Applicable Laws (individually and collectively a “Design Problem”). Landlord
may, in reasonable discretion, as a condition to the installation thereof and if
such request is made concurrently with the approval of the plans and
specifications therefore, require Tenant to remove and restore any such
Alterations at Tenant’s sole cost and expense, it being agreed and understood,
however, that in no event will Tenant have any obligation to remove any such
Alterations unless, in Landlord’s reasonable judgment, such Alterations are not
customary and typical for general business offices. Notwithstanding anything to
the contrary set forth herein, Tenant shall not be required to obtain Landlord’s
prior consent with respect to any cosmetic work performed within the Premises by
Tenant, such as the installation of wall coverings, floor coverings, painting
and similar work. All

    

--------------------------------------------------------------------------------




such Alterations shall be made in conformity with the requirements of Section
6.2 below. Once the Alterations have been completed, such Alterations shall
thereafter be included in the designation of Tenant Improvements and shall be
treated as Tenant Improvements.
1.22    Installation of Alterations. Any Alterations installed by Tenant during
the Term shall be done in strict compliance with all of the following:
(a)    If Landlord’s approval is required, then no such work shall proceed
without Landlord’s prior approval of (i) Tenant’s contractor(s), which consent
shall not be unreasonably withheld, conditioned or delayed; and (ii) detailed
plans and specifications for such work to the extent required, which approval
shall not be unreasonably withheld, conditioned or delayed unless a Design
Problem exists (but which approval may be conditioned upon Landlord’s right to
require Tenant to remove and restore the Alterations upon the termination of
this Lease, subject to the provisions of Section 6.1 above).
(b)    All such work shall be done in accordance with industry custom and
practice for a “first-class” office project and in conformity with a valid
building permit and/or all other permits or licenses when and where required,
copies of which shall be furnished to Landlord before the work is commenced, and
any work not acceptable to any governmental authority or agency having or
exercising jurisdiction over such work, or not done in accordance with industry
custom and practice for a “first-class” office project, shall be promptly
replaced and corrected at Tenant’s expense. Landlord’s approval or consent to
any such work shall not impose any liability upon Landlord. No work shall
proceed until and unless Landlord has received at least ten (10) days’ notice
that such work is to commence including a commercially reasonable description of
the work to be performed including drawings and specifications when necessary;
(c)    Tenant shall, within thirty (30) days following Landlord’s demand
therefor, reimburse Landlord for any actual, reasonable and documented
out-of-pocket costs incurred by Landlord by reason of Landlord’s review of
Tenant’s plans and specifications, any faulty work done by Tenant or Tenant’s
contractors, or by reason of inadequate cleanup. In addition, Tenant shall, if
requested by Landlord, pay to Landlord a supervision fee equal to three percent
(3%) of the hard construction costs of any Alterations for which Landlord’s
approval is required; provided, however, that no such supervision fee shall be
payable to Landlord pursuant to this subsection (c) so long as 6th and Pine
Development, LLC or a Related Landlord is the Landlord under this Lease. As used
herein, a “Related Landlord” shall mean any person that is a member or equity
owner (whether directly or indirectly) of 6th and Pine Development, LLC as of
the date hereof, or any family member of such person, or any entity in which
such person or such person’s family member is or hereinafter becomes an equity
owner (whether directly or indirectly).
1.23    Tenant Improvements - Treatment at End of Lease. All Alterations and any
Tenant Improvements made by or for Tenant, which is permanent in character and
permanently attached to the Building Structure, made either by Landlord or
Tenant, shall unless Tenant is required pursuant to the terms of this Lease and
has removed the same and repaired any damage resulting from such removal, shall
become Landlord’s property on the last day of the Term, and shall be surrendered
to Landlord in good condition, reasonable wear and tear and damage by casualty
excepted, upon expiration of the Term or termination of this Lease without
compensation to Tenant; provided

    

--------------------------------------------------------------------------------




however, that at the election of Landlord, exercisable by written notice to
Tenant (which election must be made at the time Tenant requests Landlord’s
consent to any Alterations for which Landlord’s prior consent is required),
Tenant shall, at Tenant’s sole expense, prior to the expiration of the Term,
remove from the Premises such Alterations to the extent such Alterations are not
customary and typical for general business offices, repair all damage to the
Premises caused by such removal and restore such improvements to substantially
their prior condition; provided, however, that Tenant shall have no obligation
to remove any initial Tenant Improvements installed in the Premises. All of
Tenant’s personal property, including moveable furniture, trade fixtures, and
equipment not attached to the Buildings or the Premises, may be removed by
Tenant prior to the expiration of the Term. Provided, however, that Tenant shall
repair all damage caused by such removal prior to the expiration of the Term,
and provided further, that any of Tenant’s personal property not so removed
shall, at the option of Landlord, upon five (5) business days’ notice to Tenant
(unless Tenant effectuates the removal within such five (5) business day period)
automatically become the property of Landlord upon the expiration or termination
of this Lease. Thereafter, Landlord may retain or dispose of in any manner the
personal property not so removed, without any liability whatsoever to Tenant.
ARTICLE 7 - TENANT’S REPAIRS
Subject to Landlord’s obligations set forth in General Condition B above, from
and after the Commencement Date for the Existing Building and the New Building,
as the case may be, Tenant shall, at Tenant’s own expense, keep the Premises,
other than the Building Structure and the Building Systems, in good order,
repair and condition at all times during the Lease Term. In addition, Tenant
shall, at Tenant’s own expense, provided, however, that Tenant shall be entitled
to receive reimbursement for such expense to the extent that the cost of any
such repair is or is required to be covered by insurance obtained by Landlord as
part of Operating Expenses and Article 12, but under the supervision and subject
to the prior approval of Landlord, and within any reasonable period of time
specified by Landlord, promptly and adequately repair all damage to the Premises
and replace or repair all damaged, broken, or worn fixtures and appurtenances,
but excluding those items that are the responsibility of Landlord as outlined in
Article 9 of this Lease, and excepting damage caused by ordinary wear and tear;
provided, however, that, at Landlord’s option, if Tenant fails to make such
repairs, Landlord may, but need not, make such repairs and replacements, and
Tenant shall pay Landlord the cost thereof, including a reasonable and customary
percentage of the cost thereof (to be uniformly established for the Buildings
and/or the Project) sufficient to reimburse Landlord for all reasonable and
actual overhead, general conditions, fees and other costs or expenses arising
from Landlord’s involvement with such repairs and replacements forthwith upon
being billed for same. Landlord may, but shall not be required to, enter the
Premises at all reasonable times to make such repairs, alterations, improvements
or additions to the Premises or to the Project or to any equipment located in
the Project as Landlord shall desire or deem necessary or as Landlord may be
required to do by governmental or quasi-governmental authority or court order or
decree. Tenant hereby waives any and all rights under and benefits of Sections
1941 and 1942 of the California Civil Code or under any similar law, statute, or
ordinance now or hereafter in effect.
ARTICLE 8 - NO LIENS BY TENANT

    

--------------------------------------------------------------------------------




Tenant shall at all times keep the Premises and the Buildings free from any
liens arising out of any work performed or allegedly performed, materials
furnished or allegedly furnished or obligations incurred by or for Tenant except
any work performed by Landlord pursuant to this Lease or the Work Letter other
than any work performed by Landlord that was Tenant’s obligation to perform
pursuant to the terms of this Lease. Tenant agrees to indemnify and hold
Landlord harmless from and against any and all claims for mechanics’,
materialmen’s or other liens in connection with any Alterations, repairs, or any
work performed, materials furnished or obligations incurred by Tenant. Landlord
reserves the right to enter the Premises for the purpose of posting such notices
of non-responsibility as may be permitted by law, or desired by Landlord.
ARTICLE 9 - LANDLORD’S REPAIRS
Landlord shall be responsible for any and all necessary maintenance, repairs and
replacements required to be made to the Building Structure and /or the Building
Systems, subject to Landlord’s right to receive Additional Rent pursuant to
Article 4 of this Lease. As also provided General Condition N, Landlord shall,
subject to Tenant’s repair obligations set forth in Article 7 of this Lease,
maintain and operate the Project in a first class manner, keep the Building
Structure and the Building Systems in first class condition and repair, in
compliance with Applicable Laws, maintain a safe and healthful environment in
the Buildings, and operate, maintain, and provide services to the Building in a
first class manner comparable to the manner in which sophisticated experienced
landlords of other Comparable Buildings, the cost of which shall be included in
Operating Expenses, to the extent permitted pursuant to Article 4.
ARTICLE 10 - BUILDING SERVICES
1.24    Standard Tenant Services. Landlord shall provide the following services
on all days (unless otherwise stated below) during the Lease Term.
1.24.1    Subject to limitations imposed by all Applicable Laws, Landlord shall
provide heating, ventilation and air conditioning (“HVAC”) when necessary for
normal comfort for normal office use in the Premises from 7:00 A.M. to 6:00 P.M.
Monday through Friday, and on Saturdays from 9:00 A.M. to 1:00 P.M.
(collectively, the “Building Hours”), except for the date of observation of New
Year’s Day, Independence Day, Labor Day, Memorial Day, Thanksgiving Day,
Christmas Day and, at Landlord’s discretion, other locally or nationally
recognized holidays (collectively, the “Holidays”).
1.24.2    Landlord shall provide adequate electrical wiring and facilities for
connection to Tenant’s lighting fixtures and incidental use equipment, provided
that (i) the connected electrical load of the incidental use equipment does not
exceed an average of six (6) watts per usable square foot of the Premises and
(ii) the connected electrical load of Tenant’s lighting fixtures does not exceed
an average of two (2) watts per usable square foot of the Premises, which
electrical usage shall be subject to Applicable Laws, including California Code
of Regulations, Title 24. Tenant shall bear the cost of replacement of lamps,
starters and ballasts for lighting fixtures within the Premises that are not
consistent with the Original Improvements, as the same may be updated with
lighting fixtures of similar performance in the event that the Original
Improvements become obsolete..

    

--------------------------------------------------------------------------------




1.24.3    Landlord shall provide city water from the regular Building outlets
for drinking, lavatory and toilet purposes in the Premises.
1.24.4    Landlord shall provide janitorial services to the Premises and window
washing services in a manner consistent with Comparable Buildings.
1.24.5    Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours and shall have one elevator available
in each Building at all other times, including on the Holidays.
Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.
1.25    Overstandard Tenant Use.
1.25.1    Non-Electrical Usage (including After-Hours HVAC). Tenant shall not,
without Landlord’s prior written consent, use heat-generating machines, machines
other than normal fractional horsepower office machines, or equipment or
lighting other than Building standard lights in the Premises, which may affect
the temperature otherwise maintained by the air conditioning system or increase
the water normally furnished for the Premises by Landlord pursuant to the terms
of Section 10.1 of this Lease. If Tenant uses water, heat or air conditioning in
excess of that required to be supplied by Landlord pursuant to Section 10.1 of
this Lease, Tenant shall pay to Landlord, upon billing, the actual cost of such
excess consumption, the cost of the installation, operation, and maintenance of
equipment which is installed in order to supply such excess consumption, and the
cost of the increased wear and tear on existing equipment caused by such excess
consumption; and Landlord may install devices to separately meter any increased
use and in such event Tenant shall pay the cost of such increased use directly
to Landlord, on demand as additional Rent, at the rates charged by the public
utility company furnishing the same, including the cost of such additional
metering devices. If Tenant desires to use HVAC during non-Building Hours,
Tenant shall give Landlord such prior notice, if any, as Landlord shall from
time to time reasonably establish as appropriate, of Tenant’s desired use in
order to supply HVAC, and Landlord shall supply HVAC to the Premises. The cost
of after-hours HVAC for the Premises shall be based upon Landlord’s actual cost
of providing such HVAC services. The cost of HVAC supplied by Landlord during
non-Building Hours shall be paid by Tenant as Additional Rent.
1.25.2    Electrical Usage. If in any month Tenant uses electricity (not
including any electricity consumed in connection with the operation of the
Building’s main HVAC system) in excess of the Electricity Usage Standard (as
defined below), Landlord may require the Tenant, at its cost, to install,
operate and maintain a submeter and/or equipment which is required to be
installed to supply such excess capacity and/or consumption to Tenant. Tenant
shall pay to Landlord, upon billing, Landlord’s cost of electricity consumption
in excess of the Electricity Usage Standard, on demand as additional Rent. For
purposes hereof, the “Electricity Usage Standard” shall be an average of six (6)
watts per rentable square foot of the Premises of actual consumption, on a
monthly Building Hours basis (such Electricity Usage Standard does not include
electrical usage for HVAC serving the Premises). Tenant’s use of electricity
shall not exceed the capacity of the feeders to the

    

--------------------------------------------------------------------------------




Project or the risers or wiring installation (which capacity is eight (8) watts
per rentable square foot) and Tenant shall promptly discontinue any such excess
use promptly following receipt of notice of the same from Landlord.
1.26    Interruption of Use. Notwithstanding anything to the contrary contained
herein, except as provided in General Condition B, F and/or I or as otherwise
expressly provided in this Lease, Tenant agrees that Landlord shall not be
liable for damages, by abatement of Rent or otherwise, for failure to furnish or
delay in furnishing any service (including telephone and telecommunication
services), or for any diminution in the quality or quantity thereof, when such
failure or delay or diminution is occasioned, in whole or in part, by breakage,
repairs, replacements, or improvements, by any strike, lockout or other labor
trouble, by inability to secure electricity, gas, water, or other fuel at the
Building or Project after reasonable effort to do so, by any riot or other
dangerous condition, emergency, accident or casualty whatsoever, by act or
default of Tenant or any Tenant Party, or by any other cause beyond Landlord’s
reasonable control; and such failures or delays or diminution shall never be
deemed to constitute an eviction or disturbance of Tenant’s use and possession
of the Premises or relieve Tenant from paying Rent or performing any of its
obligations under this Lease.
ARTICLE 11 - ASSIGNMENT AND SUBLETTING
1.27    Right to Assign, Sublease and Encumber. Except at otherwise expressly
provided in this Article 11, Tenant may not voluntarily assign or encumber its
interest in this Lease or in the Premises, or sublease all or any part of the
Premises, or allow any other person or entity (other than the Tenant Parties))
to occupy or use all or any part of the Premises, without first obtaining
Landlord’s consent (which consent shall not be unreasonably withheld,
conditioned or delayed). Landlord shall have no right to recapture all or any
portion of the Premises in the event of an assignment, encumbrance or sublease.
No consent to an assignment, encumbrance, or sublease shall constitute a further
waiver of the provisions of this Article 11. Notwithstanding anything to the
contrary contained in this Lease, Tenant shall not be deemed to have waived any
of its rights under California Civil Code Section 1995.310.
1.28    Procedure for Assignment and Sublease. Tenant shall advise Landlord by
notice of (a) Tenant’s intent to assign, encumber, or sublease this Lease,
(b) the name of, and information with respect to the business operations of, the
proposed assignee or sublessee, (c) the proposed effective date of such
assignment, sublease or other transfer, (d) a description of the portion of the
Premises to be assigned, sublet or otherwise transferred, (e) the material terms
of the proposed assignment, sublease or other transfer, including the relevant
documentation with respect thereto and, in the case of a sublease, the
consideration therefor, and (f) financial statements for the proposed assignee
or sublessee, including, if available, audited financial statements (the
“Transfer Notice”). Landlord shall approve or disapprove of the proposed
assignment, sublease or other transfer within thirty (30) days (the “Review
Period”) after Landlord’s receipt of the Transfer Notice. Landlord shall be
deemed to have consented to such proposed assignment or sublease if Landlord
fails to approve or disapprove of the proposed assignment, sublease or other
transfer prior to the expiration of the Review Period. Landlord may reasonably
withhold its consent to an assignment or sublease in the event (i) the proposed
assignee or sublessee is a governmental entity, (ii) the proposed assignee

    

--------------------------------------------------------------------------------




or sublessee will have an occupancy density with respect to the space to be
assigned or sublet that is greater than Tenant’s highest occupancy density
during its period of occupany, (iii) the proposed use is other than the
Permitted Use, (iv) such assignment, sublease or other transfer would increase
the cost of Landlord’s obligations under this Lease, or (v) in the case of an
assignment or other transfer (but not a sublease), the financial strength of the
proposed assignee or transferee is not reasonably acceptable to Landlord;
provided, however, that such financial strength of such proposed assignee or
transferee shall be deemed acceptable to Landlord if such assignee’s or
transferee’s net worth or shareholder’s equity is equal for or greater than $250
million as determined in accordance with generally acceptable accounting
principles and demonstrated by financial statements of such assignee or
transferee reasonably acceptable to Landlord (herein, a “Significant Assignee”).
1.29    Conditions Regarding Consent to Subleases. In the event that Landlord
shall consent or be deemed to have consented to an assignment or sublease under
the provisions of this Article 11, Tenant shall remain directly, primarily and
fully responsible and liable for all payments owed by Tenant under this Lease
and for compliance with all obligations under the terms, provisions and
covenants of this Lease; provided, however, that if such assignment is to a
Significant Assignee, then Tenant shall be released from all of its obligations
first arising our accruing under this Lease from and after the effective date of
such assignment, and upon request, Landlord shall execute and deliver to Tenant
a release instrument in form and substance reasonably acceptable to Tenant
confirming the same. With respect to any sublease other than pursuant to Section
11.4 below (and excluding specifically an assignment), Tenant shall pay
Landlord, as additional Base Rent, fifty percent (50%) of any Profits (as
defined below) actually received by Tenant pursuant to such approved sublease.
Whenever Landlord is entitled to share in any excess income resulting from an
assignment or sublease of the Premises, the following shall constitute the
definition of “Profits”: the gross revenue received from the sublessee during
the sublease term, with respect to the space covered by the sublease or the
assignment (“Subleased Space”) less: (a) the gross revenue paid to Landlord by
Tenant during the period of the sublease term with respect to the Transferred
Space; (b) any improvement allowance or other economic concession (planning
allowance, moving expenses, etc.), paid by Tenant to the sublessee; (c) brokers’
commissions; (d) attorneys’ fees; (e) lease takeover payments; (f) costs of
advertising the space for sublease; and (g) any other costs actually paid in
subletting the Transferred Space or in negotiating or effectuating the
assignment or sublease; provided, however, under no circumstance shall Landlord
be paid any Profits until Tenant has recovered all the items set forth in
subparts (a) through (g) for such Transferred Space, it being understood that if
in any year the gross revenues, less the deductions set forth in subparts (a)
through (g) above (the “Net Revenues”), are less than any and all costs actually
paid in subletting the affected space (collectively “Transaction Costs”), the
amount of the excess Transaction Costs shall be carried over to the next year
and then deducted from Net Revenues with the procedure repeated until a Profit
is achieved. It is acknowledged and agreed that, in connection with any
sublease, Tenant shall be solely responsible for any bifurcation and/or demising
costs associated with creating a multi tenant lobby, multi tenant corridor, or
separate suite on any particular floor within the Buildings, but such costs
shall costs shall be deemed Transaction Costs for purposes of the foregoing.
1.30    Affiliated Companies/Restructuring of Business Organization. Occupancy
of all or part of the Premises by any parent, subsidiary, or affiliated
companies of Tenant or of Tenant’s

    

--------------------------------------------------------------------------------




parent or of Tenant’s subsidiary shall not be deemed an assignment or subletting
provided that such parent, subsidiary or affiliated companies were not formed as
a subterfuge to avoid the obligation of this Article 11. Furthermore, without
limiting the generality of the foregoing, Tenant may assign this Lease at any
time, or sublease all or part of the Premises, without receipt of Landlord’s
consent (and without triggering Landlord’s right to share in Profits pursuant to
Section 11.3 above), to any entity which acquires all or part of Tenant, or
which is acquired in whole or in part by Tenant, or which is controlled directly
or indirectly by Tenant, or which entity controls, directly or indirectly,
Tenant (herein, an “Affiliate”), or which owns or is owned by the Affiliate, so
long as such transaction was not entered into as a subterfuge to avoid the
obligations and restrictions of this Lease.
1.31    Landlord’s Right to Assign. Subject to the provisions of Exhibit “I-1”
[Right of First Offer to Purchase], Landlord shall have the right to sell,
encumber, convey, transfer, and/or assign any of its rights and obligations
under this Lease.
1.32    Occupancy By Others. Tenant may allow any person or entity which is a
client or customer of Tenant or which is providing service to Tenant or one of
Tenant’s clients to occupy certain portions of the Premises without such
occupancy being deemed an assignment or subleasing as long as no new demising
walls are constructed to accomplish such occupancy as long as such relationship
was not created as a subterfuge to avoid the obligations set forth in this
Article 11 and so long as such occupancy is for not more than five percent (5%)
of the Premises.
ARTICLE 12 - LIMITATION ON LANDLORD’S LIABILITY;
INDEMNIFICATION; INSURANCE
1.33    Limitation on Landlord’s Liability and Release. Except as otherwise
expressly provided in this Lease to the contrary, Landlord shall not be liable
to Tenant for, and Tenant hereby releases and waives all claims and rights of
recovery against Landlord and the other Landlord Parties (as defined below)
from, any and all Claims (as defined below) sustained by Tenant, the Tenant
Parties, any damage to Tenant’s property, or any loss to Tenant’s business, loss
of Tenant’s profits or other financial loss of Tenant resulting from or
attributable to the condition of, the management of, the repair or maintenance
of, the protection of, the supply of services or utilities to, the damage in or
destruction of the Premises, the Buildings or the Project; provided, however,
that the foregoing release and wavier shall not extend to, and Tenant is not
hereby waiving or releasing Landlord from or against, any Claims arising out of
or in connection with injuries to persons or property resulting from any Claims
as to which Landlord is expressly obligated to defend, indemnify and hold Tenant
and the Tenant Parties harmless as provided below in Section 12.2(b) below or
elsewhere in this Lease.
1.34    Indemnification.
(a)    Tenant shall at its expense defend, indemnify, and hold Landlord and
Landlord’s agents, contractors, licensees, employees, directors, officers,
partners, trustees and invitees (each, a “Landlord Party,” and collectively
“Landlord Parties”) harmless from and against any and all loss, cost, liability,
damage or expense, including, but not limited to, penalties, fines, attorneys’
fees or costs (collectively “Claims”), arising out of or in connection with (i)
injuries to persons or property in, on or about the Project (but excluding the
Management Office) or injuries

    

--------------------------------------------------------------------------------




to persons or property caused by the use of the Off-Site Parking Spaces by
Tenant or any Tenant Party or from activities conducted by Tenant or any Tenant
Party and with Tenant's knowledge and consent, express or implied, in the
parking lots and/or structures where such Off-Site Parking Spaces are located or
(ii) the presence in, on or about the Project of Hazardous Materials to the
extent such Hazardous Materials were placed in, on or about Project by Tenant or
any Tenant Party. Notwithstanding any provisions of Articles 12 and 13 to the
contrary, Tenant shall not be required to indemnify and hold Landlord harmless
from any Claims resulting from injuries to any person or property resulting from
(i) the negligent acts or omissions or willful misconduct of any Landlord Party
in connection with Landlord’s activities in, on or about the Project or the
Off-Site Parking Spaces, and Landlord hereby so indemnifies and holds Tenant and
the Tenant Parties harmless from any such Claims or (ii) any other Claims as to
which Landlord is expressly obligated to defend, indemnify and hold Tenant and
the Tenant Parties harmless as provided below in Section 12.2(b) below or
elsewhere in this Lease. This indemnity shall survive the expiration or
termination of this Lease.
(b)    Landlord shall at its expense defend, indemnify, and hold Tenant and the
Tenant Parties harmless from Claims arising from (i) any noncompliance of
Project, or any portion thereof, with any Applicable Laws as of the applicable
Commencement Date, (ii) the presence in, on or about the Project of Hazardous
Materials, except to the extent such Hazardous Materials were placed in, on or
about Project by Tenant or any Tenant Party, (iii) the negligent acts or
omissions or willful misconduct of Landlord or any Landlord Party in connection
with Landlord’s activities in, on or about the Project or the Off-Site Parking
Spaces, or (iv) Landlord’s breach of this Lease. This indemnity shall survive
the expiration or termination of this Lease.
(c)    Tenant’s agreement to indemnify and hold Landlord harmless pursuant to
Section 12.2(a) and the exclusion from Tenant’s indemnity and Landlord’s
agreement to indemnify and hold Tenant harmless pursuant to Section 12.2(b) are
not intended to and shall not relieve any insurance carrier of its obligations
under policies required to be carried by Landlord or Tenant, respectively,
pursuant to this Lease to the extent that such policies cover the results of
such acts, omissions or willful misconduct. If Landlord or Tenant has been or at
any time hereafter is granted the right to self insure or if either party
breaches this Lease by its failure to carry required insurance, such failure
shall automatically be deemed to be a covenant and agreement by Landlord or
Tenant, respectively, to self‑insure to the full extent of such required
coverage, with full waiver of subrogation. All of the provisions set forth
herein are subject to the provisions of Section 12.5.
1.35    Insurance.
1.35.1    Tenant’s Compliance With Landlord’s Fire and Casualty Insurance.
Tenant shall, at Tenant’s expense, comply with all insurance company
requirements pertaining to the use of the Premises, provided that Tenant has
received not less than ten (10) business days’ notice thereof. If Tenant’s
conduct or use of the Premises causes any increase in the premium for such
insurance policies which are paid by Landlord as an Operating Expense, then
Tenant shall reimburse Landlord for any such increase.
1.35.2    Tenant’s Insurance. Tenant shall maintain the following coverages in
the following amounts.

    

--------------------------------------------------------------------------------




(a)    Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage (including loss of
use thereof) arising out of Tenant’s operations, and contractual liabilities
(covering the performance by Tenant of its indemnity agreements) including a
Broad Form endorsement covering the insuring provisions of this Lease, for
limits of liability not less than:
Bodily Injury and
Property Damage Liability
$3,000,000 each occurrence
$3,000,000 annual aggregate
Personal Injury Liability
$3,000,000 each occurrence
$3,000,000 annual aggregate
0% Insured’s participation

(b)    Physical Damage Insurance covering (i) all office furniture, business and
trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property on the Premises
installed by, for, or at the expense of Tenant, (ii) the tenant improvements
which exist in the Premises as of the applicable Commencement Date (excluding
the Building Structure and Building Systems) (the “Original Tenant
Improvements”), and (iii) all other Alterations to the Premises made by Tenant.
Such insurance shall be written on an “all risks” of physical loss or damage
basis, for the full replacement cost value (subject to reasonable deductible
amounts) new without deduction for depreciation of the covered items and in
amounts that meet any co-insurance clauses of the policies of insurance and
shall include coverage for damage or other loss caused by fire or other peril
including, but not limited to, vandalism and malicious mischief, theft, water
damage of any type, including sprinkler leakage, bursting or stoppage of pipes,
and explosion, and providing business interruption coverage for a period of one
year.
(c)    Worker’s Compensation and Employer’s Liability or other similar insurance
required by all applicable state and local statutes and regulations.
1.35.3    Additional Insurance Obligations of Tenant. Tenant shall carry and
maintain during the entire Lease Term, at Tenant’s sole cost and expense,
increased amounts of the insurance required to be carried by Tenant pursuant to
Section 12.3 above and such other reasonable types of insurance coverage and in
such reasonable amounts covering the Premises and Tenant’s operations therein,
in each case as may be reasonably requested by Landlord, but in no event in
excess of the amounts and types of insurance then being required of tenants in
Comparable Buildings occupying comparable space and engaged in a similar use as
Tenant.
1.35.4    Blanket Insurance/Self Insurance of Tenant. Notwithstanding the
foregoing, all of the insurance requirements set forth in this Section 12.3 on
the part of Tenant to be observed shall be deemed satisfied if the Premises are
covered by a blanket insurance policy providing the coverage set forth herein
insuring all or most of Tenant’s facilities in California or if Tenant sends a
letter to Landlord, signed by an authorized officer of Tenant, stating that
Tenant has elected to act as a self insurer whereupon Tenant shall have the same
obligations and rights, and Landlord shall have the same rights and obligations,
as if Tenant was an insurance company furnishing the policies and coverages
required under this Lease.

    

--------------------------------------------------------------------------------




1.35.5    Evidence of Coverage by Tenant. A duplicate original policy, or a
certificate of the policy shall be deposited with Landlord at the Commencement
Date, and on renewal of the policy a certificate of insurance listing the
insurance coverages required hereunder and naming Landlord and any other parties
designated by Landlord with an insurable interest as insured, additional insured
and/or loss payee, as applicable, shall be deposited with Landlord not less than
ten (10) days before expiration of the term of the policy.
1.35.6    Landlord’s Insurance.
(a)    During all times that Landlord is performing any construction or other
work under this Lease or Work Letter, Landlord shall, at its sole cost and
expense, and not as an Operating Expense, (i) obtain and, maintain builder’s
risk insurance covering both the hard and soft costs associated with the
construction/performance of construction or other work, in a face amount of not
less than the full insurable value of all improvement work (including the
Buildings) and materials supplied in connection therewith, with appropriate
provisions made to include coverage of materials stored off the Site in an
amount not less than the full insurable value of such materials stored off the
Site from time to time, naming Landlord as the insured and Tenant as an
additional insured to the extent of Tenant’s interest therein, (ii) cause the
architects, contractors and subcontractors to carry errors and omissions
insurance in an amount at least equal to One Million Dollars ($1,000,000) which
can be applied to the construction/performance of the applicable work, covering
the entire period of design and construction/performance of the applicable work,
including the completion of punch list items (which coverage shall be maintained
for at least three (3) years after the completion of the applicable work) and
(iii) cause its contractors and subcontractors to carry commercially reasonable
amounts of auto insurance.
(b)    Commencing on the Commencement Date for the Existing Building with
respect to the Existing Building, and commencing on the Commencement Date for
the New Building with respect to the New Building, and in each case continuing
through the expiration or earlier termination of this Lease, Landlord shall
obtain and maintain fire and hazard “all risk” insurance covering one hundred
percent (100%) of the full replacement cost valuation of the applicable Building
and Project (including the Building Structure and Building Systems), subject to
commercially reasonable deductibles, in the event of fire, lightning, windstorm,
vandalism, malicious mischief and all other risks normally covered by “all risk”
policies carried by landlords of Comparable Buildings naming Landlord as the
insured and Landlord or any lessors and mortgagees as loss payee. The proceeds
from any such policy shall be used by Landlord for the repair and/or replacement
of the Project unless this Lease is terminated, in which case Landlord may
retain such proceeds, except as otherwise provided in Section 13.6 below.
Landlord shall promptly deliver to Tenant evidence of such insurance upon
request by Tenant from time to time.
1.35.7    Insurance Criteria. All the insurance required to be maintained by
Tenant and Landlord under this Lease shall:
(a)    Be issued by insurance companies authorized to do business in the state
of California, with a rating of at least A-VII as rated in the most recent
edition of Best’s Insurance Reports;

    

--------------------------------------------------------------------------------




(b)    Be issued as a primary policy;
(c)    Contain an endorsement requiring ten (10) days’ written notice from the
insurance company to both parties and to Landlord’s lender (whose names shall
have been furnished to Tenant) before cancellation or any material change in the
coverage, scope, or amount of any policy; and
(d)    With respect to property loss or damage, a waiver of subrogation must be
obtained, as required by Section 12.5.
1.36    Abatement of Rent/Limitations on Liability and Damages.
(d)    Abatement of Rent. Except as provided in General Condition B, F and/or I
or as otherwise expressly provided in this Lease, Tenant shall not otherwise be
entitled to Rent abatement and shall not otherwise have, and hereby releases
Landlord from, any Claims resulting from Tenant’s inability to utilize all or
any part of the Premises.
(e)    Limitation of Liability and Damages/Attorney Fees. Landlord agrees that
in the event of a default by Tenant under this Lease, Landlord will not have a
right to collect from Tenant a greater amount of damages on account of Rent than
Landlord would have been able to collect in the event that Tenant did not
default under this Lease. Landlord further agrees that it will use commercially
reasonable efforts to mitigate its damages in connection with any default by
Tenant. Nothing herein shall be construed to prevent Tenant or Landlord, if it
is the prevailing party in connection with any litigation, dispute, or
controversy between Landlord and Tenant, from collecting, and each agrees that
under such circumstances the other shall have a right to collect and shall be
awarded, (a) its reasonable attorneys’ fees, costs, and expenses incurred in
connection with any such litigation, dispute, or controversy and (b) interest,
at the Interest Rate, on any amounts not paid when due. Landlord’s liability to
Tenant is limited to its equity interest in the Buildings as more specifically
provided in Section 15.2 of this Lease.
1.37    Allocation of Insured Risks/Subrogation. Landlord and Tenant release
each other from any claims and demands of whatever nature for damage, loss or
injury to the Premises and/or the Buildings, or to the other’s property in, on
or about the Premises and the Buildings, that are caused by or result from risks
or perils insured against under any property insurance policies required by this
Lease to be carried by Landlord and/or Tenant. Landlord and Tenant shall cause
each insurance policy obtained by them or either of them to provide that the
insurance company waives all right of recovery by way of subrogation against
either Landlord or Tenant in connection with any damage covered by any such
policy or policies. Neither Landlord nor Tenant shall be liable to the other for
any damage caused by fire or any of the risks insured against under any
insurance policy required by this Lease. If an insurance policy cannot be
obtained with a waiver of subrogation, or is obtainable only by the payment of
an additional premium charge above that charged by insurance companies issuing
policies without waiver of subrogation, the party undertaking to obtain the
insurance shall notify the other party of this fact. The other party shall have
a period of ten (10) days after receiving the notice either to place the
insurance with a company that is reasonably satisfactory to the other party and
that will carry the insurance with a waiver of subrogation at no additional
cost, or to agree to pay the additional premium if such a policy is obtainable
at additional

    

--------------------------------------------------------------------------------




cost. If the insurance cannot be obtained or the party in whose favor a waiver
of subrogation is desired refuses to pay the additional premium charged, the
other party is relieved of the obligation to obtain a waiver of subrogation with
respect to the particular insurance involved.
ARTICLE 13 - DAMAGE OR DESTRUCTION
1.38    Loss Covered By Insurance. In the event of any damage to the Building,
Premises, or Project, Tenant shall assign to Landlord (or to any party
designated by Landlord) all insurance proceeds payable to Tenant under Tenant’s
insurance required under this Lease with respect to the Original Tenant
Improvements and any Alternations made by Tenant (it being understood and agreed
that any insurance proceeds payable to Tenant in such event for any loss or
damage suffered by Tenant with respect to Tenant’s equipment, furniture,
fixtures and any other personal property located in or about the Premises shall
not be assigned to Landlord). If, at any time prior to the expiration or
termination of this Lease, the Premises or either Building is wholly or
partially damaged or destroyed by a casualty, the loss to Landlord from which is
or should be (except for any applicable deductible for which Tenant shall be
solely responsible) fully covered by insurance maintained by Tenant for
Landlord’s benefit (or required to be maintained by Tenant pursuant to Article
12)), which casualty renders the Premises totally or partially inaccessible or
unusable by Tenant in the ordinary conduct of Tenant’s business, then:
(a)    Repairs Which Can Be Completed Within Nine (9) Months. Within twenty (20)
days of notice to Landlord of such damage or destruction, Landlord shall provide
Tenant with notice of its determination of whether the damage or destruction can
be repaired within nine (9) months of such damage or destruction without the
payment of overtime or other premiums. If all repairs to such Premises or
Building can, in Landlord’s reasonable judgment, be completed within nine (9)
months following the date of such damage or destruction without the payment of
overtime or other premiums, Landlord shall, at Landlord’s expense, repair the
same and this Lease shall remain in full force and effect and a reduction of the
Rent shall be allowed Tenant as provided in General Condition F; provided,
however, that if any such repair is not commenced by Landlord within ninety (90)
days after the occurrence of such damage or destruction or is not or cannot
practicably be substantially completed by Landlord within nine (9) months after
the occurrence of such damage or destruction, then in either such event Tenant
may, at its option, upon written notice to Landlord delivered within thirty (30)
days of determining that Landlord has not commenced repair within the ninety
(90) day period or that the damage or destruction is not or cannot practicably
be substantially completed by Landlord within the nine (9) month period, elect
to terminate this Lease as of the date of the occurrence of such damage or
destruction.
(b)    Repairs Which Cannot Be Completed Within Nine (9) Months. If all such
repairs to the Building and Premises cannot, in Landlord’s reasonable judgment,
be completed within nine (9) months following the date of notice to Landlord of
such damage or destruction without the payment of overtime or other premiums,
Landlord shall notify Tenant of such determination within twenty (20) days of
notice to Landlord of such damage or destruction and either Landlord or Tenant
may, at its option, upon written notice to the other party given within sixty
(60) days after the occurrence of such damage or destruction, elect to terminate
this Lease as of the date of the occurrence of such damage or destruction. In
the event that neither Landlord nor

    

--------------------------------------------------------------------------------




Tenant elect to terminate this Lease in accordance with the foregoing
provisions, then Landlord shall, at Landlord’s expense, repair such damage or
destruction, and in such event, this Lease shall continue in full force and
effect but the Rent shall be reduced as provided in General Condition F;
provided, however, that if any such repair is not commenced by Landlord within
ninety (90) days after the occurrence of such damage or destruction or is not or
cannot practicably be substantially completed by Landlord within nine (9) months
after the occurrence of such damage or destruction, then in either such event
Tenant may, at its option, upon written notice to Landlord delivered within
thirty (30) days of determining that Landlord has not commenced repair within
the ninety (90) day period or that the damage or destruction is not or cannot
practicably be substantially completed by Landlord within the nine (9) month
period, elect to terminate this Lease as of the date of the occurrence of such
damage or destruction.
1.39    Loss Not Covered By Insurance. If, at any time prior to the expiration
or termination of this Lease, the Premises or either Building is totally or
partially damaged or destroyed from a casualty, the loss to Landlord from which
is not fully covered by insurance maintained by Landlord or maintained by Tenant
for Landlord’s benefit (or required to be maintained by Tenant pursuant to
Article 12), which damage renders the Premises inaccessible or unusable to
Tenant in the ordinary course of its business, Landlord may, at its option, upon
written notice to Tenant within sixty (60) days after notice to Landlord of the
occurrence of such damage or destruction, elect to repair or restore such damage
or destruction, or Landlord may elect to terminate this Lease so long as (a) the
uninsured portion of the damage or destruction is equal to or greater than the
replacement cost of the Building, and (b) Landlord makes a decisions not to
commence such repairs within two (2) years of the occurrence of such damage and
destruction. If Landlord elects to repair or restore such damage or destruction,
this Lease shall continue in full force and effect but a reduction of the Rent
shall be allowed Tenant as provided in General Condition F. If Landlord does not
elect by notice to Tenant to repair such damage this Lease shall terminate.
Notwithstanding the foregoing, if all repairs to the Premises or the Building
cannot, in Landlord’s reasonable judgment, be completed within six (6) months
following the date of such damage or destruction without the payment of overtime
or other expenses, then either Landlord or Tenant may at its option, upon
written notice to the other party given within sixty (60) days after the
occurrence of such damage or destruction, elect to terminate this lease as of
the date of the occurrence of such damage or destruction.
1.40    Destruction During Final Year. Notwithstanding anything to the contrary
contained in Sections 13.1 and 13.2, if the Premises or either Building is
wholly or partially damaged or destroyed within the final twelve (12) months of
the Term, or, if an applicable renewal option has been exercised, during the
last year of any renewal Term, so that Tenant shall be prevented from using the
Premises for thirty (30) consecutive days due to such damage or destruction,
then either Landlord or Tenant may, at its option, by notice to the other party
within sixty (60) days after the occurrence of such damage or destruction, elect
to terminate this Lease.
1.41    Destruction of Tenant’s Personal Property or Property of Tenant Parties.
In the event of any damage to or destruction of the Premises or either Building,
under no circumstances shall Landlord be required to repair any injury, or
damage to, or make any repairs to or replacements of, Tenant’s personal
property. Landlord shall have no responsibility for any contents placed or kept
in or on the Premises or the Building by Tenant or any Tenant Party.

    

--------------------------------------------------------------------------------




1.42    Exclusive Remedy. This Article 13 and General Condition F shall be
Tenant’s sole and exclusive remedy in the event of damage or destruction to the
Premises or either Building, and Tenant, as a material inducement to Landlord
entering into this Lease, irrevocably waives and releases Tenant’s rights under
California Civil Code Sections 1932(2) and 1933(4). No damages, compensation or
claim shall be payable by Landlord for any inconvenience, any interruption or
cessation of Tenant’s business, or any annoyance, arising from any damage to or
destruction of all or any portion of the Premises or either Building.
1.43    Option to Purchase. In the event that Landlord elects to terminate this
Lease pursuant to the provisions of this Article 13, Tenant shall have the right
to exercise the Purchase Option set forth on Exhibit “I-2” within thirty (30)
days following such termination by Landlord, and upon Tenant’s purchase of all
or any portion of the Project, Tenant shall be entitled to all insurance
proceeds related thereto. This provision (and the terms of the Purchase Option)
shall survive the termination of this Lease pursuant to this Article 13.
ARTICLE 14 - EMINENT DOMAIN
1.44    Permanent Taking - When Lease Can Be Terminated. If the whole of the
Premises, or so much of the Premises as to render the balance unusable by
Tenant, shall be taken under the power of eminent domain, this Lease shall
automatically terminate as of the date of final judgment in such condemnation,
or as of the date possession is taken by the condemning authority, whichever is
earlier. A sale by Landlord under threat of condemnation shall constitute a
“taking” for the purpose of this Article 14. Except as provided below, no award
for any partial or entire taking shall be apportioned and Tenant assigns to
Landlord any award which may be made in such taking or condemnation, together
with all rights of Tenant to such award, excluding any award or compensation for
the value of all or any part of the leasehold estate (“Bonus Value”); provided
that nothing contained in this Article 14 shall be deemed to give Landlord any
interest in or to require Tenant to assign to Landlord any award, and Tenant
shall be able to retain any award, made to Tenant for (a) the taking of Tenant’s
personal property, (b) interruption of or damage to Tenant’s business, (c) the
Bonus Value, or (d) Tenant’s unamortized cost of the Tenant Improvements (or
applicable portion thereof) to the extent paid for by Tenant. “Bonus Value” of
the leasehold estate shall be equal to the difference between the rental rate
payable under this Lease and the rate established by the condemning authority as
an award for compensation purposes, together with any amount Tenant is able to
obtain from the condemning authority attributable to Tenant’s relocation
expenses.
1.45    Permanent Taking - When Lease Cannot Be Terminated. In the event of a
partial taking which does not result in a termination of this Lease under
Section 14.1, Rent shall be reduced as set forth in General Condition F, and
Landlord shall restore the Premises or the applicable Building(s) to the extent
of available condemnation proceeds.
1.46    Temporary Taking. No temporary taking of the Premises or any part of the
Premises and/or of Tenant’s rights to the Premises or under this Lease shall
terminate this Lease or give Tenant any right to any abatement of any payments
owed to Landlord pursuant to this Lease; any award made to Tenant by reason of
such temporary taking shall belong entirely to Tenant. If a taking of the
Premises is for less than one (1) year, such taking shall be deemed a Temporary
Taking.

    

--------------------------------------------------------------------------------




1.47    Exclusive Remedy. This Article 14 and General Condition F shall be
Tenant’s sole and exclusive remedy in the event of a taking or condemnation.
Tenant hereby waives the benefit of California Code of Civil Procedure Section
1265.130.
1.48    Release Upon Termination. Upon termination of this Lease pursuant to
this Article 14, Tenant and Landlord hereby agree to release each other from any
and all obligations and liabilities with respect to this Lease except such
obligations and liabilities which arise or accrue prior to such termination.
ARTICLE 15 - DEFAULTS
1.49    Default by Tenant. Each of the following shall be an “Event of Default”
by Tenant and a material breach of this Lease:
(a)    Tenant shall fail to make any payment owed by Tenant under this Lease, as
and when due, and where such failure is not cured within five (5) business days
following receipt of written notice by Tenant from Landlord. Any such notice
shall be in lieu of, and not in addition to, any notice required under Section
1161 of the California Code of Civil Procedure;
(b)    Tenant shall fail to observe, keep or perform any of the material terms,
covenants, agreements or conditions under this Lease that Tenant is obligated to
observe or perform, other than that described in subparagraph (a) above, for a
period of thirty (30) days after notice to Tenant of said failure; provided
however, that if the nature of Tenant’s default is such that more than thirty
(30) days are reasonably required for its cure, then Tenant shall not be deemed
to be in default under this Lease if Tenant shall commence the cure of such
default so specified within said thirty (30) day period and diligently
prosecutes the same to completion. Such thirty (30) day notice shall be in lieu
of, and not in addition to, any notice required under Section 1161 of the
California Code of Civil Procedure. Tenant shall have, and under no
circumstances shall Tenant be deemed to have waived, the rights set forth in
Sections 1174 and 1179 of the California Civil Code of Procedure.
1.50    Default by Landlord. Each of the following shall be a default by
Landlord and a material breach of this Lease:
(a)    Landlord shall fail to make any payment owed by Landlord under this
Lease, as and when due, and where such failure is not cured within five (5)
business days following receipt of written notice by Landlord from Tenant; and
(b)    Landlord shall be in default in the performance of any obligation
required to be performed by Landlord under this Lease, other than that described
in subparagraph (a) above, if Landlord has failed to perform such obligation
within thirty (30) days after the receipt of notice from Tenant specifying in
detail Landlord’s failure to perform; provided, however, that if the nature of
Landlord’s obligation is such that more than thirty (30) days are required for
its performance, Landlord shall not be deemed in default if it shall commence
such performance within thirty (30) days and thereafter diligently pursues the
same to completion. Tenant shall have no rights as a result of any default by
Landlord until Tenant gives thirty (30) days’ notice to any person who has

    

--------------------------------------------------------------------------------




a recorded interest pertaining to the Buildings, specifying the nature of the
default. Such person shall then have the right to cure such default, and
Landlord shall not be deemed in default if such person cures such default within
thirty (30) days after receipt of notice of the default, or within such longer
period of time as may reasonably be necessary to cure the default.
Notwithstanding anything to the contrary in this Lease, Landlord’s liability to
Tenant for damages resulting from Landlord’s breach of any provision or
provisions of this Lease shall not exceed the value of Landlord’s equity
interest in the Buildings and its right to insurance proceeds.
ARTICLE 16 - LANDLORD’S REMEDIES AND RIGHTS
1.51    Termination of Lease. In the event of any default by Tenant, Landlord
shall have the right, in addition to all other rights available to Landlord
under this Lease now or later permitted by law or equity, to terminate this
Lease by providing Tenant with a notice of termination. Upon termination,
Landlord may recover as damages the Rent that Landlord would have received had
Tenant not defaulted, plus attorneys’ fees, court costs, additional brokerage
costs, additional design and construction costs, and any other costs reasonably
incurred by Landlord to mitigate damages. Landlord agrees to use reasonable
efforts to mitigate damages. Landlord’s damages include (to the extent not
duplicative of the foregoing) the worth, at the time of any award, of the amount
by which the unpaid Rent for the balance of the Term after the time of the award
exceeds the amount of the rental loss that the Tenant proves could be reasonably
avoided. The worth at the time of award shall be determined by discounting to
present value such amount at one percent (1%) more than the discount rate of the
Federal Reserve Bank in San Francisco in effect at the time of the award. Other
damages to which Landlord is entitled shall earn interest at the Interest Rate;
provided, however, in no event shall Tenant be responsible to Landlord for
consequential damages.
1.52    Continuation of Lease. In accordance with California Civil Code
Section 1951.4 (or any successor statute), Tenant acknowledges that in the event
Tenant has breached this Lease and abandoned the Premises, this Lease shall
continue in effect for so long as Landlord does not terminate Tenant’s right to
possession (subject to Tenant’s right to sublease and/or assign), and Landlord
may enforce all its rights and remedies under this Lease, including the right to
recover Rent as it becomes due under this Lease. Acts of maintenance or
preservation or efforts to relet the Premises or the appointment of a receiver
upon initiative of Landlord to protect Landlord’s interest under this Lease
shall not constitute a termination of Tenant’s right to possession. In addition
to its other rights under this Lease, Landlord has the remedy described in
California Civil Code Section 1951.4 (Landlord may continue this Lease in effect
after Tenant’s breach and abandonment and recover Rent (as defined in
Section 4.1) as it becomes due, if Tenant has the right to sublet or assign,
subject only to reasonable limitations).
1.53    Right of Entry. In the event of any default by Tenant, Landlord shall
also have the right, with or without terminating this Lease, to enter the
Premises and remove all persons and personal property from the Premises, such
property being removed and stored in a public warehouse or elsewhere at Tenant’s
sole cost and expense. No removal by Landlord of any persons or property in the
Premises shall constitute an election to terminate this Lease. Such an election
to terminate may only be made by Landlord in writing, or decreed by a court of
competent jurisdiction. Landlord’s right of entry shall include the right to
remodel the Premises and re-let the Premises. All costs

    

--------------------------------------------------------------------------------




incurred in such entry and re-letting shall be paid by Tenant. Rents collected
by Landlord from any other tenant which occupies the Premises shall be offset
against the amounts owed to Landlord by Tenant. Tenant shall be responsible for
any amounts not recovered by Landlord from any other tenant. Any payments made
by Tenant shall be credited to the amounts owed by Tenant in the sole order and
discretion of Landlord, irrespective of any designation or request by Tenant. No
entry by Landlord shall prevent Landlord from later terminating this Lease by
written notice.
1.54    Right to Perform. If an Event of Default occurs, Landlord may perform
such covenant or condition at its option, after notice to Tenant. All costs
incurred by Landlord in so performing shall immediately be reimbursed to
Landlord by Tenant, together with interest at the Interest Rate computed from
the date incurred by Landlord. Any performance by Landlord of Tenant’s
obligations shall not waive or cure such default.
1.55    Remedies Not Exclusive. The rights and remedies of Landlord and Tenant
set forth herein are not exclusive, and Landlord and Tenant may exercise any
other right or remedy available to it under this Lease, at law or in equity
except as otherwise expressly set forth herein. Except as expressly provided in
this Lease, including Articles 13 and 14 and General Conditions B, F and I,
Tenant hereby waives and relinquishes any right which Tenant may have to
terminate this Lease or withhold any payment owed by Tenant under this Lease, on
account of any damage, condemnation, destruction or state of disrepair of the
Premises (including, without limiting the generality of the foregoing, those
rights under California Civil Code Sections 1941, 1941.1 and 1942).
1.56    Waiver of Redemption by Tenant. Tenant hereby waives, for itself and all
persons claiming by and under Tenant, all rights and privileges which it might
have under any present or future law to redeem the Premises or to continue this
Lease after being dispossessed or ejected from the Premises. The rights and
remedies of Landlord set forth in this Lease are not exclusive, and Landlord may
exercise any other right or remedy available to it under this Lease, at law or
in equity.
ARTICLE 17 - ATTORNEYS’ FEES
If either Landlord or Tenant commences or engages in, or threatens to commence
or engage in, any action or litigation or arbitration against the other party
arising out of or in connection with this Lease, the Project, including but not
limited to, any action for recovery of any payment owed by either party under
this Lease, or to recover possession of the Premises, or for damages for breach
of this Lease, the prevailing party shall be entitled to have and recover from
the losing party reasonable attorneys’ fees and other costs incurred in
connection with the action and in preparation for said action. This provision
shall survive the termination of this Lease.
ARTICLE 18 - SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE
1.57    Obligations of Tenant. Subject to General Condition D, this Lease and
the rights granted to Tenant by this Lease shall be subject and subordinate to
(a) all present and future ground or underlying leases affecting all or any part
of the Buildings and all amendments, renewals, modifications, supplements and
extensions of the leases, and (b) all present and future deeds of trust or
mortgages affecting or encumbering all or any part of the Buildings and/or any
ground or underlying leasehold estate; provided however, that if Landlord elects
at any time to have Tenant’s

    

--------------------------------------------------------------------------------




interest in this Lease be or become superior, senior or prior to any such
instrument, then upon receipt by Tenant of written notice of such election,
Tenant shall immediately execute all necessary and reasonable subordination
instruments or other documents confirming the subordination of such mortgage,
deed of trust, ground or underlying lease to this Lease.
1.58    Landlord’s Right to Assign. Landlord’s interest in this Lease may be
assigned to any mortgagee or trust deed beneficiary as additional security.
Nothing in this Lease shall empower Tenant to do any act without Landlord’s
prior consent, which consent may be withheld in Landlord’s sole discretion,
which can, shall or may encumber the title of the owner of all or any part of
the Buildings.
1.59    Attornment by Tenant. Subject to General Condition D, in the event of
the cancellation or termination of any or all ground or underlying leases
affecting all or any part of the Buildings in accordance with its terms or by
the surrender thereof, whether voluntary, involuntary or by operation of law, or
by summary proceedings, or in the event of any foreclosure of any or all
mortgages or deeds of trust encumbering the Buildings by trustee’s sale,
voluntary agreement, deed in lieu of foreclosure, or by the commencement of any
judicial action seeking foreclosure, Tenant, at the request of the then landlord
under this Lease, shall attorn to and recognize (a) the ground or underlying
lessor, under the ground or underlying lease being terminated or canceled, and
(b) the beneficiary or purchaser at the foreclosure sale, as Tenant’s landlord
under this Lease, and Tenant agrees to execute and deliver at any time upon
request of such ground or underlying lessor, beneficiary, purchaser, or their
successors, any instrument to further evidence such attornment. Tenant hereby
waives its right, if any, to elect to terminate this Lease or to surrender
possession of the Premises in the event of any such ground or underlying lease
cancellation or termination or mortgage or deed of trust foreclosure.
1.60    Non-Disturbance. Notwithstanding any of the provisions of this
Article 18 to the contrary, Tenant shall be allowed to occupy the Premises,
subject to the conditions of this Lease, and this Lease shall remain in effect,
until an Event of Default occurs, the end of the Term or until Tenant’s rights
are modified because of an Eminent Domain proceeding pursuant to Article 14, or
because of the occurrence of damage and destruction pursuant to Article 13.
ARTICLE 19 - [INTENTIONALLY DELETED]
ARTICLE 20 - HOLDING OVER
1.61    Surrender of Possession. Tenant shall surrender possession of the
Premises immediately upon the expiration of the Term or earlier termination of
this Lease. If Tenant shall continue to occupy or possess the Premises after
such expiration or termination without the consent of Landlord, then unless
Landlord and Tenant have otherwise agreed in writing, Tenant shall be a tenant
from month-to-month. All the terms, provisions and conditions of this Lease
shall apply to this month-to-month tenancy except those terms, provisions and
conditions pertaining to the Term, and except that the monthly Base Rent shall
be immediately adjusted upward upon the expiration or termination of this Lease
to equal (a) for the first two (2) months of holdover, one hundred twenty-five
percent (125%) of the monthly Base Rent for the Premises in effect under this
Lease during the month which includes the day immediately prior to the date of
the expiration or termination of

    

--------------------------------------------------------------------------------




this Lease, and (b) thereafter, one hundred fifty percent (150%) of such monthly
Base Rent. This month-to-month tenancy may be terminated by Landlord or Tenant
upon thirty (30) days’ prior notice to the non-terminating party. In the event
that Tenant fails to surrender the Premises upon such termination or expiration,
then Tenant shall indemnify and hold Landlord harmless against all loss or
liability resulting from or arising out of Tenant’s failure to surrender the
Premises, including, but not limited to, any amounts required to be paid to any
tenant or prospective tenant who was to have occupied the Premises after said
termination or expiration and any related attorneys’ fees and brokerage
commissions.
ARTICLE 21 - INSPECTIONS AND ACCESS
1.62    Entry by Landlord. Landlord and the Landlord Parties shall have access
to the Project and the right to enter the Premises, at all reasonable times for
the purpose of (i) inspecting the Premises, (ii) making any alterations,
additions, improvements or repairs to the Project which Landlord is required or
permitted to perform under this Lease, or (iii) to submit the Premises to
prospective purchasers, prospective tenants, encumbrance holders. Landlord shall
give not less than twenty-four (24) hours’ notice to Tenant of Landlord’s intent
to enter the Premises, except, however, in an emergency situation, in which case
no prior notice shall be required. If Tenant shall not be personally present to
open and permit an entry into the Premises at any time when such entry by
Landlord is necessary or permitted under this Lease, Landlord may enter by means
of a master key without liability to Tenant except for any failure to exercise
due care for Tenant’s personal property, and without affecting this Lease.
Absent an emergency, Landlord shall conduct and schedule all entries and its
activities within the Premises to the extent practicable in a manner which will
minimize any interruption or interference with Tenant’s business operations
within the Premises; provided, however, the foregoing shall not obligate
Landlord to incur overtime or after normal business hours labor costs in the
making of repairs.
1.63    Secured Areas. Notwithstanding anything to the contrary set forth above,
Tenant may designate certain areas of the Premises as “Secured Areas” should
Tenant require such areas for the purpose of securing certain valuable property
or confidential information. Landlord may not enter such Secured Areas except in
the case of emergency or in the event of a Landlord inspection, in which case
Landlord shall provide Tenant with two (2) days’ prior written notice of the
specific date and time of such Landlord inspection.
ARTICLE 22 - NAME OF BUILDING
The Buildings shall be called any reasonable name from time to time designated
by Tenant or its assignee.
ARTICLE 23 - SURRENDER OF LEASE
The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation of this Lease, shall not work a merger, and shall, at the option of
Landlord terminate all or any existing subleases or subtenancies, or may, at the
option of Landlord, operate as an assignment to it of Tenant’s interest in any
or all such subleases or subtenancies.

    

--------------------------------------------------------------------------------




ARTICLE 24 - WAIVER
The waiver by Landlord or Tenant of any term, covenant, agreement or condition
contained in this Lease shall not be deemed to be a waiver of any subsequent
breach of the same or of any other term, covenant, agreement, condition or
provision of this Lease, nor shall any custom or practice which may develop
between the parties in the administration of this Lease be construed to waive or
lessen the right of Landlord or Tenant to insist upon the performance by the
other in strict accordance with all of the terms, covenants, agreements,
conditions, and provisions of this Lease. The subsequent acceptance by Landlord
of any payment owed by Tenant to Landlord under this Lease, or the payment of
Rent by Tenant, shall not be deemed to be a waiver of any preceding breach by
Tenant of any term, covenant, agreement, condition or provision of this Lease,
other than the failure of Tenant to make the specific payment so accepted by
Landlord, regardless of Landlord’s or Tenant’s knowledge of such preceding
breach at the time of the making or acceptance of such payment.
ARTICLE 25 - SALE BY LANDLORD
Subject to the provisions of Exhibit “I-1” [Right of First Offer to Purchase]
attached hereto, in the event Landlord shall sell, assign, convey or transfer
all or a part of its interest in the Buildings or any part of the Buildings,
Tenant agrees to attorn to such transferee, assignee or new owner, and upon
consummation of such sale, conveyance or transfer, Landlord shall automatically
be freed and relieved from all liability and obligations accruing or to be
performed from and after the date of such sale, transfer, or conveyance. In the
event of such sale, assignment, transfer or conveyance, Landlord shall transfer
to such transferee, assignee or new owner of the Buildings the balance of the
Deposit, if any, remaining after lawful deductions and in accordance with
California Civil Code Section 1950.7, after notice to Tenant, and Landlord shall
thereupon be relieved of all liability with respect to the Deposit.
ARTICLE 26 - NO LIGHT AND AIR EASEMENT
Any diminution or shutting off of light or air by any structure which may be
erected on lands adjacent to or in the vicinity of the Buildings shall not
affect this Lease, abate any payment owed by Tenant under this Lease or
otherwise impose any liability on Landlord.
ARTICLE 27 - FORCE MAJEURE
Except as otherwise expressly provided in this Lease, any prevention, delay or
stoppage caused by fire, earthquake, explosion, flood, hurricane, the elements,
or any other similar cause beyond the reasonable control of the party from whom
performance is required, or any of their contractors; acts of God or the public
enemy; actions, restrictions, limitations or interference of governmental
authorities or agents; war, invasion, insurrection, rebellion; riots; strikes or
lockouts, or inability to obtain necessary materials, goods, equipment,
services, utilities or labor shall excuse the performance of such party for a
period equal to the duration of such prevention, delay or stoppage; provided,
however, in no event shall financial incapability excuse the performance of
either party.
ARTICLE 28 - ESTOPPEL CERTIFICATES

    

--------------------------------------------------------------------------------




Each party shall, at any time and from time to time upon request of the other
party, within ten (10) business days following notice of such request from the
requesting party, execute, acknowledge and deliver to the requesting party a
certificate (the “Estoppel Certificate”) in writing in the form of the attached
Exhibit “F” or in such other commercially reasonable form as Landlord or Tenant
or any of their respective lenders, prospective purchasers, lienholders,
assignees or subtenants may deem appropriate; provided, however, if the Estoppel
Certificate requests information different than that being requested in the form
of the attached Exhibit “F”. For purposes of this Article 28, an Estoppel
Certificate shall not be deemed to be commercially reasonable if it amends or
modifies any of the provisions of this Lease and any provision added by an
Estoppel Certificate and not clearly “labeled” an Amendment shall be null and
void. If the certifying party fails to deliver the Estoppel Certificate within
such ten (10) business day period, as the case may be, the requesting party
shall so notify the certifying party and, if the certifying party does not
deliver the Estoppel Certificate within three (3) business days thereafter, the
certifying party’s failure to do so shall automatically be deemed to establish
conclusively that this Lease is in full force and effect and has not been
modified except as may be represented by the requesting party, but shall not be
deemed to have cured any default under this Lease by the party failing to
provide the Estoppel Certificate.
ARTICLE 29 - RIGHT TO PERFORMANCE
All covenants and agreements to be performed by Landlord or Tenant under this
Lease shall be performed by such party at such party’s sole cost and expense,
except where a specific provision of this Lease provides to the contrary.
ARTICLE 30 - PARKING
1.64    Tenant Parking. Landlord agrees to provide or otherwise make available
to Tenant, at all times during the Term, the parking spaces described in this
Article 30 for use by Tenant and the Tenant Parties, on the terms and conditions
set forth in this Article 30.
1.65    On-Site Parking Spaces. Pursuant to the Work Letter, Landlord shall
construct and deliver to Tenant parking spaces located on the Site (the “On-Site
Parking Spaces”) as follows: (i) as part of Landlord’s Construction Work with
respect to Phase I, sixty (60) On-Site Parking spaces, comprised of (i)
twenty-two (22) single parking spaces and (ii) thirty-eight (38) tandem parking
spaces (collectively, the “Phase I On-Site Parking Spaces”), and (b) as part of
Landlord’s Construction Work with respect to Phase II, an additional one hundred
fifty-three (153) On-Site Parking Spaces, comprised of (i) sixty-seven (67)
single parking spaces, and (ii) eighty-six (86) tandem parking spaces
(collectively, the “Phase II On-Site Parking Spaces”), for total of two hundred
thirteen (213) On-Site Parking Spaces, comprised of eighty-nine (89) single
parking spaces and one hundred twenty-four (124) tandem parking spaces. Tenant
and the Tenant Parties shall have the exclusive use of the applicable On-Site
Parking Spaces at all times during the Term, at a charge of $600.00 per On-Site
Parking Space per year, which charge shall increase by 3% on a cumulative and
compounding basis on each anniversary of the Commencement Date for the Existing
Building. Notwithstanding anything contained in this Lease to the contrary,
Landlord shall be responsible, at its sole cost and expense, and not as an
Operating Expense, for providing any parking attendant(s) that may be required
in connection with Tenant’s use of the On-Site Parking Spaces.

    

--------------------------------------------------------------------------------




The costs of maintenance and repair of the On-Site Parking Spaces shall be
included as an Operating Expense to the extent provided in Article 4 above, and
the On-Site Parking Spaces shall be deemed part of the Project.
1.66    Off-Site Parking Spaces.
(a)    Commencing on the Commencement Date for the Existing Building and
continuing through the Expiration Date, Landlord shall make available to Tenant,
in accordance with the provisions of this Section 30.3, up to five hundred (500)
off-site parking spaces (the “Off-Site Parking Spaces”) for use by Tenant and
the Tenant Parties on weekdays from the hours of 7:00 a.m. through 6:00 p.m.
(the “Off-Site Parking Hours”). Prior to the Commencement Date for the Existing
Building, Tenant shall notify Landlord in writing of the number of Off-Site
Parking Spaces that Tenant will require on such Commencement Date, and
concurrently with Landlord’s delivery of the Existing Building, Landlord shall
deliver or make available to Tenant such number of parking passes (up to the
total amount of Off-Site Parking Spaces) as Tenant shall request. Thereafter,
Tenant shall deliver written notice to Landlord from time to time of its need to
increase or decrease the number of Off-Site Parking Spaces used by Tenant, as
applicable, upon not less than thirty (30) days’ notice to Landlord (provided
that in no event shall Tenant be entitled to use more than the amount of the
Off-Site Parking Spaces that Landlord has agreed to make available to Tenant and
the Tenant Parties as provided in this Section 30.3(a)).
(b)    Landlord shall be solely responsible to obtain from one or more third
parties the right to use and make available for use by Tenant all Off-Site
Parking Spaces which Landlord is obligated to provide to Tenant under this
Lease. Landlord further covenants and agrees that all such Off-Site Parking
Spaces required to be made available by Landlord for use by Tenant pursuant to
this Section 30.3 shall, at all times during the Term, be located in parking
lots and/or structures that are located no more than two (2) miles from the
Project (the “Permitted Distance”).
(c)    Commencing on the applicable Commencement Date, and on January 1 of each
year thereafter, Tenant shall pay to Landlord an annual fee for each Off-Site
Parking Space provided to Tenant pursuant to this Section 30.3 equal to (i) if
any such Off-Site Parking Space is provided by Landlord to Tenant under the
terms of the Off-Site Parking Agreement (as defined below), the amount payable
by Landlord for such Off-Site Parking Space under the terms of the Off-Site
Parking Agreement, but subject to a cap of three percent (3%) on annual
increases each January 1 during the Term, regardless of any actual increase in
the cost thereof payable by Landlord under the Off-Site Parking Agreement for
any such Off-Site Parking Space (with respect to each Off-Site Parking Space,
the “City-Provided Tenant Parking Fee”), and (ii) if any such Off-Site Parking
Space is provided by Landlord to Tenant under any other arrangement, whether on
property owned by Landlord, any Affiliate of Landlord or any other third party,
the lesser of (A) the actual amount payable by or incurred by Landlord to
provide such Off-Site Parking Space or (B) the City-Provided Tenant Parking Fee
for each such Off-Site Parking Space. The amount payable by Tenant to Landlord
for each Off-Site Parking Space provided to Tenant pursuant to this Section 30.3
and determined in accordance with the foregoing provisions of this Section
30.3(c) shall be referred to herein as the “Off-Site Parking Fee.” The Off-Site
Parking Fee shall be prorated for any Off-Site

    

--------------------------------------------------------------------------------




Parking Space that is used by Tenant for any period less than a full calendar
year, and to the extent applicable Tenant shall be entitled to a rebate of any
annual Off-Site Parking Fees paid in advance.
(d)    From and after the Commencement Date for the Existing Building, Landlord
shall be responsible for providing and operating (or causing the operation of),
at Landlord’s sole cost and expense, and not as an Operating Expense, such
number of parking shuttles in connection with Tenant’s use of the Off-Site
Parking Spaces as reasonably determined by Tenant to be necessary for the
efficient operation of Tenant’s business at the Premises (the “Parking
Shuttles”). Landlord and Tenant shall cooperate in good faith throughout the
Term to determine the schedule for such parking shuttles from time to time
during the Term; provided, that at all times during the Term, the Parking
Shuttles shall run at least one hour before and one hour after the Off-Site
Parking Hours.
(e)    Tenant acknowledges that: (i) Landlord has entered into that certain
Parking License Agreement dated as of May 25, 2012 (the “Off-Site Parking
Agreement”) with the City of Long Beach (the “City”), a copy of which is
attached hereto as Exhibit “K”, and (ii) to the extent possible, Landlord
intends to fulfill obligations under this Section 30.3 with parking spaces
available to Landlord under the Off-Site Parking Agreement. Notwithstanding the
foregoing, Landlord acknowledges and agrees that (i) the rights granted to
Landlord under the Off-Site Parking Agreement may not be sufficient to enable
Landlord to fulfill its obligations to Tenant with respect to the Off-Site
Parking Spaces pursuant to this Section 30.3, (ii) such rights of Tenant under
this Section 30.3 are independent of Landlord’s rights under the Off-Site
Parking Agreement, and Landlord’s inability to fulfill its obligations under
this Section 30.3 with parking spaces available to Landlord under the Off-Site
Parking Agreement shall in no way limit such obligations set forth herein, and
(iii) without limiting any obligations of Landlord under this Section 30.3 or
any of Tenant’s other rights and remedies under this Lease, if Landlord fails to
make the Off-Site Parking Spaces available to Tenant in accordance with the
terms of this Section 30.3 above (notwithstanding the terms of the Off-Site
Parking Agreement), Tenant shall have the right to independently obtain off-site
parking and shall be entitled to prompt reimbursement by Landlord of Tenant’s
reasonable costs and expenses in connection with obtaining such parking spaces
(up to the total number of Off-Site Parking Spaces required to be provided by
Landlord hereunder) in excess of the City-Provided Tenant Parking Fee for each
such off-site parking space. Additionally, in the event that Landlord fails to
perform any of its duties or obligations under the Off-Site Parking Agreement
(including, without limitation, the payment of the license fee thereunder), and
Tenant has cured such default (which Tenant shall have the right, but not the
obligation to do), then Tenant shall be entitled to prompt reimbursement by
Landlord of Tenant’s reasonable costs and expenses in connection with curing
such default.
(f)    During the Term, Landlord shall use its best efforts to obtain the City’s
agreement to modify the Off-Site Parking Agreement so that Landlord at all times
is able to fulfill its obligations to Tenant with respect to the Off-Site
Parking Spaces pursuant to the terms thereof, including the City’s agreement
that (1) all parking under the Off-Site Parking Agreement shall be located
within the Permitted Distance (including with respect to any relocation rights
of the City), (2) Landlord’s rights under the Off-Site Parking Agreement shall
be transferrable to future owners of the Project, and (3) an ability to extend
the term of the Off-Site Parking Agreement for the Extension Periods (as defined
in Exhibit “J” attached hereto) no later than six (6) months prior to

    

--------------------------------------------------------------------------------




the commencement of the applicable Extension Period, at commercially reasonable
parking rates; provided, that Landlord’s failure to obtain such agreements from
the City shall not constitute a default or breach of this Lease so long as
Landlord used its best efforts to do so.
(g)    Landlord will use commercially reasonable efforts to obtain from the
City, within thirty (30) days following the Effective Date, an Estoppel and
Agreement Regarding Off-Site Parking Agreement substantially in the form
attached hereto as Exhibit “L” (or such other form as may be reasonably
acceptable to the City, Landlord, Tenant and the Existing Mortgagee or any other
Superior Mortgagee); provided, that Landlord’s failure to obtain such agreement
from the City shall not constitute a default or breach of this Lease so long as
Landlord used commercially reasonable efforts to do so.
ARTICLE 31 - SECURITY SERVICES
Tenant shall be permitted to install its own security system in the Premises and
Buildings, including in the stairwells in the core of the Buildings. Tenant
shall also have the right install and maintain such additional security
equipment, personnel, procedures and systems during the Term, provided that such
will not adversely affect the Building Structure and/or Building Systems.
Tenant acknowledges that: (a) Landlord has no obligation to provide any security
personnel or measures for the Project, Premises or any portion of the Premises,
with the exception of smoke detection, fire alarm and fire safety systems, which
Landlord shall initially provide and thereafter maintain as part of the Building
Systems; (b) Landlord has made no representation regarding the safety or
security of the Premises or any portion thereof; (c) Tenant will be solely
responsible for providing any security it deems necessary to protect itself, the
Premises, any personal property located on the Premises, and the Tenant Parties
in, on, or about the Premises; (d) Landlord is not a guarantor of the security
or safety of Tenant, any Tenant Party or their property; and (e) that such
security and safety matters are the responsibility of Tenant and the local law
enforcement authorities. If Landlord elects, at Landlord’s sole and exclusive
discretion and at its sole cost and expense, to provide any security personnel
or measures (other than what Landlord is obligated to provide and maintain as
provided in clause (a) above) to the Premises at any time: (i) Landlord will not
be obligated to continue providing such security personnel or measures for any
time period and may discontinue the same without notice and liability to Tenant;
(ii) Landlord will not be obligated to provide such security personnel or
measures with any particular standard of care; and (iii) Tenant acknowledges
that any security or safety measures employed by Landlord are for the protection
of Landlord’s own interests. Tenant assumes all responsibility for the security
and safety of Tenant, the Tenant Parties and any personal property owned by the
foregoing.
ARTICLE 32 - NOTICES
All notices, requests, consents, approvals, payments in connection with this
Lease, or communications that either party desires or is required or permitted
to give or make to the other party under this Lease shall only be deemed to have
been given, made and delivered, when made or given in writing and personally
served, or deposited in the United States mail, certified or registered mail,
postage prepaid, or sent by reputable overnight courier (e.g. Federal Express)
and addressed to the parties as follows: If to Tenant, at the address(es) as
specified for Tenant in

    

--------------------------------------------------------------------------------




provision (r) of the Fundamental Lease Provisions, or to such other place as
Tenant may from time to time designate in a notice to Landlord given in the
manner set forth in this Article 32; if to Landlord, at the address(es)
specified for Landlord in provision (s) of the Fundamental Lease Provisions or
to such other places as Landlord may from time to time designate in a notice to
Tenant given in the manner set forth in this Article 32.
ARTICLE 33 - SIGNAGE AND BUILDING IDENTITY
Tenant at Tenant’s sole cost and expense, shall have the exclusive right to
install signage, including Tenant’s corporate name and logo, on and in the
Buildings, including (a) exterior signage, (b) on or adjacent to the entrance
doors to Tenant’s Premises, and (c) any directory board located in the main
entrance to each of the Buildings.
Landlord shall, using commercially reasonable efforts at no cost to Landlord,
cooperate with Tenant in obtaining the proper governmental approvals and permits
for the requested signage. Tenant shall be responsible maintaining Tenant’s
signage during the Term and for the removal of its signs, and the cost of
repairing any resulting damage to the Buildings and/or Premises, upon the
termination or assignment of this Lease.
ARTICLE 34 - INTENTIONALLY DELETED
ARTICLE 35 - ROOF RIGHTS
During the Term (as it may be extended), Tenant shall have the right to install
and maintain, on the roof of the Buildings, satellite dishes, television
antennas, related receiving equipment, related cable connections and any and all
other related equipment (collectively, “Satellite Dish”) required in connection
with Tenant’s communications and data transmission network. Tenant shall have
the right to use “risers” in the Buildings (and to install additional risers if
necessary) as long as there is no adverse effect on the Building Structure or
Building Systems. In addition to the foregoing, Tenant shall, at its option
exercisable by a thirty (30) days’ notice to Landlord, have the right to use
space on the roof of the Buildings for installation of any additional HVAC
equipment required by Tenant and any and all related equipment to accommodate
any such additional HVAC requirements (collectively, “Supplemental HVAC
Unit(s)”), provided that such will not adversely affect the Building Structure
and/or Building Systems. The exact location of any such Satellite Dish or
Supplemental HVAC Unit(s) shall be mutually acceptable to Landlord and Tenant
and Tenant shall have secured the approval of all governmental authorities and
all permits required by governmental authorities having jurisdiction over such
approvals and permits for the Satellite Dish and the Supplemental HVAC Unit(s),
and shall provide copies of such approvals and permits to Landlord, prior to
commencing any work with respect to such Satellite Dish and the Supplemental
HVAC Unit(s). Tenant shall pay for any and all costs and expenses in connection
with the installation, maintenance, use and removal of the Satellite Dish and
the Supplemental HVAC Unit(s), but in no event shall Tenant be obligated to pay
Landlord any rental for that portion of the roof of the Buildings on which the
Satellite Dish and the HVAC Unit shall be located. Furthermore, Tenant shall, at
its sole and absolute discretion when it deems it as necessary or appropriate to
do so, repair and maintain the Satellite Dish and Supplemental HVAC Unit(s).
Upon the expiration of the Term, Tenant shall,

    

--------------------------------------------------------------------------------




if requested by Landlord, remove the Satellite Dish and Supplemental HVAC
Unit(s)and repair any damage to the roof resulting therefrom.
ARTICLE 36 - SECURITY DEPOSIT
Tenant in recognition of its financial standing and reputation, shall not be
obligated to provide a security deposit.
ARTICLE 37 - TENANT’S FINANCIAL STATEMENTS
In the event that Landlord intends to finance the Building(s), Landlord shall
deliver written notice of such intention to Tenant, which notice shall include a
list of potential lenders (the “Potential Lenders”) with respect to such
financing, and Tenant shall, within ten (10) business days following Tenant's
receipt of such notice, deliver to Landlord consolidated annual financial
statements (audited) for the most recent two (2) years. Unless publically
disclosed by Tenant, all such financial statements delivered by Tenant to
Landlord and/or its Potential Lenders shall be kept strictly confidential.
ARTICLE 38 - MISCELLANEOUS
1.67    Authorization to Sign Lease. If Tenant or Landlord is a corporation,
each individual executing this Lease on behalf of such party represents and
warrants that he/she is duly authorized to execute and deliver this Lease on
behalf of such party. If such party is a partnership or trust, each individual
executing this Lease on behalf of such party represents and warrants that he/she
is duly authorized to execute and deliver this Lease on behalf of such party in
accordance with the terms of such entity’s partnership agreement or trust
agreement, respectively.
1.68    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease, and
the exhibits and schedules attached hereto, contain all of the terms, covenants,
conditions, warranties and agreements of the parties relating in any manner to
the rental, use and occupancy of the Premises and shall be considered to be the
only agreements between the parties hereto and their representatives and agents.
None of the terms, covenants, conditions or provisions of this Lease can be
modified, deleted or added to except in writing signed by the parties hereto.
All negotiations and oral agreements acceptable to both parties have been merged
into and are included herein. There are no other representations or warranties
between the parties, and all reliance with respect to representations is based
totally upon the representations and agreements contained in this Lease.
1.69    Separability and Survivability. The illegality, invalidity or
unenforceability of any term, condition, or provision of this Lease shall in no
way impair or invalidate any other term, provision or condition of this Lease,
and all such other terms, provisions and conditions shall remain in full force
and effect. In the event that Landlord or Tenant lawfully terminate this Lease,
the provisions of this Lease shall otherwise remain in effect to the extent
necessary to allow Landlord

    

--------------------------------------------------------------------------------




and Tenant to enforce rights and obligations accruing prior to the termination
of this Lease and attributable to the period of time prior to the termination of
this Lease.
1.70    Gender and Headings; Governing Law. The words “Landlord” and “Tenant” as
used herein shall include the plural as well as the singular and, when
appropriate, shall refer to action taken by or on behalf of Landlord or Tenant
by their respective employees, agents, or authorized representatives. Words in
masculine gender include the feminine and neuter. If there be more than one
Tenant, the obligations hereunder imposed upon Tenant shall be joint and
several. The section and article headings of this Lease are not a part of this
Lease and shall have no effect upon the construction or interpretation of any
part hereof. Subject to the provisions of Articles 11 and 25, and except as
otherwise provided to the contrary in this Lease, the terms, conditions and
agreements of this Lease shall apply to and bind the heirs, successors, legal
representatives and permitted assigns of the parties hereto. This Lease shall be
governed by and construed pursuant to the laws of the State of California.
1.71    Exhibits. Exhibits “A-1,” “A-2,” “B,” “C,” “D,” “E,” “F,” “G,” “H,”
“I-1,” “I-2,” “J,” “K” and “L” attached to this Lease, are hereby incorporated
by this reference and made a part of this Lease.
1.72    Transportation System Management Program. Tenant hereby covenants and
agrees, at its sole cost and expense, to participate in and cooperate with the
requirements of any and all transportation system management programs adopted
for the Buildings and/or the area in which the Buildings are located by any
governmental entity having jurisdiction.
1.73    Quiet Enjoyment. Landlord covenants and agrees that Tenant shall
peaceably and quietly hold, occupy and enjoy the Premises during the Term
without hindrance or molestation from Landlord subject to the terms and
provisions of this Lease.
1.74    Recordation. Landlord and Tenant agree that in no event and under no
circumstances shall this Lease be recorded by Tenant; provided, however, that
concurrently with the Effective Date, Landlord and Tenant shall execute and
acknowledge and promptly thereafter cause to be recorded in Office of the County
Recorder, Los Angeles County, California, the Memorandum of Lease (With Certain
Purchase Rights) in the form attached hereto as Exhibit “E” (the “Memo of
Lease”). Tenant shall pay all costs and expenses of recording the Memo of Lease
(including any documentary transfer taxes payable in connection therewith).
Unless Tenant shall purchase the Project pursuant to Right of First Offer to
Purchase set forth on Exhibit “I-1” or the Purchase Option set forth on Exhibit
“I-2”, upon the expiration or earlier termination of the Term, Tenant shall
fully cooperate with Landlord in removing and shall execute such documents and
instruments as are necessary to fully remove from title to the Project any
encumbrance thereto created by the Memo of Lease, and shall indemnify, defend
and hold harmless Landlord from and against any Claims suffered by Landlord as a
result of Tenant’s failure or refusal to cooperate in the removal thereof. The
Memo of Lease is intended to make as a matter of record with respect to the
Project the existence of this Lease and Tenant’s purchase rights contained
herein.

    

--------------------------------------------------------------------------------




1.75    Cumulative Remedies. No remedy or election provided, allowed or given by
any provision of this Lease shall be deemed exclusive unless so indicated, but
shall, whenever possible, be cumulative with all other remedies in law or
equity.
1.76    Brokers. Other than the broker(s) set forth in provision (t) of the
Fundamental Lease Provisions (“Broker”) each party represents and warrants that
it has not dealt with any other real estate broker or agent in connection with
this Lease. Each party shall indemnify the other and hold it harmless from any
cost, expense, or liability (including costs of suit and reasonable attorneys’
fees) for any compensation, commission or fees claimed by any other real estate
broker or agent, other than Broker, in connection with this Lease or its
negotiation by reason of any act or statement of the indemnifying party.
Landlord agrees that it will pay the Broker a brokerage commission pursuant to
the terms of a separate agreement between Landlord and the Broker and to the
extent such commission is not paid when due, Tenant shall have the right, but
not the obligation, to pay such commission to the Broker, and deduct the amount
of same from the Rents next due and owing under this Lease, together with
interest at the Interest Rate (computed from the date such commission was due
until the date of the offset).
1.77    Hazardous Materials.
1.77.1    Generally. Tenant and Landlord shall each comply with all
Environmental Laws (as defined below) relating to industrial hygiene and
environmental conditions on, under or about the Buildings and Project including,
but not limited to, soil and ground water conditions in accordance with the
terms of this Lease. Without limiting the generality of the foregoing, Tenant
and Landlord shall not transport, use, store, maintain, generate, manufacture,
handle, dispose, release or discharge any Hazardous Material (as defined in
Section 38.12 below) upon or about the Buildings, nor permit their respective
Tenant Parties or Landlord Parties to engage in such activities upon or about
the Buildings. However, the foregoing provisions shall not prohibit the
transportation to and from, and the use, storage, maintenance and handling
within, the Premises of substances customarily used in connection with normal
office use provided: (a) such substances shall be used and maintained only in
such quantities as are reasonably necessary for the permitted use of the
Premises set forth in provision (q) of the Fundamental Lease Provisions,
strictly in accordance with Applicable Laws and the manufacturers’ instructions
therefor, (b) such substances shall not be disposed of, released or discharged
on the Buildings, and shall be transported to and from the Premises in
compliance with all Environmental Laws, (c) if any Environmental Laws requires
that any such substances be disposed of separately from ordinary trash, Tenant
shall make arrangements at Tenant’s expense for such disposal directly with a
qualified and licensed disposal company at a lawful disposal site, and shall
ensure that disposal occurs frequently enough to prevent unnecessary storage of
such substances in the Premises, and (d) any remaining such substances shall be
completely, properly and lawfully removed from the Buildings upon expiration or
earlier termination of this Lease.
1.77.2    Notice of Release and Investigation. If, during the Lease Term
(including any extensions), either Landlord or Tenant becomes aware of (i) any
actual or threatened release of any Hazardous Material on, under, or about the
Premises, Building or Project, or (ii) any inquiry, investigation, proceeding,
or claim by any government agency or other person regarding the presence

    

--------------------------------------------------------------------------------




of Hazardous Material on, under, or about the Premises, Building or Project,
such party shall give written notice to the other of the release or
investigation within five (5) days after learning of it and shall simultaneously
furnish to the other party copies of any claims, notices of violation, reports,
or other writings received by the party providing notice that concern such
release or investigation.


1.77.3    Remediation Obligations; Tenant’s Rights to Abatement on Cleanup by
Landlord.
(a)    If the presence of any Hazardous Material brought onto the Premises,
Building or Project by either Landlord or Tenant or by their respective Landlord
Parties or Tenant Parties results in contamination of the Premises, Building or
Project, that party shall promptly take all necessary actions, at the party’s
sole expense (and with respect to Landlord, not as an Operating Expense), to
return the Premises, Building or Project to the condition that existed before
the introduction of such Hazardous Material. If Tenant is the responsible party,
Tenant shall first obtain Landlord’s approval of the proposed remedial action
which it is obligated to undertake pursuant to the immediately preceding
sentence, which shall not be unreasonably withheld, conditioned or delayed. This
provision does not limit any indemnification obligations of the parties set
forth in Article 12 or Tenant’s rights under General Condition J.
(b)    Without limiting Tenant’s rights and remedies under General Condition J,
if Landlord undertakes any cleanup, detoxification, or similar action, whether
or not required by any government or quasi-government agency, as a result of the
presence, release, or disposal in or about the Building or Project of any
Hazardous Material, and that action requires that Tenant be denied access to the
Premises or Tenant is otherwise unable to conduct its business on the Premises
for a period of greater than twenty-four (24) hours, Base Rent and Additional
Rent shall be abated for the period that Tenant is unable to conduct its
business at the Premises. Subject to Section 12.2(a), the costs of any Hazardous
Material testing, cleanup or remediation undertaken by Landlord during the Lease
Term shall be borne by Landlord, shall not be included as an Operating Expense
and shall not be the obligation of Tenant.
1.78    Definitions of “Hazardous Material” and “Environmental Laws”. As used
herein, the term “Hazardous Material” shall mean any hazardous or toxic
substance, material, or waste that is or becomes regulated by the United States,
the State of California, or any local government authority having jurisdiction
over the Building or Project. Hazardous Material includes:
(a)    Any “hazardous substance,” as that term is defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) (42
United States Code Sections 9601-9675);
(b)    “Hazardous waste,” as that term is defined in the Resource Conservation
and Recovery Act of 1976 (RCRA) (42 United States Code Sections 6901-6992k);
(c)    Any pollutant, contaminant, or hazardous, dangerous, or toxic chemical,
material, or substance, within the meaning of any other applicable federal,
state, or local law,

    

--------------------------------------------------------------------------------




regulation, ordinance, or requirement (including consent decrees and
administrative orders imposing liability or standards of conduct concerning any
hazardous, dangerous, or toxic waste, substance, or material, now or hereafter
in effect);
(d)    Petroleum products;
(e)    Radioactive material, including any source, special nuclear, or byproduct
material as defined in 42 United States Code Sections 2011-2297g-4;
(f)    Asbestos in any form or condition; and
(g)    Polychlorinated biphenyls (PCBS) and substances or compounds containing
PCBS.
As used in this Lease, “Environmental Laws” means all Applicable Laws in effect
during the Lease Term that relate to public health and safety and protection of
the environment, including those Applicable Laws identified above in this
Section 38.12.
[signatures on following page]



    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
set forth above, acknowledged that each party has carefully read each and every
provision of this Lease, that each party has freely entered into this Lease of
its own free will and volition, and that the terms, conditions and provisions of
this Lease are commercially reasonable as of the day and year first above
written.
“LANDLORD”
6th& PINE DEVELOPMENT, LLC,
a California limited liability company
By:     
Name:     
Its:     


“TENANT”
MOLINA HEALTHCARE, INC.
a Delaware corporation
By:     
Name:     
Its:     





    

--------------------------------------------------------------------------------




EXHIBIT “A-1”
LEGAL DESCRIPTION OF SITE
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF LONG BEACH, COUNTY
OF LOS ANGELES, STATE OF CALIFORNIA. AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
THE WEST 37112 FEET OF LOTS 1 AND 3, IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH,
IN THE CITY OF LONG BEACH, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER
MAP RECORDED IN BOOK 19 PAGE 91 ET SEQ., OF MISCELLANEOUS RECORDS OF SAID
COUNTY.
TOGETHER WITH THAT PORTION OF THE ALLEY 16 FEET WIDE ADJOINING SAID LAND ON THE
WEST LYING BETWEEN THE PROLONGATION OF THE NORTHERLY LINE OF LOT 1 AND THE
SOUTHERLY LINE OF LOT 3 BY 8 FEET, AS VACATED IN RESOLUTION NO. C-24596 OF THE
CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO. 88-1824834, OF
OFFICIAL RECORDS.
EXCEPT THEREFROM ALL OIL GAS, MINERALS AND HYDROCARBON SUBSTANCES LYING BELOW A
DEPTH OF 200 FEET FROM THE SURFACE OF SAID LAND, BUT WITHOUT THE RIGHT OF ENTRY
UPON ANY PORTION OF THE SURFACE OF SAID LAND FOR THE PURPOSE OF EXPLORING FOR,
BORING, EXTRACTING. DRILLING. MINING. PROSPECTING FOR, REMOVING OR MARKETING
SAID SUBSTANCES, AS RESERVED TO THE GRANTOR THEREIN IN DEED EXECUTED BY TITLE
INSURANCE AND TRUST COMPANY. TRUSTEE UNDER AGREEMENT AND DECLARATION OF TRUST
EXECUTED HEREOF CREATING THOSE CERTAIN TRUSTS KNOWN AS ALBERT C. SELLERY TRUST
AND THE ELEANOR D. SELLERY TRUST, RECORDED JULY 15, 1969 AS INSTRUMENT NO. 420,
OF OFFICIAL RECORDS.
APN: 7273-025-013
PARCEL 2:
LOTS 5 AND 7, IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN THE CITY OF LONG
BEACH, AS PER MAP RECORDED IN BOOK 19 PAGE 91 ET SEQ., OF MISCELLANEOUS RECORDS
OF SAID COUNTY.
TOGETHER WITH THAT PORTION OF THE ALLEY 16 FEET WIDE ADJOINING SAID LAND ON THE
WEST LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY LINE OF LOT 5 AND THE
SOUTHERLY LINE OF LOT 7, BY 8 FEET, AS VACATED IN RESOLUTION NO., C-24596 OF THE
CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO. 88-1824834, OF
OFFICIAL RECORDS.
APN: 7273-025-015
PARCEL 3:
THE SOUTH 5 FEET OF LOT 6 AND ALL OF LOT 8, IN BLOCK 41 OF THE TOWNSITE OF LONG
BEACH, IN THE CITY OF LONG BEACH, AS PER MAP RECORDED IN BOOK 19 PAGES 91 TO




--------------------------------------------------------------------------------




96 INCLUSIVE OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.
TOGETHER WITH THE PORTION OF THE ALLEY 16 FEET WIDE ADJOINING SAID LAND ON THE
EAST LYING BETWEEN THE PROLONGATION OF THE NORTHERLY LINE OF THE SOUTHERLY 5
FEET OF LOT 6 AND THE PROLONGATION OF THE SOUTHERLY LINE OF LOT 7, BY 8 FEET, AS
VACATED IN RESOLUTION NO. C-24596 OF THE CITY OF LONG BEACH, RECORDED NOVEMBER
14, 1988 AS INSTRUMENT NO. 88-1824834, OF OFFICIAL RECORDS.
APN: 7273-025-016
PARCEL 4:
LOTS 10, 12 AND 14, IN BLOCK 41 OF THE TOWNSITE OF LONG BEACH, OF THE CITY OF
LONG BEACH, AS PER MAP RECORDED IN BOOK 19 PAGE 91 OF MISCELLANEOUS RECORDS OF
SAID COUNTY.
TOGETHER WITH THAT PORTION OF THE ALLEY 16 FEET WIDE ADJOINING SAID LAND ON THE
EAST LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY LINE OF LOT 10 AND THE
SOUTHERLY LINE OF LOT 14, BY 8 FEET, AS VACATED IN RESOLUTION NO. C-24596 OF THE
CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1.988 AS INSTRUMENT NO. 88-1824834, OF
OFFICIAL RECORDS.
EXCEPT THEREFROM ALL OIL GAS, MINERALS AND OTHER HYDROCARBON SUBSTANCES BELOW A
DEPTH OF 200 FEET FROM THE SURFACE THEREOF, WITHOUT RIGHT OF SURFACE ENTRY, AS
RESERVED BY EDWARD R. LOVELL, TRUSTEE IN DEED RECORDED DECEMBER 1, 1971 AS
INSTRUMENT NO. 155, OF OFFICIAL RECORDS.
APN: 7273-025-019 (PORTION)
PARCEL 5:
LOTS 17 TO 21 INCLUSIVE IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN THE CITY
OF LONG BEACH, AS PER MAP RECORDED IN BOOK 19 PAGES 91 TO 96 INCLUSIVE OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
TOGETHER WITH THAT PORTION OF THE ALLEY 10 FEET WIDE ADJOINING SAID LAND ON THE
NORTH LYING BETWEEN THE PROLONGATIONS OF THE WESTERLY LINE OF LOT 17 AND THE
EASTERLY LINE OF LOT 21 BY 5 FEET, AS VACATED IN RESOLUTION NO. C-21081, OF THE
CITY OF LONG BEACH, RECORDED APRIL 10, 1972 AS INSTRUMENT NO. 2966 AND RECORDED
MAY 9, 1972 AS INSTRUMENT NO. 3947, OF OFFICIAL RECORDS.
APN: 7273-025-020 (PORTION)
PARCEL 6:
LOTS 9, 11 AND 13, IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN THE CITY OF
LONG BEACH, AS PER MAP RECORDED IN BOOK 19 PAGES 91 TO 96 INCLUSIVE OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.




--------------------------------------------------------------------------------




TOGETHER WITH THAT PORTION OF THE ALLEY 16 FEET WIDE ADJOINING SAID AND ON THE
WEST LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY LINE OF LOT 9 AND THE
SOUTHERLY LINE OF LOT 13 BY 8 FEET, AS VACATED IN RESOLUTION NO. C-24596, OF THE
CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO. 88-1824834, OF
OFFICIAL RECORDS.
APN: 7273-025-017, 018 (PORTION)
PARCEL 7:
LOTS 24 TO 28 INCLUSIVE IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN THE CITY
OF LONG BEACH. AS PER MAP RECORDED IN BOOK 19 PAGES 91 ET SEQ. OF MISCELLANEOUS
RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
TOGETHER WITH THAT PORTION OF THE ALLEY 10 FEET WIDE ADJOINING SAID LAND ON THE
NORTH LYING BETWEEN THE PROLONGATIONS OF THE WESTERLY LINE OF LOT 24 AND THE
EASTERLY LINE OF LOT 28 BY 5 FEET, AS VACATED IN RESOLUTION NO. C-21081, OF THE
CITY OF LONG BEACH, RECORDED April 10, 1972 AS INSTRUMENT NO. 2966 AND RECORDED
MAY 9, 1972 AS INSTRUMENT NO. 3947, OF OFFICIAL RECORDS.
EXCEPT ALL OIL GAS AND OTHER HYDROCARBONS, IN AND UNDER THAT PORTION OF SAID
LAND LOCATED MORE THAN 100 FEET BELOW THE SURFACE THEREOF BUT WITH NO RIGHT OF
USE OF THE SURFACE OF SAID LANDS OR ANY PORTION THEREOF WITHIN 100 FEET OF THE
SURFACE, AS RESERVED BY COVENANT PRESBYTERIAN CHURCH OF LONG BEACH, CALIFORNIA,
IN DEED RECORDED MAY 19,1965 AS INSTRUMENT NO. 999, OF OFFICIAL RECORDS.
APN: 7273-025-021 (PORTION)






--------------------------------------------------------------------------------




PARCEL 8:
LOTS 15, 16, 22 AND 23, IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN THE CITY
OF LONG BEACH, AS PER MAP RECORDED IN BOOK 19 PAGE 91 ET SEQ. OF MISCELLANEOUS
RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
TOGETHER WITH THAT PORTION OF THE ALLEY 10 FEET WIDE ADJOINING LOTS 15 AND 16 ON
THE SOUTH LYING BETWEEN THE PROLONGATIONS OF THE EASTERLY AND WESTERLY LINES OF
SAID LOTS 15 AND 16, BY 5 FEET, AS VACATED IN RESOLUTION NO. C-21081, OF THE
CITY OF LONG BEACH, RECORDED APRIL 10, 1972 AS INSTRUMENT NO. 2966 AND RECORDED
MAY 9, 1972 AS INSTRUMENT NO. 3947 AND ALSO TOGETHER WITH THAT PORTION OF THE
ALLEY 16 FEET WIDE ADJOINING LOT 15 ON THE WEST AND ADJOINING LOT 16 ON THE
EAST, LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY AND SOUTHERLY LINES OF
SAID LOTS 15 AND 16, BY 8 FEET, RESPECTIVELY, AS VACATED IN RESOLUTION NO.
C-24596, OF THE CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO.
88-1824834, OF OFFICIAL RECORDS.
ALSO TOGETHER WITH THAT PORTION OF THE ALLEY 10 FEET WIDE ADJOINING LOTS 22 AND
23 OF THE NORTH, LYING BETWEEN THE PROLONGATIONS OF THE EASTERLY AND WESTERLY
LINES OF SAID LOTS 22 AND 23, BY 5 FEET, AS VACATED IN RESOLUTION NO. C-21081,
OF THE CITY OF LONG BEACH, RECORDED APRIL 10, 1972 AS INSTRUMENT NO. 2966 AND
RECORDED MAY 9, 1972 AS INSTRUMENT NO. 3947 AND ALSO TOGETHER WITH THAT PORTION
OF THE ALLEY 16 FEET WIDE ADJOINING LOT 22 ON THE EAST AND ADJOINING LOT 23 ON
THE WEST, LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY AND SOUTHERLY LINES
OF SAID LOTS 22 AND 23, BY 8 FEET, RESPECTIVELY, AS VACATED IN RESOLUTION NO.
C-24596, OF THE CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO.
88-1824834, OF OFFICIAL RECORDS.
EXCEPT THEREFROM ALL OIL GAS, AND OTHER HYDROCARBONS, IN AND UNDER THAT PORTION
OF SAID LAND LOCATED MORE THAN 100 FEET BELOW THE SURFACE THEREOF, BUT WITH NO
RIGHT OF USE OF THE SURFACE OF SAID LANDS OR ANY PORTION THEREOF WITHIN 100 FEET
OF THE SURFACE, RESERVED IN DEED RECORDED MAY 19, 1965 AS INSTRUMENT NO. 999, OF
OFFICIAL RECORDS.
APN: 7273-025-018 (PORTION), 7273-025-019 (PORTION), 7273-025-020 (PORTION),
7273-025-021 (PORTION)
PARCEL 9:
THE EAST 112.5 FEET OF LOTS 1 AND 3, BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN
THE CITY OF LONG BEACH, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 19 PAGES 91 TO 96 INCLUSIVE OF MISCELLANEOUS RECORDS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY. .

    

--------------------------------------------------------------------------------




EXCEPT THEREFROM ALL OIL, GAS AND OTHER MINERAL RIGHTS IN AND UNDER SAID
PROPERTY TOGETHER WITH THE EXCLUSIVE RIGHT TO USE SUCH PORTION OF SAID PROPERTY
LYING MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR THE EXTRACTION OF OIL GAS
AND MINERALS FROM SAID PROPERTY OR PROPERTY IN THE VICINITY THEREOF; HOWEVER,
WITH NO RIGHTS OF SURFACE ENTRY WHATSOEVER. AS RESERVED TO THE GRANTOR THEREIN
IN DEED EXECUTED BY SOCONY MOBIL OIL COMPANY, INC., A NEW YORK CORPORATION,
SUCCESSOR BY MERGER TO GENERAL PETROLEUM CORPORATION, FORMERLY KNOWN AS GENERAL
PETROLEUM CORPORATION OF CALIFORNIA, RECORDED MARCH 2, 1966.
APN: 7273-025-001
PARCEL 10:
LOTS 2 AND 4 AND THE NORTH 20 FEET OF THE LOT 6 IN BLOCK 41 OF THE TOWNSITE OF
LONG BEACH, IN THE CITY OF LONG BEACH, COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, AS PER MAP RECORDED IN BOOK 19, PAGE(S) 91 OF MISCELLANEOUS RECORDS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
TOGETHER WITH THAT PORTION OF TRIBUNE COURT VACATED BY THE CITY OF LONG BEACH,
RESOLUTION NO. 24596, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO. 88-1824834,
LYING NORTHERLY OF THE EASTERLY PROLONGATION OF THE SOUTHERLY LINE FEET THE
SOUTHERLY 20 FEET OF LOT 6, LYING SOUTHERLY OF THE SOUTHERLY LINE OF 7TH STREET,
80 FEET WIDE, LYING EASTERLY OF THE EASTERLY LINE OF LOTS 2, 4 AND 6 LYING
WESTERLY OF THE EASTERLY LINE OF THE WEST 8 FEET OF SAID TRIBUNE COURT.
A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS OVER THE SOUTH 5 FEET OF LOT 6,
AND ALL OF LOT 5, AND LOTS 7 THROUGH 28, INCLUSIVE, IN BLOCK 41 OF LONG BEACH,
CITY OF LONG BEACH, AS PER MAP RECORDED IN BOOK 19 OF PAGES 91 TO 96 INCLUSIVE
OF MISCELLANEOUS RECORDS OF THE COUNTY RECORDER OF SAID COUNTY, AS GRANTED BY
DOCUMENT RECORDED NOVEMBER 7, 1988, AS INSTRUMENT NO. 88-1791681, OFFICIAL
RECORDS.
EXCEPT THEREFROM ALL MINERALS, GAS, OIL, PETROLEUM, NAPHTHA AND OTHER
HYDROCARBON SUBSTANCES LOCATED IN AND UNDER SAID LAND BELOW A DEPTH OF 200 FEET
FROM THE SURFACE THEREOF, WITHOUT RIGHT OF SURFACE ENTRY. AS RESERVED IN DEED
RECORDED APRIL 16, 1993 AS INSTRUMENT NO. 93-716425 OFFICIAL RECORDS.
APN: 7273-025-014 (PORTION)



    

--------------------------------------------------------------------------------




EXHIBIT “A-2”
SITE PLAN OF SITE
[See attached.]



    

--------------------------------------------------------------------------------




EXHIBIT “B”
WORK LETTER AGREEMENT
[See attached.]



    

--------------------------------------------------------------------------------




EXHIBIT “C”
NOTICE OF LEASE TERM DATES
Date:       
To:
Re:
Lease dated              , 2012 between 6th& Pine Development, LLC, a California
limited liability company, Landlord, Molina Healthcare, Inc., a Delaware
corporation, Tenant, concerning 604 Pine Avenue, Long Beach, California.

Ladies/Gentlemen:
In accordance with the subject Lease, we wish to advise and/or confirm as
follows:
1.    That the Tenant has possession of the [Existing Building][New Building]
and acknowledges that under the provisions of the subject Lease, the
Commencement Date with respect to the [Existing Building][New Building] occurred
on _______________.
2.    That in accordance with the subject Lease, rental commenced to accrue with
respect to the [Existing Building][New Building] on the Commencement Date set
forth in Section 1, based on ______________ RSF (as determined pursuant to
Section 1.2 of the Lease).
3.    If the Commencement Date set forth in Section 1 is other than the first
day of the month, the first billing will contain a pro rata adjustment. Each
billing thereafter shall be for the full amount of the monthly installment as
provided for in said Lease.
4.    Rent is due and payable in advance on the first day of each and every
month during the term of said Lease. Your rent checks should be made payable to
_______________ at _______________________________________.
6TH& PINE DEVELOPMENT, LLC,
a California limited liability company
By:                         
Name:                     

                    Its:                         


 


    

--------------------------------------------------------------------------------




AGREED AND ACCEPTED:
MOLINA HEALTHCARE, INC.,
a Delaware corporation
By:                         

Name:                     

Its:                         



    

--------------------------------------------------------------------------------




EXHIBIT “D”
RESERVED



    

--------------------------------------------------------------------------------




EXHIBIT “E”
MEMO OF LEASE
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:


David C. Meckler
LATHAM & WATKINS LLP
650 Town Center Drive
Costa Mesa, California 92626-1925


 

SPACE ABOVE THIS LINE FOR RECORDER’S USE ONLY
MEMORANDUM OF LEASE AND, RIGHT OF FIRST OFFER TO PURCHASE

THIS MEMORANDUM OF LEASE AND RIGHT OF FIRST OFFER TO PURCHASE (this
“Memorandum”) is effective as of [__________], 2013, by and between 6th & PINE
DEVELOPMENT, LLC, a California limited liability company (“Landlord”), and
MOLINA HEALTHCARE, INC., a Delaware corporation (“Tenant”).
1.
Lease. Landlord and Tenant have entered into that certain unrecorded Office
Building Lease – Full Service Gross – Single Tenant Building(s) dated
[___________], 2013 (as amended to date and as the same may hereafter be
amended, modified or supplemented from time to time in accordance with the terms
thereof, collectively, the “Lease”), pursuant to which Landlord has leased and
does hereby lease to Tenant, and Tenant has leased and does hereby lease from
Landlord, the premises more particularly described in the Lease and consisting
of certain real property more particularly described on Exhibit “A” attached
hereto (the “Premises”). Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Lease.

2.
Term of Lease. The fixed term of the Lease is scheduled to commence on [June 1,
2013] [To be confirmed], and expires on December 31, 2024, unless earlier
terminated pursuant to the provisions of the Lease. Tenant has the option,
subject to the terms of the Lease, to extend the term of the Lease by two (2)
sequential renewal terms of five (5) years each.

3.
Rights to Purchase the Premises. Tenant has a right of first offer to purchase
the Premises (together with all appurtenant rights with respect thereto) for the
first five (5) years of the term, and an option to purchase the Premises
(together with all appurtenant rights with respect thereto) thereafter, in each
case upon and subject to the terms and conditions set forth in the Lease
(collectively, the “Purchase Rights”).

4.
Miscellaneous. The purpose of this Memorandum is solely to give notice of the
existence of the Lease, all the terms of which are incorporated herein by this
reference, and the Purchase Rights contained therein. This Memorandum shall not
modify or amend any of the provisions of the Lease, including the terms and
conditions of any Purchase Rights contained therein.


    

--------------------------------------------------------------------------------




To the extent that any provision of this Memorandum conflicts with any provision
of the Lease, the provisions of the Lease shall control. This Memorandum may be
executed in counterparts, each of which shall be an original, but all of which,
together, shall constitute one and the same instrument. This Memorandum shall
automatically terminate upon the expiration or earlier termination of the Lease.
[Signature Page Follows on Next Page]

    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Memorandum as of the
date and year first above written.


“LESSOR”


6th& PINE DEVELOPMENT, LLC,
a California limited liability company 

 
By:     
Name:   
Title:   


“LESSEE”


MOLINA HEALTHCARE, INC.,
a Delaware corporation 

 
By:     
Name:   
Title:                  




    

--------------------------------------------------------------------------------




State of California          )
County of Los Angeles     )




On _____________________________ before me, ______________________________ (here
insert name and title of the officer), personally appeared
___________________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.




Signature _______________________________ (Seal)














State of California          )
County of Los Angeles     )




On _____________________________ before me, ______________________________ (here
insert name and title of the officer), personally appeared
___________________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.




Signature _______________________________ (Seal)

    

--------------------------------------------------------------------------------




EXHIBIT “A” TO EXHIBIT “E”
LEGAL DESCRIPTION


(To Be Attached)













    

--------------------------------------------------------------------------------




EXHIBIT “F”
ESTOPPEL CERTIFICATE
TO:
_____________________________________________________

FROM:    _____________________________________________________
RE:
_____________________________________________________

[Tenant] [Landlord] hereby certifies based on the actual knowledge of [Tenant]
[Landlord] without any duty to inquire, the information set forth below with
respect to the Lease as of the date of this certificate.
1.    The Lease is unmodified and in full force and effect [or “The Lease, as
modified by the above-referenced amendment(s), is in full force and effect”
except as noted herein].
2.    Tenant is current in its obligation to pay rent and additional rent (in
respect of tax and operating expense escalations) under the Lease, the most
recent payments being made on the following dates, in the following amounts:
Date                    Amount
Rent:            ____________, 20__        $________________
Additional
Rent:            ____________, 20__        $________________
3.    To the actual knowledge of [Tenant] [Landlord] without any duty to
inquire, [except as set forth below,] neither Landlord nor Tenant is not in
default under the Lease.
Date: ____________, 20__
_________________________________,


a _______________________________
By: _____________________________
Title: __________________________



    

--------------------------------------------------------------------------------




EXHIBIT ”G”
RESERVED





    

--------------------------------------------------------------------------------




EXHIBIT “H”
FORM OF APPROVED SNDA
[See attached.]



    

--------------------------------------------------------------------------------




EXHIBIT “I-1”
RIGHT OF FIRST OFFER TO PURCHASE
1.    ROFO. Provided no Event of Default by Tenant has occurred and is
continuing hereunder, if at any time during the period from the Effective Date
through the day prior to the fifth (5th) anniversary of the Effective Date (the
“5th Anniversary of the Effective Date”), Landlord desires to sell the Project
(which for all purposes under this Exhibit “I-1” shall include all of Landlord’s
right, title and interest in and to the Off-Site Parking Spaces under the
Off-Site Parking Agreement to the extent that such rights are transferable, it
being acknowledged that if consent is required to transfer the same, each party
shall cooperate in good faith to seek such consent), or any portion thereof,
Landlord shall in writing notify Tenant (a “Sale Notice”) of Landlord’s intent
to sell the Project or portion thereof identified in the Sale Notice. The Sale
Notice shall be given prior to any offer or counteroffer (or acceptance of an
offer or counteroffer) by Landlord to sell the Project (or any portion thereof)
to a third party.
2.    Tenant’s Notice of Intent to Purchase. Upon receipt of a Sale Notice by
Tenant, Tenant shall have fifteen (15) days to notify Landlord in writing of
Tenant’s intent to purchase the Project or the portion thereof specified in
Landlord’s Sale Notice. If Tenant timely notifies Landlord of its intent to
purchase the Project or portion thereof specified in Landlord’s Sale Notice, the
parties shall proceed pursuant to Paragraph 3 below. If Tenant does not so
timely notify Landlord, or notifies Landlord that it does not intend to purchase
the Project or portion thereof specified in Landlord’s Sale Notice (the “Sale
Portion”), Landlord may proceed pursuant to Paragraph 4 below.
3.    Exclusive Negotiations. If Tenant timely and properly notifies Tenant of
its intent to purchase the Project or Sale Portion, Tenant and Landlord shall,
fifteen (15) days after Tenant’s notice, enter into exclusive negotiations to
attempt to reach a mutually satisfactory agreement as to price and terms of the
sale. Such negotiation process shall include at least one good faith written
offer by Tenant (the “Tenant Offer”) of the price at which Tenant proposes to
purchase the Project or Sale Portion. If agreement as to price is reached during
such fifteen (15) day exclusive negotiation period, the parties shall have an
additional fifteen (15) day period to negotiate in good faith for and to enter
into and deliver a mutually acceptable and commercially reasonable purchase and
sale agreement and open a purchase and sale escrow.
4.    Third Party Sale by Landlord. If (a) Tenant fails to timely give the
notice provided for in Paragraph 2 above (or notifies Landlord that Tenant does
not intend to purchase the Project or Sale Portion), or (b) Tenant and Landlord
fail to reach an agreement as to price within the forty-five (45) day exclusive
negotiation period pursuant to Paragraph 3 above or (c) Tenant and Landlord
reach an agreement as to price during the exclusive negotiation period but fail
to execute and deliver a purchase agreement within the thirty (30) day period
pursuant to Paragraph 3 (after negotiating in good faith therefor), then, in any
such event, Landlord shall be free to sell the Project or Sale Portion to any
third party buyer, but only at a price greater than the purchase price contained
in the last Tenant Offer by Tenant pursuant to Paragraph 3 above (the “Tenant
Price”).

    

--------------------------------------------------------------------------------




5.    Second Sale Notice. Notwithstanding the provisions of Paragraph 4 above,
if Tenant shall have provided to Landlord at least one Tenant Offer during the
exclusive negotiation period and either (a) Landlord has not executed a
definitive purchase agreement with a third party buyer to sell the Project or
Sale Portion within 180 days after the expiration of the forty-five (45) day
period in Paragraph 3 above (with no agreement as to price) or 180 days after
the expiration of the thirty (30) day period in Paragraph 3 above (with no
execution of a purchase and sale agreement, after negotiating in good faith
therefor), as applicable, or (ii) Landlord proposes to sell the Project or Sale
Portion at a price equal to or less than the Tenant Price, then, in either such
event, Landlord shall provide to Tenant a Sale Notice pursuant to Paragraph 2
above and Tenant shall have the same right specified in Paragraph 2 to notify
Landlord of its intent to purchase, except that, in the event clause (ii) of
this Paragraph 5 is applicable, (1) Tenant shall have ten (10) days from receipt
of Landlord’s second Sale Notice to give the notice therein described, and (2)
for purposes of Paragraph 3 above, the agreed upon price shall be the Tenant
Price and the parties shall have thirty (30) days after Tenant notifies Landlord
of its intent to purchase to negotiate in good faith for and enter into and
deliver a mutually acceptable and commercially reasonable purchase and sale
agreement and open a purchase and sale escrow. If Tenant shall not have provided
to Landlord at least one Tenant Offer during the exclusive negotiation period,
then the provisions of this Paragraph 5 shall not apply, there shall be no
second Sale Notice and Landlord shall be free to sell the Project or Sale
Portion to any third party at any price and upon any terms agreed upon by
Landlord and such third party.
6.    Closing under ROFO. If (a) Tenant timely and properly notifies Landlord of
its intent to purchase pursuant to Paragraph 2 above, Tenant and Landlord reach
agreement upon a sale price and execute and deliver a purchase and sale
agreement pursuant to Paragraph 3 above or (b) clause (ii) of Paragraph 5 above
applies and Tenant timely notifies Landlord of Tenant’s intent to purchase in
response to Landlord’s second Sale Notice, which purchase shall be at the Tenant
Price, and Landlord and Tenant execute a purchase and sale agreement pursuant to
subclause (2) of clause (ii) of Paragraph 5 above, then Tenant and Landlord
shall proceed to close the sale of the Project or Sale Portion. Such sale shall
be for cash at close of a purchase and sale escrow at the price agreed upon
pursuant to Section 3 above or the Tenant Price, as applicable. In addition, in
connection with such sale:
(a)    A purchase and sale escrow (the “Escrow”) shall be opened with a mutually
acceptable title/escrow company in Los Angeles or Orange County, California (the
“Escrow Agent”) within five (5) business days after the execution and delivery
of a purchase and sale agreement;
(b)    Tenant shall have an agreed thirty (30) day period to conduct a due
diligence review of the Project, which shall be limited solely to a review of
title, environmental, entitlement and structural matters. Provided Tenant does
not terminate the Escrow within the due diligence period, Escrow shall close
within ten (10) days following the expiration of the due diligence period;
(c)    The purchase price to be paid shall be paid by delivery of immediately
available funds at close of the Escrow;

    

--------------------------------------------------------------------------------




(d)    The Project shall be sold to Tenant “AS IS” and with no representations
and warranties by Landlord, except as set forth in the purchase and sale
agreement. Landlord shall, however, assign to Tenant all design and construction
warranties and rights obtained by Landlord and all other ongoing rights of
Landlord under the design, development and construction documents with respect
to the Project;
(e)    Landlord will pay the premium for a standard owner’s CLTA or ALTA title
policy with respect to the Project in the amount of the purchase price therefor
and the cost of any endorsements required to cure title defects. Tenant shall be
responsible for all additional premiums and costs for an ALTA extended coverage
policy of title insurance (i.e., the premium difference between a CLTA or ALTA
standard policy and an ALTA extended coverage policy), plus the cost of any
endorsements required by Tenant (other than those required to cure title
defects). Landlord shall convey title to the Project to Tenant free and clear of
any and all mortgages, deeds of trust or other monetary liens created or
suffered by, through or under Landlord, other than any such deeds of trust or
other monetary liens that Tenant has agreed in its sole discretion to assume or
take title subject to and for which an appropriate reduction in the purchase
price has been made at the closing of the Escrow; and
(f)    Rent shall be prorated at close of Escrow. Landlord shall pay the
documentary transfer tax with respect to the grant deed, the recording fee for
the deed and one-half of escrow agent’s fees and costs. Tenant shall pay the
recording fees for the mutual cancellation of any recorded memorandum of this
Lease, all recording fees for any mortgage or deed of trust placed on the
Project by Tenant and one-half of escrow agent’s fees and costs. All other costs
and fees in connection with the Escrow shall be paid in accordance with
customary escrow practice in Los Angeles County, California.
7.    ROFO Not Personal. The rights granted to Tenant in this Exhibit “I-1” are
not personal to Tenant and shall be for the benefit of, and the rights granted
herein may be exercised by, any assignee of Tenant’s interest in this Lease
permitted under the terms hereof; provided, however, that the rights granted to
Tenant in this Exhibit “I-1” are not assignable separate and apart from Tenant’s
interest in this Lease.
8.    Terms. All terms used in this Exhibit “I-1” unless otherwise defined in
this Exhibit shall have the same meaning as the terms defined elsewhere in this
Lease.


    



    

--------------------------------------------------------------------------------




EXHIBIT “I‑2”
PURCHASE OPTION
1.    Option. Provided no Event of Default by Tenant has occurred and is
continuing hereunder at the time of the exercise of the option set forth herein,
Tenant may elect to purchase the entire Project (which for all purposes under
this Exhibit “I-2” shall include all of Landlord’s right, title and interest in
and to the Off-Site Parking Spaces under the Off-Site Parking Agreement to the
extent that such rights are transferable, it being acknowledged that if consent
is required to transfer the same, each party shall cooperate in good faith to
seek such consent) at any time from and after 5th Anniversary of the Effective
Date (as defined in Exhibit “I-1”) and continuing for the balance of the Term
(the “Purchase Option”), by delivering to Landlord before the end of the Term a
written notice (the “Purchase Option Notice”) of such election. The Purchase
Option shall be exercisable only as to the entire Project, and shall not be
exercisable as to less than the entire Project.
2.    Option Not Personal. The Purchase Option set forth in this Exhibit “I-2”
is not personal to Tenant and may be exercised by any assignee of Tenant’s
interest in this Lease permitted under the terms hereof; provided, however,
that, the Purchase Option is not assignable separate and apart from Tenant’s
interest this Lease.
3.    Purchase Price. The purchase price shall be one hundred percent (100%) of
the Fair Market Value (as hereinafter defined) (the “Option Price”).
4.    Fair Market Value. For the purposes of this Exhibit “I-2” the term “Fair
Market Value” shall mean the gross sales price that the Project would bring in a
competitive and open market as of the date the Purchase Option Notice was
delivered to Landlord under all conditions requisite to a fair sale with a buyer
and seller each acting prudently and knowledgeably. The determination of “Fair
Market Value” shall assume that: (a) the Project is sold for its highest and
best use as of the date the Purchase Option Notice was delivered to Landlord;
(b) the sales price is not affected by undue stimulus; (c) buyer and seller are
equally motivated; (d) both buyer and seller are well informed or well advised
and are acting in what it considers to be in its own best interest; (e) a
reasonable time is allowed for the exposure on the open market; (f) payment of
the purchase price of Project is made in cash by Buyer on the closing date; and
(g) taking into account specifically the parking rights for the benefit of the
Project.
Landlord shall determine the Fair Market Value by using its good faith judgment.
Landlord shall provide written notice of such amount within thirty (30) days
after Tenant delivers the Purchase Option Notice. Tenant shall have thirty (30)
days (“Tenant’s FMV Review Period”) after receipt of Landlord’s notice of Fair
Market Value within which to accept such Fair Market Value in writing. In the
event Tenant fails to accept the Fair Market Value proposed by Landlord,
Landlord and Tenant shall attempt to agree upon such Fair Market Value, using
good faith efforts. If Landlord and Tenant fail to reach agreement within
fifteen (15) days following Tenant’s FMV Review Period (“Outside FMV Agreement
Date”), then each party shall place in a separate sealed envelope their final
proposal as to Fair Market Value and such determination shall be submitted to
arbitration in accordance with subsections (a) through (e) below. Failure of
Tenant to so elect in writing within

    

--------------------------------------------------------------------------------




Tenant’s FMV Review Period shall conclusively be deemed its disapproval of the
Fair Market Value determined by Landlord.
In the event that Landlord fails to timely generate the initial written notice
of Landlord’s opinion of the Fair Market Value which triggers the negotiation
period of this Paragraph 4, then Tenant may commence such negotiations by
providing the initial notice, in which event Landlord shall have fifteen (15)
days (“Landlord’s FMV Review Period”) after receipt of Tenant’s notice of the
Fair Market Value within which to accept such Fair Market Value. In the event
Landlord fails to accept in writing such Fair Market Value proposed by Tenant,
then such proposal shall be deemed rejected, and Landlord and Tenant shall
attempt in good faith to agree upon such Fair Market Value, using good faith
efforts. If Landlord and Tenant fail to reach agreement within fifteen (15) days
following Landlord’s FMV Review Period (which shall be, in such event, the
“Outside FMV Agreement Date” in lieu of the above definition of such date), then
each party shall place in a separate sealed envelope their final proposal as to
Fair Market Value and such determination shall be submitted to arbitration in
accordance with subsections (a) through (e) below.
(a)    Landlord and Tenant shall meet with each other within five (5) business
days of the Outside FMV Agreement Date and exchange the sealed envelopes and
then open such envelopes in each other’s presence. If Landlord and Tenant do not
mutually agree upon the Fair Market Value within three (3) business days of the
exchange and opening of envelopes, then, within ten (10) business days of the
exchange and opening of envelopes Landlord and Tenant shall agree upon and
jointly appoint a single arbitrator who shall (i) by profession be a commercial
real estate appraiser, (ii) be a Member of the Appraisal Institute (or any
successor organization thereto) and (iii) have been active over the five (5)
year period ending on the date of such appointment in the appraisal of
Comparable Buildings (as defined in Exhibit “J”). Neither Landlord nor Tenant
shall consult with such arbitrator directly or indirectly as to his or her
opinion as to Fair Market Value prior to the appointment. The determination of
the arbitrator shall be limited solely to the issue of whether Landlord’s or
Tenant’s submitted Fair Market Value for the Project is the closer to the actual
Fair Market Value as determined by the arbitrator, taking into account the
definition of Fair Market Value as set forth in and the other requirements of
this Paragraph. Such arbitrator may hold such hearings and require such briefs
as the arbitrator, in his or her sole discretion, determines is necessary. In
addition, Landlord or Tenant may submit to the arbitrator with a copy to the
other party within five (5) business days after the appointment of the
arbitrator any market data and additional information that such party deems
relevant to the determination of Fair Market Value (“FMV Data”) and the other
party may submit a reply in writing within five (5) business days after receipt
of such FMV Data.
(b)    The arbitrator shall, within thirty (30) days of his or her appointment,
reach a decision as to whether the parties shall use Landlord’s or Tenant’s
submitted Fair Market Value, and shall notify Landlord and Tenant of such
determination.
(c)    The decision of the arbitrator shall be binding upon Landlord and Tenant,
except as provided in Paragraph 5 below.

    

--------------------------------------------------------------------------------




(d)    If Landlord and Tenant fail to agree upon and appoint an arbitrator, then
the appointment of the arbitrator shall be made by the Presiding Judge of the
Superior Court of Los Angeles, California, or, if he or she refuses to act, by
any judge having jurisdiction over the parties.
(e)    The cost of arbitration shall be paid by Landlord and Tenant equally.
5.    Rescission by Tenant following Fair Market Value Determination. In the
event that Tenant objects to the Fair Market Value as determined by the
arbitration provision specified in Paragraph 4 above, Tenant may elect to
rescind its Purchase Option Notice at any time within ten (10) business days
following the establishment of the Fair Market Value as determined by such
arbitration. In the event Tenant elects to rescind such notice, (i) Tenant shall
reimburse Landlord for its reasonable attorneys’ fees and reasonable costs
associated with such arbitration and shall have no obligation to purchase the
Project and (ii) the Purchase Option provided for in this Exhibit “I-2” shall
lapse and terminate and thereafter not be exercisable by Tenant or any assignee
of Tenant’s interest under this Lease.
6.    Closing under Purchase Option. Unless Tenant exercises its rescission
right pursuant to Paragraph 5 above, promptly after the Fair Market Value is
determined pursuant to this Exhibit “I-2” (whether by agreement of the parties
or by arbitration), negotiate in good faith for and enter into and deliver a
mutually acceptable and commercially reasonable purchase and sale agreement and
open a purchase and sale escrow for the purchase and sale of the Project. Such
sale shall be for cash at close of a purchase and sale escrow at the Option
Price. In addition, in connection with such sale:
(a)    An Escrow (as defined in Exhibit “I-2” shall be opened with a mutually
acceptable title/escrow company in Los Angeles or Orange County, California (the
“Escrow Agent”) within ten (10) business days after the execution and delivery
of a purchase and sale agreement;
(b)    Tenant shall have an agreed thirty (30) day period to conduct a due
diligence review of the Project, which shall be limited solely to a review of
title, environmental, entitlement, structural and parking matters. Provided
Tenant does not terminate the Escrow within the due diligence period, Escrow
shall close within ten (10) days following the expiration of the due diligence
period;
(c)    The Option Price to be paid shall be paid by delivery of immediately
available funds at close of the Escrow;
(d)    The Project shall be sold to Tenant “AS IS” and with no representations
and warranties by Landlord, except as set forth in the purchase and sale
agreement. Landlord shall, however, assign to Tenant all design and construction
warranties and rights obtained by Landlord and all other ongoing rights of
Landlord under the design, development and construction documents with respect
to the Project;
(e)    Landlord will pay the premium for a standard owner’s CLTA or ALTA title
policy with respect to the Project in the amount of the purchase price therefor
and the cost

    

--------------------------------------------------------------------------------




of any endorsements required to cure title defects. Tenant shall be responsible
for all additional premiums and costs for an ALTA extended coverage policy of
title insurance (i.e., the premium difference between a CLTA or ALTA standard
policy and an ALTA extended coverage policy), plus the cost of any endorsements
required by Tenant (other than those required to cure title defects). Landlord
shall convey title to the Project to Tenant free and clear of any and all
mortgages, deeds of trust or other monetary liens created or suffered by,
through or under Landlord, other than any such deeds of trust or other monetary
liens that Tenant has agreed in its sole discretion to assume or take title
subject to and for which an appropriate reduction in the Option Price has been
made at the closing of the Escrow; and
(f)    Rent shall be prorated at close of Escrow. Landlord shall pay the
documentary transfer tax with respect to the grant deed, the recording fee for
the deed and one-half of escrow agent’s fees and costs. Tenant shall pay the
recording fees for the mutual cancellation of any recorded memorandum of this
Lease, all recording fees for any mortgage or deed of trust placed on the
Project by Tenant and one-half of escrow agent’s fees and costs. All other costs
and fees in connection with the Escrow shall be paid in accordance with
customary escrow practice in Los Angeles County, California
7.    Terms. All terms used in this Exhibit “I-2” unless otherwise defined in
this Exhibit shall have the same meaning as the terms defined elsewhere in this
Lease.









    

--------------------------------------------------------------------------------




EXHIBIT “J”
OPTIONS TO EXTEND
1.    Options. Provided no Event of Default by Tenant has occurred and is
continuing at the time of the exercise of the options set forth herein, Tenant
may elect to extend the Term (“Extension Options”) for all of the Premises for
two (2) additional periods of five (5) years each (collectively, the “Extension
Periods”; individually, the “First Extension Period” and the “Second Extension
Period”), by delivering to Landlord not later than twelve (12) months nor
earlier than eighteen (18) months before the end of the initial Term or the
First Extension Period, as applicable, a written notice (the “Option Notice”) of
such election. The First Extension Period shall commence on the day immediately
following the last day of the Term and the Second Extension Period shall
commence on the day immediately following the last day of the First Extension
Period, and shall be subject to all the terms and conditions of this Lease
except that the Base Rent for the applicable Extension Period shall be
determined in accordance with Paragraph 3 below.
2.    Options Not Personal. The Extension Options set forth herein are not
personal to Tenant and may be exercised by any assignee of Tenant’s interest in
this Lease permitted under the terms hereof; provided, however, that, Extension
Options are not assignable separate and apart from Tenant’s interest this Lease.
3.    Base During Extension Periods. The Base Rent for each Extension Period
shall be one hundred percent (100%) of the Fair Market Rental Rate (as
hereinafter defined) as of the commencement of the applicable Extension Period
and the Base Year shall be the first (1st) calendar year of such Extension
Period.
4.    Fair Market Rental Rate. For the purposes of this Exhibit “J” the term
“Fair Market Rental Rate” shall mean the annual effective rent per rental square
foot, plus annual percentage increases therein, that landlords of Comparable
Buildings (as defined below) have accepted in current transactions (i.e., if
available, those transactions where the essential economic terms and conditions
were agreed upon six to twelve (6 to 12) months prior to Tenant’s exercise of
the applicable Extension Period or such other then most recent transactions as
are available for comparison) between non-affiliated parties from new,
non-expansion (unless the expansion is pursuant to a comparable definition of
Fair Market Rental Rate), non‑renewal (unless the renewal is pursuant to a
comparable definition of Fair Market Rental Rate), and non‑equity tenants of
comparable credit-worthiness, for Comparable Buildings with comparable space
(size), for a comparable use and for a comparable period of time (“Comparable
Transactions”). “Comparable Buildings” shall be buildings of comparable size
(including floor height), quality, vintage and construction in Downtown Long
Beach. In any determination of Comparable Transactions, appropriate
consideration shall be given to the annual rental rates per rentable square
foot, the standard of measurement by which the rentable square footage is
measured, the ratio of rentable square feet to usable square feet, the type of
escalation clause (e.g., whether increases in additional rent are determined on
a net or gross basis, and if gross, whether such increases are determined
according to a base year or a base dollar amount expense stop), the extent of
Tenant’s liability under this Lease, parking rights (and costs therefor) and
obligations, signage rights, abatement provisions reflecting free rent and/or no
rent during the period of construction or subsequent to the commencement date as
to the space in question, length

    

--------------------------------------------------------------------------------




of the lease term, size and location of premises being leased, building standard
work letter and/or tenant improvement allowances, if any, the condition of the
base building and the Landlord’s responsibility with respect thereto, the value,
if any, of the existing tenant improvements (with such value being judged with
respect to the utility of such existing tenant improvements to the general
business office user and not this particular Tenant) and other generally
applicable conditions of tenancy for such Comparable Transactions. The intent is
that Tenant will obtain the same rent and other economic benefits that Landlord
would otherwise give in Comparable Transactions and that Landlord will make, and
receive the same economic payments and concessions that Landlord would otherwise
make, and receive in Comparable Transactions.
Landlord shall determine the Fair Market Rental Rate by using its good faith
judgment. Landlord shall provide written notice of such amount within thirty
(30) days after Tenant delivers an Option Notice Tenant shall have thirty (30)
days (“Tenant’s Review Period”) after receipt of Landlord’s notice of the new
rental within which to accept such rental in writing. In the event Tenant fails
to accept the new rental proposed by Landlord, Landlord and Tenant shall attempt
to agree upon such Fair Market Rental Rate, using their good faith efforts. If
Landlord and Tenant fail to reach agreement within fifteen (15) days following
Tenant’s Review Period (“Outside Agreement Date”), then each party shall place
in a separate sealed envelope their final proposal as to Fair Market Rental Rate
and such determination shall be submitted to arbitration in accordance with
subsections (a) through (e) below. Failure of Tenant to so elect in writing
within Tenant’s Review Period shall conclusively be deemed its disapproval of
the Fair Market Rental Rate determined by Landlord.
In the event that Landlord fails to timely generate the initial written notice
of Landlord’s opinion of the Fair Market Rental Rate which triggers the
negotiation period of this Paragraph 4, then Tenant may commence such
negotiations by providing the initial notice, in which event Landlord shall have
fifteen (15) days (“Landlord’s Review Period”) after receipt of Tenant’s notice
of the new rental within which to accept such rental. In the event Landlord
fails to accept in writing such rental proposed by Tenant, then such proposal
shall be deemed rejected, and Landlord and Tenant shall attempt in good faith to
agree upon such Fair Market Rental Rate, using their good faith efforts. If
Landlord and Tenant fail to reach agreement within fifteen (15) days following
Landlord’s Review Period (which shall be, in such event, the “Outside Agreement
Date” in lieu of the above definition of such date), then each party shall place
in a separate sealed envelope their final proposal as to Fair Market Rental Rate
and such determination shall be submitted to arbitration in accordance with
subsections (a) through (e) below.
(a)    Landlord and Tenant shall meet with each other within five (5) business
days of the Outside Agreement Date and exchange the sealed envelopes and then
open such envelopes in each other’s presence. If Landlord and Tenant do not
mutually agree upon the Fair Market Rental Rate within one (1) business day of
the exchange and opening of envelopes, then, within ten (10) business days of
the exchange and opening of envelopes Landlord and Tenant shall agree upon and
jointly appoint a single arbitrator who shall by profession be a real estate
broker who shall have been active over the five (5) year period ending on the
date of such appointment in the leasing of Comparable Buildings. Neither
Landlord nor Tenant shall consult with such arbitrator directly or indirectly as
to his or her opinion as to Fair Market Rental Rate prior to the appointment.
The

    

--------------------------------------------------------------------------------




determination of the arbitrator shall be limited solely to the issue of whether
Landlord’s or Tenant’s submitted Fair Market Rental Rate for the Premises is the
closer to the actual Fair Market Rental Rate for the Premises as determined by
the arbitrator, taking into account the definition of Fair Market Rental Rate
set forth in and the other requirements of this Paragraph 4. Such arbitrator may
hold such hearings and require such briefs as the arbitrator, in his or her sole
discretion, determines is necessary. In addition, Landlord or Tenant may submit
to the arbitrator with a copy to the other party within five (5) business days
after the appointment of the arbitrator any market data and additional
information that such party deems relevant to the determination of Fair Market
Rental Rate (“FMRR Data”) and the other party may submit a reply in writing
within five (5) business days after receipt of such FMRR Data.
(b)    The arbitrator shall, within thirty (30) days of his or her appointment,
reach a decision as to whether the parties shall use Landlord’s or Tenant’s
submitted Fair Market Rental Rate, and shall notify Landlord and Tenant of such
determination.
(c)    The decision of the arbitrator shall be binding upon Landlord and Tenant,
except as provided in Paragraph 5 below.
(d)    If Landlord and Tenant fail to agree upon and appoint an arbitrator, then
the appointment of the arbitrator shall be made by the Presiding Judge of the
Superior Court, or, if he or she refuses to act, by any judge having
jurisdiction over the parties.
(e)    The cost of arbitration shall be paid by Landlord and Tenant equally.
5.    Rescission by Tenant for Insufficient Parking. In the event that Landlord
has not reached a mutual agreement with the City to extend the term of the
Off-Site Parking Agreement for the applicable extension period no later than six
(6) months prior to the commencement of such extension period (in each case, the
“Parking Extension Deadline”), Tenant may elect to rescind its Option Notice at
any time within thirty (30) days following the applicable Parking Extension
Deadline. In the event Tenant elects to rescind such notice, this Lease shall
expire on the then-current expiration date (unless earlier terminated pursuant
to the terms of this Lease), and Landlord and Tenant shall have no further
obligations hereunder, except for those obligations that expressly survive the
expiration or earlier termination of this Lease.
6.    Documentation. Unless Tenant exercises its rescission right pursuant to
Paragraph 5 above, promptly after the Base Rent for the applicable Extension
Period is determined pursuant to this Exhibit “J”, Landlord and Tenant shall
execute an amendment to the Lease stating the new Base Rent in effect for such
Extension Term.
7.    Terms. All terms used in this Exhibit “J” unless otherwise defined in this
Exhibit shall have the same meaning as the terms defined elsewhere in this
Lease.



    

--------------------------------------------------------------------------------




EXHIBIT ”K”
OFF-SITE PARKING AGREEMENT
[See attached.]



    

--------------------------------------------------------------------------------




EXHIBIT ”L”
ESTOPPEL AND AGREEMENT REGARDING OFF-SITE PARKING AGREEMENT
[See attached.]



    

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1 - PREMISES
11

1.1
Lease of Premises    11

1.2
Measurement of the Premises    11

1.3
Right of First Offer to Purchase    12

1.4
Option to Purchase    12

ARTICLE 2 - TERM
12

2.1
Effective Date    12

2.2
Term of Lease    12

2.3
Delivery of Premises; Commencement Date(s)    12

2.4
Early Entry Into Premises    13

2.5
Notice of Commencement Date    13

2.6
Option to Terminate Because of Non‑Commencement or Completion    13

2.7
Options to Extend Term    14

ARTICLE 3 - RENT
14

3.1
Payment of Rent    14

3.2
Late Charge    15

ARTICLE 4 - Additional rent
15

4.1
General Terms    15

4.2
Procedure for Payment of Tenant’s Share of Direct Expenses    16

4.3
Definitions of Key Terms Relating to Additional Rent    17

4.4
Taxes and Other Charges for Which Tenant Is Directly Responsible    25

4.5
Landlord’s Books and Records    26

ARTICLE 5 - USE
27

5.1
Permitted Use    27

5.2
Restriction on Use    27

ARTICLE 6 - ALTERATIONS AND ADDITIONS
27

6.1
Tenant’s Rights to Make Alterations    27

6.2
Installation of Alterations    27

6.3
Tenant Improvements - Treatment at End of Lease    28

ARTICLE 7 - TENANT’S REPAIRS
29

ARTICLE 8 - NO LIENS BY TENANT
29

ARTICLE 9 - LANDLORD’S REPAIRS
30

ARTICLE 10 - BUILDING SERVICES
30

10.1
Standard Tenant Services    30

10.2
Overstandard Tenant Use    31

10.3
Interruption of Use    31


    

--------------------------------------------------------------------------------




ARTICLE 11 - ASSIGNMENT AND SUBLETTING
32

11.1
Right to Assign, Sublease and Encumber    32

11.2
Procedure for Assignment and Sublease    32

11.3
Conditions Regarding Consent to Subleases    33

11.4
Affiliated Companies/Restructuring of Business Organization    33

11.5
Landlord’s Right to Assign    34

11.6
Occupancy By Others    34

ARTICLE 12 - LIMITATION ON LANDLORD’S LIABILITY; INDEMNIFICATION; INSURANCE
34

12.1
Limitation on Landlord’s Liability and Release    34

12.2
Indemnification    34

12.3
Insurance    35

12.4
Abatement of Rent/Limitations on Liability and Damages    37

12.5
Allocation of Insured Risks/Subrogation    38

ARTICLE 13 - DAMAGE OR DESTRUCTION
38

13.1
Loss Covered By Insurance    38

13.2
Loss Not Covered By Insurance    39

13.3
Destruction During Final Year    40

13.4
Destruction of Tenant’s Personal Property or Property of Tenant Parties    40

13.5
Exclusive Remedy    40

13.6
Option to Purchase    40

ARTICLE 14 - EMINENT DOMAIN
41

14.1
Permanent Taking - When Lease Can Be Terminated    41

14.2
Permanent Taking - When Lease Cannot Be Terminated    41

14.3
Temporary Taking    41

14.4
Exclusive Remedy    41

14.5
Release Upon Termination    41

ARTICLE 15 - DEFAULTS
42

15.1
Default by Tenant    42

15.2
Default by Landlord    42

ARTICLE 16 - LANDLORD’S REMEDIES AND RIGHTS
43

16.1
Termination of Lease    43

16.2
Continuation of Lease    43

16.3
Right of Entry    43

16.4
Right to Perform    44

16.5
Remedies Not Exclusive    44

16.6
Waiver of Redemption by Tenant    44

ARTICLE 17 - ATTORNEYS’ FEES
44

ARTICLE 18 - SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE
44

18.1
Obligations of Tenant    44

18.2
Landlord’s Right to Assign    45

18.3
Attornment by Tenant    45

18.4
Non-Disturbance    45


    

--------------------------------------------------------------------------------




ARTICLE 19 - [INTENTIONALLY DELETED]
45

ARTICLE 20 - HOLDING OVER
45

20.1
Surrender of Possession    45

ARTICLE 21 - INSPECTIONS AND ACCESS
46

21.1
Entry by Landlord    46

21.2
Secured Areas    46

ARTICLE 22 - NAME OF BUILDING
46

ARTICLE 23 - SURRENDER OF LEASE
46

ARTICLE 24 - WAIVER
46

ARTICLE 25 - SALE BY LANDLORD
47

ARTICLE 26 - NO LIGHT AND AIR EASEMENT
47

ARTICLE 27 - FORCE MAJEURE
47

ARTICLE 28 - ESTOPPEL CERTIFICATES
47

ARTICLE 29 - RIGHT TO PERFORMANCE
48

ARTICLE 30 - PARKING
48

30.1
Tenant Parking    48

30.2
On-Site Parking Spaces    48

30.3
Off-Site Parking Spaces    48

ARTICLE 31 - SECURITY SERVICES
51

ARTICLE 32 - NOTICES
51

ARTICLE 33 - SIGNAGE AND BUILDING IDENTITY
52

ARTICLE 34 - INTENTIONALLY DELETED
52

ARTICLE 35 - ROOF RIGHTS
52

ARTICLE 36 - SECURITY DEPOSIT
52

ARTICLE 37 - TENANT’S FINANCIAL STATEMENTS
53

ARTICLE 38 - MISCELLANEOUS
53

38.1
Authorization to Sign Lease    53

38.2
Entire Agreement    53

38.3
Separability and Survivability    53

38.4
Gender and Headings; Governing Law    53

38.5
Exhibits    54

38.6
Transportation System Management Program    54

38.7
Quiet Enjoyment    54


    

--------------------------------------------------------------------------------




38.8
Recordation    54

38.9
Cumulative Remedies    54

38.10
Brokers    54

38.11
Hazardous Materials    55

38.12
Definitions of “Hazardous Material” and “Environmental Laws”    56





EXHIBITS
EXHIBIT “A-1” – LEGAL DESCRIPTION OF SITE
EXHIBIT “A-2” – SITE PLAN OF SITE
EXHIBIT “B” – WORK LETTER AGREEMENT
EXHIBIT “C” – NOTICE OF LEASE TERM DATES
EXHIBIT “D” – [RESERVED]
EXHIBIT “E” – MEMO OF LEASE
EXHIBIT “F” – TENANT’S ESTOPPEL CERTIFICATE
EXHIBIT ”G” – [RESERVED]
EXHIBIT “H” – FORM OF APPROVED SNDA
EXHIBIT “I‑1” – RIGHT OF FIRST OFFER TO PURCHASE
EXHIBIT “I‑2” – OPTION TO PURCHASE
EXHIBIT “J” – OPTIONS TO EXTEND
EXHIBIT “K” – OFF-SITE PARKING AGREEMENT
EXHIBIT “L” – ESTOPPEL AND AGREEMENT REGARDING OFF-SITE PARKING AGREEMNT



    

--------------------------------------------------------------------------------










INDEX OF DEFINED TERMS


Accountant, 27
ACM, 1
ADA, 1
Additional Rent, 16
Adjustment Date, iii
Affiliate, 35
Allowance, 15
Alterations, 28
Annual Cap, 16
Applicable Laws, 2
Approved SNDA, 4
Arbitration Notice, 6
Arbitrator, 5
Base Rent, 15
Base Year, 17
Bonus Value, 42
Broker, 56
Building, i
Building Direct Expenses, 17
Building Hours, 31
Building Structure, 9
Building Systems, 9, 10
Buildings, i
City, 51
City-Provided Tenant Parking Fee, 50
Claims, 35
Commencement Date, 13
Construction Warranties, 3
Controllable Operating Costs, 16
Design Problem, 28
Early Entry Work, 13
Effective Date, 1
Electricity Usage Standard, 32
Eligibility Period, 4
Environmental Laws, 58
Escrow Obligations, 11
Estoppel Certificate, 49
Event of Default, 5, 43
Existing Building, i
Existing Building Outside Delivery Date, 14
Existing Mortgagee, 3
Expense Year, 18
Financing Period, 10
Hazardous Material, 56, 57
hazardous substance, 57
Hazardous waste, 58
Holidays, 31
HVAC, 31
Insurance Premium, 18
Interest Rate, 10
JAMS, 5
Landlord, 1, 55
Landlord’s Employees, 35
Lease, 1
Meeker-Baker Building, i
Memo of Lease, 55
Move-In Period, 12
Net Revenues, 34
New Building, i
New Building Outside Delivery Date, 14
non-disturbance agreement, 3
Non-Use Period, 9
notice, 4
Off-Site Parking Agreement, 51
Off-Site Parking Fee, 51
Off-Site Parking Houses, 50
Off-Site Parking Spaces, 50
On-Site Parking Spaces, 49
Operating Expenses, 18
Original Improvements, 37
Overlap Period, 4
Parking Shuttle, 51
Payee, 15
Payor, 15
Permitted Distance, 50
Phase I On-Site Parking Spaces, 49


    

--------------------------------------------------------------------------------




Phase II On-Site Parking Spaces, 49
Potential Lenders, 54
Press-Telegram Building, i
Profits, 34
Project, i
Proposition 13, 25
reasonable expenses, 6
Related Landlord, 29
Rent, 16
Required Escrow Payments, 11
Review Period, 33
RSF, i
Rules, 6
Satellite Dish, 53
Secured Areas, 47
Significant Assignee, 34
Site, i
Statement, 16
Storage Space, ii
Subleased Space, 34
Superior Mortgagee, 4
Supplemental HVAC Unit(s), 53
Tax Expenses, 24
Tenant, 1, 55
Tenant Auditor, 27
Tenant Parties, 3
Tenant Party, 3
Tenant's Share, 26
Term, 12
Termination Condition, 14
Termination Notice, 14
Transaction Costs, 34
Transfer Notice, 33
Trigger Event, 8
under protest, 5
Work Letter, i








    

--------------------------------------------------------------------------------




[moh1032image1.jpg]




--------------------------------------------------------------------------------




EXHIBIT “B”
WORK LETTER AGREEMENT
This Work Letter Agreement (the “Work Letter”) is made and entered into as of

February 28, 2013, by and between 6th & Pine Development, LLC, a California
limited liability company (“Landlord”), and Molina Healthcare, Inc., a Delaware
corporation (“Tenant”), and is attached to and made a part of that certain Lease
dated as of the date hereof (the “Lease”), by and between Landlord and Tenant
for the Project located at 604 Pine Avenue, Long Beach, California. All
capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Lease.
1.General Requirements.
1.1.    Authorized Representatives.
1.1.1.    Tenant designates Sal Gutierrez (“Tenant’s Authorized Representative”)
as the person authorized to initial all plans, drawings, changes orders and
approvals pursuant to this Work Letter. Landlord shall not be obligated to
respond to or act upon any such item until such item has been initialed by
Tenant’s Authorized Representative. Tenant may change Tenant’s Authorized
Representative upon five (5) days’ prior written notice to Landlord.
1.1.2.    Landlord designates Michelle Molina (“Landlord’s Authorized
Representative”) as the person authorized to initial all plans, drawings,
changes orders and approvals pursuant to this Work Letter. Tenant shall not be
obligated to respond to or act upon any such item until such item has been
initialed by Landlord’s Authorized Representative. Landlord may change
Landlord’s Authorized Representative upon five (5) days’ prior written notice to
Tenant.
1.2.    Landlord’s Construction Work. Landlord and Tenant acknowledge and agree
that the Project will be constructed and delivered by Landlord in two phases
(referred to herein as “Phase I” and “Phase II”, respectively), each on a
“turnkey” basis, subject to the terms and conditions of this Work Letter. Phase
I will include the Phase I Base Building and Site Work and the Phase I Tenant
Improvements (each as defined below, and collectively, the “Phase I Work”), and
Phase II will include the Phase II Base Building and Site Work and the Phase II
Tenant Improvements (each as defined below, and collectively, the “Phase II
Work”). The Phase I Base Building and Site Work and the Phase II Base Building
and Site Work are collectively referred to herein as “Landlord’s Base Building
and Site Work”, the Phase I Tenant Improvements and the Phase II Tenant
Improvements are collectively referred to herein as the “Tenant Improvements”,
and the Phase I Work and the Phase II Work are collectively referred to as
“Landlord’s Construction Work”. Landlord’s anticipated schedules for the design,
governmental approvals (i.e., building department, historical commissions,
planning, etc.), development, construction and performance of Landlord’s
Construction Work are attached hereto as Schedule 1 to this Work Letter (the
“Landlord’s Construction Work Schedule”). The Landlord’s Construction Work
Schedule shall be subject to adjustment as mutually agreed upon in writing by
the parties, or as provided in this Work Letter.




--------------------------------------------------------------------------------




Additionally, Tenant acknowledges that Landlord’s Construction Schedule with
respect to the Phase II Work is conceptual and preliminary in nature, and
remains subject to further revision by Landlord until such time as Landlord has
received all approvals that are required from applicable governmental agencies
in connection with the Phase II Work. Notwithstanding the foregoing, nothing in
this Section 1.2 shall limit Tenant’s rights and remedies pursuant to Section
2.6 of the Lease.
1.3.    Architects and Consultants. The architect, engineering consultants,
design team, general contractor and subcontractors responsible for the design,
construction and performance of Landlord’s Construction Work shall be selected
by Landlord and approved by Tenant, which approval Tenant shall not unreasonably
withhold, condition or delay. Tenant hereby approves of Nadel Architects and GMA
Architects as the architects for Landlord’s Base Building and Site Work
(collectively, the “Base Building Architect”), GMA Architects as the architect
for the Tenant Improvements (the “TI Architect”), ARCO National Construction
Company as Landlord’s general contractor for Landlord’s Base Building and Site
Work (the “Base Building Contractor”), and ARCO National Construction Company as
Landlord’s general contractor for the Tenant Improvements (the “TI Contractor”,
and together with the Base Building Architect, the TI Architect and the Base
Building Contractor, the “Approved Consultants”). Tenant acknowledges that
Landlord will use the Approved Consultants for the Phase I Work, but that
Landlord may elect to replace one or more of such Approved Consultants with
respect to the Phase II Work, subject to Tenant’s right to reasonably approve
such replacement pursuant to this Section 1.3.
1.4.    Logical Evolutions. For purposes of this Work Letter, the term “Logical
Evolution” or “Logical Evolutions” shall mean refinement and amplification of
the applicable plans which is consistent with and a direct outgrowth of the
scope of such plans and which flow naturally and foreseeably from said plans and
are in accordance with custom and practice in the related fields of the
architectural and engineering design professions and the construction industry
in Southern California, in each case with respect to the construction of a
“First-class” office project (taking into account that the Project involves (i)
with respect to Phase I, a material restoration and renovation of a historic
building and (ii) with respect to Phase II, material reconstruction of an
existing building, whereby the historic façade will be retained and incorporated
into the New Building), Applicable Laws, and plan check and permit conditions.
2.Landlord’s Base Building and Site Work.
2.1.    Phase I Base Building and Site Work. Landlord shall, at Landlord’s sole
cost and expense (but subject to Section 2.5 below), cause Base Building
Contractor (or such replacement thereof as Landlord may make from time to time
with Tenant’s approval, which approval shall not be unreasonably withheld or
delayed), to commence and thereafter diligently prosecute to completion the
refurbishment and/or construction of the shell and core of the Existing Building
and such other portions of the Project, including the Phase I On-Site Parking
Spaces and related common areas, as are necessary for Tenant’s use and occupancy
of the Existing Building (collectively, the “Phase I Base Building and Site
Work”), in accordance with the final plans described in the Drawing Log attached
hereto as Schedule 2 (the “Final Phase I Base Building and Site Plans”),
Landlord’s Construction Work Schedule with respect thereto, and subject only to
those changes approved in accordance with Section 2.5 below. The Phase I Base
Building and Site Work shall be performed




--------------------------------------------------------------------------------




in accordance with industry custom and practice for a “first-class” office
project (taking into account that the Phase I Base Building and Site Work
involves a material restoration and renovation of a historic building), and in
compliance with all Applicable Laws. The commencement and completion of the
Phase I Base Building and Site Work shall be subject to delays resulting from
acts of God; acts of terrorism; adverse weather conditions; war; invasion;
insurrection; acts of a public enemy; terrorism; riot; mob violence; civil
commotion; sabotage; labor disputes; general shortage of labor, materials,
facilities, equipment or supplies on the open market; delay in transportation;
delays caused by new, or changes to existing, laws, rules, regulations or orders
of any governmental authority; moratorium or other governmental action;
inability to obtain permits or approvals, including, without limitation, city
and public utility approvals beyond the time periods that generally prevail for
obtaining such permits and approvals; the acts or inaction of any contractor
and/or subcontractors, if any; or any other cause beyond the reasonable control
of Landlord, financial ability and failure to order long lead time items
sufficiently in advance excepted, whether similar or dissimilar to the foregoing
(collectively, “Force Majeure”).
2.2.    Phase II Base Building and Site Work. Landlord shall, at Landlord’s sole
cost and expense (but subject to Section 2.5 below), cause Base Building
Contractor (or such replacement thereof as Landlord may make from time to time
with Tenant’s approval, which approval shall not be unreasonably withheld or
delayed), to commence and thereafter diligently prosecute to completion the
refurbishment and/or construction of the shell and core of the New Building and
the remaining balance of the Project, including the Phase II On-Site Parking
Spaces and related common areas (collectively, the “Phase II Base Building and
Site Work”), in accordance with the Final Phase II Base Building and Site Plans
(as defined below), Landlord’s Construction Work Schedule with respect thereto,
and subject only to changes approved in accordance with Section 2.5 below. The
Phase II Base Building and Site Work shall be performed in accordance with
industry custom and standard for a “first-class” office project (taking into
account that the Phase II Base Building and Site Work involves the material
reconstruction of an existing building, whereby the historic façade will be
retained and incorporated into the New Building), and in compliance with all
Applicable Laws. The commencement and completion of the Phase II Base Building
and Site Work shall be subject to delays resulting from acts of Force Majeure.
2.3.    Phase II Design Plans. Landlord shall cause the Base Building Architect
(or such replacement thereof as Landlord may make from time to time with
Tenant’s approval, which approval shall not be unreasonably withheld or
delayed), with Tenant’s cooperation, to prepare and submit to Tenant for
approval, design plans for the Phase II Base Building and Site Work (the “Phase
II Design Plans”). The Phase II Design Plans shall contain sufficient
information and detail to accurately describe the proposed design of the Phase
II Base Building and Site Work to Tenant and such other information as Tenant
may reasonably request. Tenant shall be solely responsible for ensuring that the
Phase II Design Plans satisfy Tenant’s business requirements. Tenant shall
notify Landlord in writing within ten (10) business days after receipt of the
Phase II Design Plans whether Tenant approves or reasonably disapproves of the
Phase II Design Plans and the manner, if any, in which the Phase II Design Plans
are reasonable objectionable. If Tenant reasonably objects to the Phase II
Design Plans, then Landlord shall cause the Base Building Architect (with
Tenant’s cooperation) to revise the Phase II Design Plans to address Tenant’s
reasonable objections thereto. Landlord shall then resubmit the revised Phase II
Design Plans to Tenant for approval within seven




--------------------------------------------------------------------------------




(7) business days after Landlord received Tenant’s comments to the Phase II TI
Space Plans. Tenant’s approval of or reasonable objection to revised Phase II
Design Plans and Landlord’s correction of the same shall be in accordance with
this Section 2.3, until Tenant has approved the Phase II Design Plans in
writing. The iteration of the Phase II Design Plans that is approved by Tenant
without objection shall be referred to herein as the “Approved Phase II Design
Plans.”
2.4.    Final Phase II Base Building and Site Plans. Landlord shall cause the
Base Building Architect (or such replacement thereof as Landlord may make from
time to time with Tenant’s approval, which approval shall not be unreasonably
withheld or delayed) to prepare working drawings for the Phase II Base Building
and Site Work (the “Phase II Working Drawings”) that are consistent with and are
Logical Evolutions of (i) the Approved Phase II Design Plans and (ii) to the
extent applicable, the Final Phase I Base Building and Site Plans. As soon as
Phase II Working Drawings have been prepared, Landlord shall deliver the same to
Tenant for Tenant’s approval, which approval may be reasonably withheld only if:
(i) the Phase II Working Drawings are not consistent with or Logical Evolutions
of the Approved Phase II Design Plans and, to the extent applicable, the Final
Phase I Base Building and Site Plans, (ii) Tenant requests changes to the Phase
II Working Drawings in accordance with Section 2.5(a)(i) (other than Base
Building Permitted Changes), or (iii) Tenant objects to any Landlord-requested
Base Building Change (other than Base Building Permitted Changes) to the Phase
II Working Drawings. Such Phase II Working Drawings shall be approved or
disapproved by Tenant within ten (10) business days after delivery to Tenant. If
Tenant fails to respond within such ten (10)-business day period, then Landlord
shall provide Tenant with a second written notice stating that “Tenant’s failure
to respond within three (3) days after Landlord’s second notice shall be deemed
Tenant’s approval to such Phase II Working Drawings,” and if Tenant does not
respond within such three (3) day period, then Tenant shall be deemed to have
approved the Phase II Working Drawings. If the Phase II Working Drawings are
disapproved by Tenant, Tenant shall notify Landlord in writing of its objections
to such Phase II Working Drawings and, if applicable, shall submit any requested
Base Building Changes through a Base Building Tenant Change Order Request (as
defined below), then the parties shall confer and negotiate in good faith to
reach agreement on the Phase II Working Drawings. Promptly after the Phase II
Working Drawings are approved by Landlord and Tenant (thereafter, the “Final
Phase II Base Building and Site Plans”), two (2) copies of such Final Phase II
Base Building and Site Plans shall be initialed and dated by Landlord and Tenant
as soon as approved by Landlord and Tenant and Landlord shall promptly submit
such Final Phase II Base Building and Site Plans to all appropriate governmental
agencies for approval.
2.5.    Changes to Landlord’s Base Building and Site Work. Any changes to the
Final Phase I Base Building and Site Plans, the Phase II Working Drawings or the
Final Phase II Base Building and Site Plans (each, a “Base Building Change”)
requested by Landlord or Tenant shall be requested and instituted in accordance
with the provisions of this Section 2.5 and, except for Base Building Permitted
Changes, shall be subject to the written approval of the other party in
accordance with this Work Letter.




--------------------------------------------------------------------------------




(a)    Base Building Changes Requested by Tenant.
(i)    Base Building Tenant Change Order Request. Tenant may request Base
Building Changes to the Final Phase I Base Building and Site Plans, the Phase II
Working Drawings or the Final Phase II Base Building and Site Plans by notifying
Landlord thereof in writing (a “Base Building Tenant Change Order Request”),
which Base Building Tenant Change Order Request shall detail the nature and
extent of any requested Base Building Changes, including, without limitation,
(a) the Base Building Change, and (b) any modification of the Final Phase I Base
Building and Site Plans, the Phase II Working Drawings or the Final Phase II
Base Building and Site Plans, as applicable. If the nature of a Base Building
Change requires revisions to the Final Phase I Base Building and Site Plans, the
Phase II Working Drawings or the Final Phase II Base Building and Site Plans, as
applicable, or would cause a delay in the Substantial Completion of the Phase I
Work or the Phase II Work, as applicable (in each case as set forth in
Landlord’s Construction Work Schedule), then Tenant shall be solely responsible
for the cost and expense of such revisions. In the event Landlord approves or is
deemed to have approved of any such Base Building Change resulting from a Base
Building Tenant Change Order Request in accordance with Section 2.5(a)(ii)
below, Landlord shall: (1) notify Tenant if it reasonably believes such Base
Building Change could cause a delay in the Substantial Completion of the Phase I
Work or the Phase II Work, as applicable (in each case as set forth in
Landlord’s Construction Work Schedule); and (2) provide Landlord’s reasonable
estimate of any additional costs and expenses associated with such Base Building
Change. Tenant shall deposit with Landlord the additional cost and expense
payable by Landlord, as reasonably estimated by Landlord, to complete the Base
Building Tenant Change Order Request (the “Base Building Deposit”) within thirty
(30) days following Tenant’s receipt of Landlord’s written estimate. In the
event that such Base Building Deposit is not sufficient to cover the actual cost
of such approved Base Building Change, Tenant shall reimburse Landlord the
difference between the actual cost of such Base Building Change and the Base
Building Deposit within thirty (30) days following Tenant’s receipt of an
invoice therefor, which invoice shall include reasonable back-up documentation
with respect to the amount of such difference. In the event that such Base
Building Deposit exceeds the actual cost of such approved Base Building Change,
Landlord shall return such excess amount to Tenant within thirty (30) days
following the completion of such approved Base Building Change. Base Building
Tenant Change Order Requests shall be signed by Tenant’s Authorized
Representative.
(ii)    Landlord’s Approval of Base Building Changes. Landlord shall have five
(5) business days after receipt of a Base Building Tenant Change Order Request
to notify Tenant in writing of Landlord’s approval or rejection of the
Tenant-requested Base Building Change, which approval shall not be unreasonably
withheld or conditioned so long as such Base Building Change requested by Tenant
could not reasonably be expected, as reasonably determined by Landlord, to cause
a Design Problem or a delay in Substantial Completion of the Phase I Work or the
Phase II Work, as applicable (in each case as set forth in the Landlord’s
Construction Work Schedule). If Landlord fails to respond within such five
(5)-business day period, then Tenant shall provide Landlord with a second
written notice stating that “Landlord’s failure to respond within three (3) days
after Tenant’s second notice shall be deemed Landlord’s approval to such Base
Building Tenant Change Order Request,” and if Landlord does not respond within
such three (3) day period, then Landlord shall be deemed to have approved such
Base Building Tenant Change




--------------------------------------------------------------------------------




Order Request, and Tenant shall be permitted to cause Landlord to alter the
Phase I Base Building and Site Work or the Phase II Base Building and Site Work,
as contemplated by such Base Building Tenant Change Order Request.
(b)    Changes Requested by Landlord.
(i)    Base Building Landlord Change Order Request. Landlord may request Base
Building Changes to the Final Phase I Base Building and Site Plans, the Phase II
Working Drawings or the Final Phase II Base Building and Site Plans by notifying
Tenant thereof in writing (a “Base Building Landlord Change Order Request”),
which Base Building Landlord Change Order Request shall detail the nature and
extent of any requested Base Building Changes, including, without limitation,
(a) the Base Building Change, and (b) any modification of the Final Phase I Base
Building and Site Plans, the Phase II Working Drawings or the Final Phase II
Base Building and Site Plans, as applicable, and any delay in the Substantial
Completion of the Phase I Work or the Phase II Work, as applicable (in each case
as set forth in the Landlord’s Construction Work Schedule), necessitated by the
Base Building Change. In the event Tenant approves or is deemed to have approved
of any such Base Building Change resulting from a Base Building Landlord Change
Order Request in accordance with Section 2.5(b)(ii) below, Landlord shall be
solely responsible for any and all any additional costs and expenses associated
with such Base Building Change. Base Building Landlord Change Order Requests
shall be signed by Landlord’s Authorized Representative.
(ii)    Tenant’s Approval of Base Building Change. Tenant shall have five (5)
business days after receipt of a Base Building Landlord Change Order Request to
notify Landlord in writing of Tenant’s approval or rejection of the
Landlord-requested Base Building Change, which approval shall not be
unreasonably withheld or conditioned so long as such Base Building Change
requested by Landlord could not reasonably be expected, as reasonably determined
by Tenant, to interfere with Tenant’s ability to operate its business in the
Premises or cause a delay in Substantial Completion of the Phase I Work or the
Phase II Work, as applicable (in each case as set forth in the Landlord’s
Construction Work Schedule). If Tenant fails to respond within such five
(5)-business day period, then Landlord shall provide Tenant with a second
written notice stating that “Tenant’s failure to respond within three (3) days
after Landlord’s second notice shall be deemed Tenant’s approval to such Base
Building Landlord Change Order Request,” and if Tenant does not respond within
such three (3) day period, then Tenant shall be deemed to have approved such
Base Building Landlord Change Order Request, and Landlord shall be permitted to
alter the Phase I Base Building and Site Work or the Phase II Base Building and
Site Work, as contemplated by such Base Building Landlord Change Order Request.
(c)    Base Building Permitted Changes. Notwithstanding anything to the contrary
contained in this Work Letter, neither Landlord nor Tenant shall disapprove a
Base Building Permitted Change requested by the other. For purposes of this Work
Letter, a “Base Building Permitted Change” shall mean: (i) minor field changes;
(ii) changes required by governmental authority; (iii) with respect to the Phase
II Working Drawings only, any change required to make such drawings consistent
with or Logical Evolutions of the approved Phase II Design Plans; (iv) with
respect to the Final Phase I Base Building and Site Plans and the Final Phase II
Base Building




--------------------------------------------------------------------------------




and Site Plans, any changes that would constitute Logical Evolutions thereof;
and (v) any other changes that: (1) do not materially and adversely affect the
Building Structure and Building Systems to be constructed as part of the Phase I
Base Building and Site Work or the Phase II Base Building and Site Work, as
applicable, (2) do not materially change the size, cost, configuration, or
overall appearance of the Project or Landlord’s ability to construct the Phase I
Base Building and Site Work or the Phase II Base Building and Site Work, as
applicable, (3) do not materially change the size, cost, configuration, or
overall appearance of Phase I Tenant Improvements or the Phase II Tenant
Improvements, as applicable, or Tenant’s ability to operate its business in the
Project, and (4) will not cause a delay in Substantial Completion of the Phase I
Work or the Phase II Work, as applicable (and in each case as set forth in the
Landlord’s Construction Work Schedule). Additionally, notwithstanding to
anything the contrary contained in this Work Letter, Landlord shall not be
required to provide Tenant with notice or obtain Tenant’s approval of any Base
Building Change that satisfies the requirements set forth in (1) through (4) of
subsection (v) of this paragraph.
(d)    The Final Phase I Base Building and Site Plans, as modified by any Base
Building Changes thereto that are approved in accordance with this Section 2.5
above, including any Base Building Permitted Changes thereto (collectively, the
“Approved Phase I Base Building and Site Plans”), and the Final Phase II Base
Building and Site Plans, as modified by any Base Building Changes thereto that
are approved in accordance with this Section 2.5 above, including any Base
Building Permitted Changes thereto (collectively, the “Approved Phase II Base
Building and Site Plans”), are collectively referred to herein as the “Approved
Base Building and Site Plans” and shall become part of the Lease as though set
forth in full.
3.Tenant Improvements.
3.1.    Phase I Tenant Improvements. Landlord shall, at Landlord’s sole cost and
expense (subject to Section 3.6 below), cause TI Contractor (or such replacement
thereof as Landlord may make from time to time with Tenant’s approval, which
approval shall not be unreasonably withheld or delayed) to commence and
thereafter diligently prosecute to completion the construction of the tenant
improvements to the Existing Building (the “Phase I Tenant Improvements”) in
accordance with the Final Phase I TI Plans (defined below), Landlord’s
Construction Work Schedule with respect thereto, and subject only to those
changes approved in accordance with Section 3.6 below. The Phase I Tenant
Improvements shall be performed in accordance with industry custom and practice
for a “first-class” office project (taking into account that the Phase I Work
involves a material restoration and renovation of a historic building), and in
compliance with all Applicable Laws. The commencement and completion of the
Phase I Tenant Improvements shall be subject to delays resulting from acts of
Force Majeure.
3.2.    Final Phase I TI Plans. Landlord shall cause the TI Architect (or such
replacement thereof as Landlord may make from time to time with Tenant’s
approval, which approval shall not be unreasonably withheld or delayed) to
prepare working drawings for the Phase I Tenant Improvements (the “Phase I TI
Working Drawings”) that: (a) are consistent with and are Logical Evolutions of
those certain space plans dated April 9, 2012 (and last revised on December 10,
2012) and prepared by the TI Architect, which are attached hereto as Schedule 3
and are hereby approved by Tenant (the “Approved Phase I TI Space Plans”),
(b) incorporate TI Permitted Changes, and




--------------------------------------------------------------------------------




(c) incorporate any other Landlord-requested (and Tenant approved) TI Changes.
As soon as Phase I TI Working Drawings are completed, Landlord shall deliver the
same to Tenant for Tenant’s approval, which approval may be reasonably withheld
only if: (i) the Phase I TI Working Drawings are not consistent with or Logical
Evolutions of the Approved Phase I TI Space Plans, (ii) Tenant intends to
request changes to the Phase I TI Working Drawings in accordance with
Section 3.6(a)(i) (other than TI Permitted Changes), or (iii) Tenant objects to
any Landlord-requested TI Change (other than TI Permitted Changes) to the Phase
I TI Working Drawings. Such Phase I TI Working Drawings shall be approved or
disapproved by Tenant within ten (10) business days after delivery to Tenant. If
Tenant fails to notify Landlord of disapproval within such ten (10)-business day
period, then Tenant shall be deemed to have approved such Phase I TI Working
Drawings. If the Phase I TI Working Drawings are disapproved by Tenant, Tenant
shall notify Landlord in writing of its objections to such Phase I TI Working
Drawings and, if applicable, shall submit any requested TI Changes through a TI
Tenant Change Order Request (as defined below), then the parties shall confer
and negotiate in good faith to reach agreement on the Phase I TI Working
Drawings (thereafter, the “Final Phase I TI Plans”). Promptly after the Final
Phase I TI Plans are approved by Landlord and Tenant, two (2) copies of such
Final Phase I TI Plans shall be initialed and dated by Landlord and Tenant as
soon as approved by Landlord and Tenant and Landlord shall promptly submit such
Final Phase I TI Plans to all appropriate governmental agencies for approval.
3.3.    Phase II Tenant Improvements. Landlord shall, at Landlord’s sole cost
and expense (subject to Section 3.6 below), cause TI Contractor (or such
replacement thereof as Landlord may make from time to time with Tenant’s
approval, which approval shall not be unreasonably withheld or delayed) to
commence and thereafter diligently prosecute to completion the construction of
the tenant improvements to the New Building (the “Phase II Tenant Improvements”)
in accordance with the Final Phase II TI Plans (as defined below), Landlord’s
Construction Work Schedule with respect thereto, and subject only to those
changes approved in accordance with Section 3.6 below. The Phase II Tenant
Improvements shall be performed in accordance with industry custom and practice
for a “first-class” office project (taking into account that the Phase I Work
involves a material restoration and renovation of a historic building), and in
compliance with all Applicable Laws. The commencement and completion of the
Tenant Improvements shall be subject to delays resulting from acts of Force
Majeure.
3.4.    Phase II TI Space Plans. Landlord shall cause the TI Architect (or such
replacement thereof as Landlord may make from time to time with Tenant’s
approval, which approval shall not be unreasonably withheld or delayed), with
Tenant’s cooperation, to prepare and submit to Tenant for approval, space plans
for the Phase II Tenant Improvements that are substantially consistent with the
general standard and scope of the Final Phase I TI Plans (the “Phase II TI Space
Plans”). The Phase II TI Space Plans shall contain sufficient information and
detail to accurately describe the proposed design to Tenant and such other
information as Tenant may reasonably request. Tenant shall be solely responsible
for ensuring that the Phase II TI Space Plans satisfy Tenant’s business
requirements. Tenant shall notify Landlord in writing within ten (10) business
days after receipt of the Phase II TI Space Plans whether Tenant approves or
reasonably disapproves of the Phase II TI Space Plans and the manner, if any, in
which the Phase II TI Space Plans are reasonable objectionable. If Tenant
reasonably objects to the Phase II TI Space Plans, then Landlord shall cause the
TI Architect (with Tenant’s cooperation) to revise the Phase II TI Space Plans
to address




--------------------------------------------------------------------------------




Tenant’s reasonable objections thereto. Landlord shall then resubmit the revised
Phase II TI Space Plans to Tenant for approval within seven (7) business days
after Landlord received Tenant’s comments to the Phase II TI Space Plans.
Tenant’s approval of or reasonable objection to revised Phase II TI Space Plans
and Landlord’s correction of the same shall be in accordance with this
Section 3.4, until Tenant has approved the Phase II TI Space Plans in writing.
Tenant shall not unreasonably withhold its approval of any iteration of the
Phase II TI Space Plans so long as such iteration is substantially consistent
with the standard and scope of the Final Phase I TI Plans. The iteration of the
Phase II TI Space Plans that is approved by Tenant without objection shall be
referred to herein as the “Approved Phase II TI Space Plans.”
3.5.    Final Phase II TI Plans. Landlord shall cause the TI Architect (or such
replacement thereof as Landlord may make from time to time with Tenant’s
approval, which approval shall not be unreasonably withheld or delayed) to
prepare working drawings for the Phase II Tenant Improvements (the “Phase II TI
Working Drawings”) that: (a) are consistent with and are Logical Evolutions of
the Approved Phase II TI Space Plans, (b) incorporate TI Permitted Changes, and
(c) incorporate any other Landlord-requested (and Tenant approved) TI Changes.
As soon as Phase II TI Working Drawings are completed, Landlord shall deliver
the same to Tenant for Tenant’s approval, which approval may be reasonably
withheld only if: (i) the Phase II TI Working Drawings are not consistent with
or Logical Evolutions of the Approved Phase II TI Space Plans, (ii) Tenant
intends to request changes to the Phase II TI Working Drawings in accordance
with Section 3.6(a)(i) (other than TI Permitted Changes), or (iii) Tenant
objects to any Landlord-requested TI Change (other than TI Permitted Changes) to
the Phase II TI Working Drawings. Such Phase II TI Working Drawings shall be
approved or disapproved by Tenant within ten (10) business days after delivery
to Tenant. If Tenant fails to notify Landlord of disapproval within such ten
(10)-business day period, then Tenant shall be deemed to have approved such
Phase II TI Working Drawings. If the Phase II TI Working Drawings are
disapproved by Tenant, Tenant shall notify Landlord in writing of its objections
to such Phase II TI Working Drawings and, if applicable, shall submit any
requested TI Changes through a TI Tenant Change Order Request (as defined
below), then the parties shall confer and negotiate in good faith to reach
agreement on the Phase II TI Working Drawings (thereafter, the “Final Phase II
TI Plans”). Promptly after the Final Phase II TI Plans are approved by Landlord
and Tenant, two (2) copies of such Final Phase II TI Plans shall be initialed
and dated by Landlord and Tenant as soon as approved by Landlord and Tenant and
Landlord shall promptly submit such Final Phase II TI Plans to all appropriate
governmental agencies for approval.
3.6.    Changes to Tenant Improvements. Any changes to the Final Phase I TI
Plans, the Phase II TI Working Drawings or the Final Phase II TI Plans (each, a
“TI Change”) requested by Landlord or Tenant shall be requested and instituted
in accordance with the provisions of this Section 3.6 and, except for TI
Permitted Changes, shall be subject to the written approval of the other party
in accordance with this Work Letter.
(a)    TI Changes Requested by Tenant.
(i)    TI Tenant Change Order Request. Tenant may request TI Changes to the
Final Phase I TI Plans, the Phase II TI Working Drawings or the Final Phase II
TI Plans by notifying Landlord thereof in writing (a “TI Tenant Change Order
Request”), which TI




--------------------------------------------------------------------------------




Tenant Change Order Request shall detail the nature and extent of any requested
TI Changes, including, without limitation, (a) the TI Change, and (b) any
modification of the Final Phase I TI Plans, the Phase II TI Working Drawings or
the Final Phase II TI Plans, as applicable. If the nature of a TI Change
requires revisions to the Final Phase I TI Plans, the Phase II TI Working
Drawings or the Final Phase II TI Plans, as applicable, or would cause a delay
in Substantial Completion of the Phase I Work or the Phase II Work, as
applicable (in each case as set forth in the Landlord’s Construction Work
Schedule), then Tenant shall be solely responsible for the cost and expense of
such revisions (except to the extent that such TI Change is required as the
result of a Landlord-requested Base Building Change that has been approved by
Tenant pursuant to Section 2.5(b)(ii) above, in which case such cost and expense
shall be part of Landlord’s Turnkey Costs (as defined below)). In the event
Landlord approves or is deemed to have approved of any such TI Change resulting
from a TI Tenant Change Order Request in accordance with Section 3.6(a)(ii)
below, Landlord shall: (1) notify Tenant if it reasonably believes such TI
Change could cause a delay in Substantial Completion of the Phase I Work or the
Phase II Work (in each case as set forth in the Landlord’s Construction Work
Schedule); and (2) provide Landlord’s reasonable estimate of any additional
costs and expenses associated with such TI Change. Tenant shall deposit with
Landlord the additional cost and expense payable by Landlord, as reasonably
estimated by Landlord, to complete the TI Tenant Change Order Request (the “TI
Deposit”) within thirty (30) days following Tenant receipt of Landlord’s written
estimate. In the event such TI Deposit is not sufficient to cover the actual
cost of such approved TI Change, Tenant shall reimburse Landlord the difference
between the actual cost of such TI Change and the TI Deposit within thirty (30)
days following Tenant’s receipt of an invoice therefor, which invoice shall
include reasonable back-up documentation with respect to the amount of such
difference. In the event such TI Deposit exceeds the actual cost of such
approved Base Building Change, Landlord shall return such excess amount to
Tenant within thirty (30) days following the completion of such approved TI
Change. TI Tenant Change Order Requests shall be signed by Tenant’s Authorized
Representative.
(ii)    Landlord’s Approval of TI Changes. Landlord shall have five (5) business
days after receipt of a TI Tenant Change Order Request to notify Tenant in
writing of Landlord’s approval or rejection of the Tenant-requested TI Change,
which approval shall not be unreasonably withheld or conditioned so long as such
TI Change requested by Tenant could not reasonably be expected, as reasonably
determined by Landlord, to cause a Design Problem or cause a delay in
Substantial Completion of the Phase I Work or the Phase II Work, as applicable
(in each case as set forth in the Landlord’s Construction Work Schedule). If
Landlord fails to respond within such five (5)-business day period, then
Landlord shall be deemed to have approved such TI Tenant Change Order Request,
and Tenant shall be permitted to cause Landlord to alter the Phase I Tenant
Improvements or the Phase II Tenant Improvements, as contemplated by such TI
Tenant Change Order Request.
(b)    TI Changes Requested by Landlord.
(i)    TI Landlord Change Order Request. Landlord may request TI Changes to the
Final Phase I TI Plans, the Phase II TI Working Drawings or the Final Phase II
TI Plans by notifying Tenant thereof in writing (a “TI Landlord Change Order
Request”), which TI Landlord Change Order Request shall detail the nature and
extent of any requested TI Changes,




--------------------------------------------------------------------------------




including, without limitation, (a) the TI Change, and (b) any modification of
the Final Phase I TI Plans, the Phase II TI Working Drawings or the Final Phase
II TI Plans, as applicable, and any delay in the Substantial Completion of the
Phase I Work or the Phase II Work, as applicable (in each case as set forth in
the Landlord’s Construction Work Schedule), necessitated by the TI Change. In
the event Tenant approves or is deemed to have approved of any such TI Change
resulting from a TI Landlord Change Order Request in accordance with Section
3.6(b)(ii) below, Landlord shall be solely responsible for any and all any
additional costs and expenses associated with such TI Change as part of the
Turnkey Costs. TI Landlord Change Order Requests shall be signed by Tenant’s
Authorized Representative.
(ii)    Tenant’s Approval of TI Change. Tenant shall have five (5) business days
after receipt of a TI Landlord Change Order Request to notify Landlord in
writing of Tenant’s approval or rejection of the Landlord-requested TI Change,
which approval shall not be unreasonably withheld or conditioned so long as such
TI Change requested by Landlord could not reasonably be expected, as reasonably
determined by Tenant, to interfere with Tenant’s ability to operate its business
in the Premises or cause a delay in Substantial Completion of the Phase I Work
or the Phase II Work, as applicable (in each case as set forth in the Landlord’s
Construction Work Schedule). If Tenant fails to respond within such five
(5)-business day period, then Tenant shall be deemed to have approved such TI
Landlord Change Order Request, and Landlord shall be permitted to alter the
Phase I Tenant Improvements or the Phase II Tenant Improvements, as contemplated
by such TI Landlord Change Order Request.
(c)    TI Permitted Changes. Notwithstanding anything to the contrary contained
in this Work Letter, neither Landlord nor Tenant shall disapprove a TI Permitted
Change requested by the other. For purposes of this Work Letter, a “TI Permitted
Change” shall mean: (i) minor field changes; (ii) changes required by
governmental authority; (iii) with respect to the Phase II TI Working Drawings
only, any change required to make such plans consistent with or Logical
Evolutions of the Approved Phase II TI Space Plans; (iv) with respect to the
Final Phase I TI Plans and the Final Phase II TI Plans, any changes that would
constitute Logical Evolutions thereof; and (v) any other changes that: (1) do
not materially and adversely affect the Building Structure and Building Systems
to be constructed as part of the Phase I Tenant Improvements or Phase II Tenant
Improvements, as applicable, (2) do not materially change the size, cost,
configuration, or overall appearance of the Phase I Tenant Improvements or the
Phase II Tenant Improvements, as applicable, or Tenant’s ability to operate its
business in the Project, and (3) will not cause a delay in Substantial
Completion of the Phase I Work or the Phase II Work, as applicable (in each case
as set forth in the Landlord’s Construction Work Schedule). Additionally,
notwithstanding anything the contrary contained in this Work Letter, Landlord
shall not be required to provide Tenant with notice or obtain Tenant’s approval
of any TI Change that satisfies the requirements set forth in (1) through (3) of
subsection (v) of this paragraph.
(d)    The Final Phase I TI Plans, as modified by any TI Changes thereto that
are approved in accordance with this Section 3.6 above, including any TI
Permitted Changes thereto (collectively, the “Approved Phase I TI Plans”), and
the Final Phase II TI Plans, as modified by any TI Changes thereto that are
approved in accordance with this Section 3.6 above, including any TI




--------------------------------------------------------------------------------




Permitted Changes thereto (collectively, the “Approved Phase II TI Plans”), are
collectively referred to herein as the “Approved TI Plans” and shall become part
of the Lease as though set forth in full.
3.7.    Turnkey Costs. Subject to Section 3.6 above, Landlord shall be
responsible for the costs and expenses of constructing the Tenant Improvements
(as further described herein, the “Turnkey Costs”). The “Turnkey Costs” shall
include the costs of (i) construction, (ii) space planning, architect,
engineering and other related services, (iii) costs and expenses for labor,
materials, building system equipment and fixtures, (iv) building permits and
other taxes, fees, charges and levies by governmental and quasi-governmental
agencies for permits or for inspections of the Tenant Improvements, and (v) any
costs and expenses of Landlord pursuant to Section 3.6 above. Notwithstanding
the foregoing, in no event shall Turnkey Costs include the costs of (w) any
security, low voltage cable, telephone cable/switch handsets, relocation,
technology, audio visual equipment or signage; (x) any furniture, personal
property or other non-building system equipment, (y) resulting from any default
by Tenant of its obligations under the Lease, or (z) costs that are recoverable
or reasonably recoverable by Tenant from a third party (e.g., insurers,
warrantors or tortfeasors).
3.8.    Completion of Phase I Work. The Phase I Work shall be deemed
“Substantially Complete” or there shall be “Substantial Completion” thereof if
(i) Landlord has completed, in compliance with all Applicable Laws, (a) all of
the Phase I Base Building and Site Work identified on and substantially in
accordance with the Approved Phase I Base Building and Site Plans, and (b) all
of the Phase I Tenant Improvements identified on and substantially in accordance
with the Approved Phase I TI Plans, subject only to such incomplete or defective
work as will not materially or adversely impact Tenant’s continuous and
uninterrupted use of Phase I (including the Existing Building and the Phase I
On-Site Parking Spaces) for its permitted use pursuant to the Lease following
the Substantial Completion of the Phase I Work (collectively, the “Phase I
Punchlist Items”), and minor deviations that do not alter the type, scope and
quality of the Phase I Tenant Improvements depicted on the Approved Phase I TI
Plans, (ii) Tenant is provided with continuous and uninterrupted use of the
Existing Building and the Phase I On-Site Parking Spaces for its permitted use
pursuant to the Lease, except to the extent reasonably necessary for TI
Contractor to complete any Phase I Punchlist Items, and (iii) Landlord has
obtained a certificate of occupancy or temporary certificate of occupancy (or
its equivalent) allowing Tenant to legally occupy the Existing Building.
Landlord shall cause the TI Contractor to complete with reasonable promptness
the Phase I Punchlist Items and repair with reasonable promptness all defects in
the construction of the Phase I Work as to which Tenant notifies Landlord in
writing (which notice Tenant shall give within ten (10) business days following
the Commencement Date for the Existing Building). Notwithstanding the foregoing,
Landlord shall cause all Phase I Punchlist Items that reasonably can be
completed within forty-five (45) days after Substantial Completion of the Phase
I Work to be completed within such forty-five (45)-day period (subject to
availability of materials). Except for such Phase I Punchlist Items and except
for latent defects and non-compliance of Phase I Work with Applicable Laws,
Tenant shall, subject to the terms hereof, be deemed to have accepted the Phase
I Work in the condition delivered to it “As Is,” provided, however, that the
Phase I Work shall be subject to the Landlord warranties set forth in General
Condition B of the Lease.




--------------------------------------------------------------------------------




3.9.    Completion of Phase II Work. The Phase II Work shall be deemed
“Substantially Complete” or there shall be “Substantial Completion” thereof if
(i) Landlord has completed, in compliance with all Applicable Laws, (a) all of
the Phase II Base Building and Site Work identified on and substantially in
accordance with the Approved Phase II Base Building and Site Plans, and (b) all
of the Phase II Tenant Improvements identified on and substantially in
accordance with the Approved Phase II TI Plans, subject only to such incomplete
or defective work as will not materially or adversely impact Tenant’s continuous
and uninterrupted use of Phase II (including the New Building and the Phase II
On-Site Parking Spaces) for its permitted use pursuant to the Lease following
the Substantial Completion of the Phase II Work (collectively, the “Phase II
Punchlist Items”), and minor deviations that do not alter the type, scope and
quality of the Phase II Tenant Improvements depicted on the Approved Phase II TI
Plans, (ii) Tenant is provided with continuous and uninterrupted use of the New
Building and the Phase II On-Site Parking Spaces for its permitted use pursuant
to the Lease, except to the extent reasonably necessary for TI Contractor to
complete any Phase II Punchlist Items, and (iii) Landlord has obtained a
certificate of occupancy or temporary certificate of occupancy (or its
equivalent) allowing Tenant to legally occupy the New Building. Landlord shall
cause the TI Contractor to complete with reasonable promptness the Phase II
Punchlist Items and repair with reasonable promptness all defects in the
construction of the Phase II Work as to which Tenant notifies Landlord in
writing (which notice Tenant shall give within ten (10) business days following
the Commencement Date for the New Building). Notwithstanding the foregoing,
Landlord shall cause all Phase II Punchlist Items that reasonably can be
completed within forty-five (45) days after Substantial Completion of the Phase
II Work to be completed within such forty-five (45)-day period (subject to
availability of materials). Except for such Phase II Punchlist Items and except
for latent defects and non-compliance of Phase II Work with Applicable Laws,
Tenant shall, subject to the terms hereof, be deemed to have accepted the Phase
II Work in the condition delivered to it “As Is,” provided, however, that the
Phase II Work shall be subject to the Landlord warranties set forth in General
Condition B of the Lease.
4.Tenant Delay. Landlord shall endeavor (but shall not be obligated) to tender
possession of each Phase of the Project on or before the applicable Scheduled
Commencement Date. If the Phase I Work or the Phase II Work, as applicable, as
required pursuant to the terms of this Work Letter, is not Substantially
Complete on or before the applicable Scheduled Commencement Date for any reason
whatsoever, then, except as provided in the Lease, the Lease shall not be void
or voidable, Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom and the applicable Commencement Date shall not occur until
Substantial Completion of the Phase I Work or the Phase II Work, as applicable,
occurs; provided, however, if the satisfaction of the requirements for
Substantial Completion of the Phase I Work or the Phase II Work, as applicable,
have been actually delayed by any Tenant Delay (as defined below), then, subject
to the terms hereof, Substantial Completion of the Phase I Work or the Phase II
Work, as applicable, shall be deemed to occur when (as reasonably determined and
substantiated by Landlord) Substantial Completion of the Phase I Work or the
Phase II Work, as applicable, would have occurred if such Tenant Delay had not
occurred. “Tenant Delay” shall mean: (1) delays or failure of Tenant to deliver
items in accordance with this Work Letter; (2) Tenant’s failure to timely
fulfill its obligations as set forth in this Work Letter within the time periods
set forth therein; (3) delays caused by Base Building Tenant Change Order
Requests or TI Tenant Change Order Requests; (4) unavailability of materials,
components or finishes for the Tenant Improvements that have an unusually long
lead-time for delivery (unless




--------------------------------------------------------------------------------




Landlord, the TI Contractor or any subcontractors or suppliers fail to timely
order such items); (5) a willful or negligent act or omission of Tenant or
Tenant’s consultants, vendors, contractors, subcontractors, or agents that
interferes with the progress of the work; or (6) any other event or circumstance
expressly described as a Tenant Delay in this Work Letter. Landlord shall not
assess any day towards a Tenant Delay for delays caused by Landlord, any
architect, engineering consultant, design team, general contractor,
subcontractor or vendor selected by Landlord or any third parties or due to
Force Majeure. Notwithstanding anything above to the contrary, (i) no delay
shall be considered a Tenant Delay unless Landlord provides Tenant written
notice of such Tenant Delay within ten (10) days of the date that Landlord
becomes aware of the occurrence of a Tenant Delay, and Tenant fails to cure such
delay within three (3) days; provided that no such notice and cure period shall
be required if such delay is with respect to interference with the Landlord’s
construction activities and Landlord has previously notified Tenant of similar
Tenant Delays, and (ii) no delay shall be considered a Tenant Delay in the event
Substantial Completion of the Phase I Work or the Phase II Work, as applicable,
occurs on or before the applicable Scheduled Commencement Date. Landlord and its
contractors shall take commercially reasonable actions, remedial or otherwise,
to complete the Phase I Work and the Phase II Work by the applicable Scheduled
Commencement Dates notwithstanding any Tenant Delay. All additional cost and
expense payable by Landlord, if any, to complete the Phase I Work or the Phase
II Work due to Tenant Delay (“Tenant Delay Costs”), shall be paid by Tenant
within thirty (30) days following Tenant’s receipt of an invoice therefor, which
invoice shall include reasonable back-up documentation with respect to such
Tenant Delay Costs.
5.Requests for Consent. Except as otherwise provided in this Work Letter, each
of Landlord and Tenant shall respond to all requests for consents, approvals or
directions made by the other pursuant to this Work Letter within five (5)
business days following such party’s receipt of such request from the other. If
a party fails to respond within such five (5)-business day period, then the
non-responding party shall be deemed to have approved such item.
6.Completion of Landlord’s Construction Work. Without limiting any other
provision of this Work Letter, Landlord shall complete Landlord’s Construction
Work described in this Work Letter in all respects in accordance with the
provisions of the Lease and this Work Letter. Landlord’s Construction Work shall
be deemed completed at such time as Landlord shall furnish to Tenant evidence
that (a) all Landlord’s Construction Work has been completed (which shall be
evidenced by the Base Building Architect’s and the TI Architect’s respective
certificates of completion certifying that all work performed in, on or about
the Project is in accordance with the Approved Base Building and Site Plans and
the Approved TI Plans) and paid for in full (or for which final lien waivers
have otherwise been obtained), and (b) all certifications and approvals with
respect to Landlord’s Construction Work that may be required from any
governmental authority and any board of fire underwriters or similar body for
the use and occupancy of the Premises have been obtained.
7.Miscellaneous.
7.1.    Headings, Etc. Where applicable in this Work Letter, the singular
includes the plural and the masculine or neuter includes the masculine, feminine
and neuter. The Section headings of




--------------------------------------------------------------------------------




this Work Letter are not a part of this Work Letter and shall have no effect
upon the construction or interpretation of any part hereof.
7.2.    Time of the Essence. Time is of the essence with respect to the
performance of every provision of this Work Letter in which time of performance
is a factor.
7.3.    Covenants. Each provision of this Work Letter performable by Landlord or
Tenant shall be deemed both a covenant and a condition.
7.4.    Consent. Whenever consent or approval of either party is required, that
party shall not unreasonably withhold, condition or delay such consent or
approval, except as may be expressly set forth to the contrary. Whenever the
written consent or approval of either party is required, such consent or
approval may be provided in the form of electronic mail from Landlord’s
Authorized Representative or Tenant’s Authorized Representative, as applicable.
7.5.    Entire Agreement. The terms of this Work Letter are intended by the
parties as a final expression of their agreement with respect to the terms as
are included herein, and may not be contradicted by evidence of any prior or
contemporaneous agreement, other than the Lease. To the extent there is any
conflict between the terms of this Work Letter and the terms of the Lease, with
respect to the design, construction or performance of Landlord’s Construction
Work, the terms and provisions of this Work Letter shall control.
7.6.    Invalid Provisions. Any provision of this Work Letter that shall prove
to be invalid, void or illegal shall in no way affect, impair or invalidate any
other provision hereof, and all other provisions of this Work Letter shall
remain in full force and effect and shall be interpreted as if the invalid, void
or illegal provision did not exist.
7.7.    Construction. The language in all parts of this Work Letter shall be in
all cases construed as a whole according to its fair meaning and not strictly
for or against either Landlord or Tenant.
7.8.    Assigns. Each of the covenants, conditions and agreements herein
contained shall inure to the benefit of and shall apply to and be binding upon
the parties hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees. Nothing in this
Section 7.8 shall in any way alter the provisions of the Lease restricting
assignment or subletting.
7.9.    Authority. That individual or those individuals signing this Work Letter
guarantee, warrant and represent that said individual or individuals have the
power, authority and legal capacity to sign this Work Letter on behalf of and to
bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf said
individual or individuals have signed.
7.10.    Counterparts. This Work Letter may be executed in one or more
counterparts, each of which, when taken together, shall constitute one and the
same document.




--------------------------------------------------------------------------------




7.11.    Notice of Completion. Within thirty (30) days after completion of
construction of Landlord’s Construction Work, Landlord shall cause a Notice of
Completion to be recorded in the office of the Recorder of the County in which
the Project is located and shall furnish a copy thereof to Tenant upon such
recordation.
7.12.    No Fee to Landlord. Except as otherwise provided in the Lease, Landlord
shall receive no fee for supervision, profit, over overhead in connection with
the Landlord’s Construction Work. In no event shall this Section 7.12 limit the
fees that are payable to the architect, engineering consultants, design team,
general contractor, subcontractors and any third-party construction manager.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.
LANDLORD:
6th & PINE, LLC,
a California limited liability company
By:        
Name:        
Title:        
TENANT:
MOLINA HEALTHCARE, INC.,
a Delaware corporation
By:        
Name:        
Title:        










--------------------------------------------------------------------------------




SCHEDULE 1
Landlord’s Construction Work Schedule




[see attached]




--------------------------------------------------------------------------------




SCHEDULE 2
Drawing Log for Final Phase I Base Building and Site Plans




[see attached]
SCHEDULE 3
Approved Phase I TI Space Plans


[see attached]






--------------------------------------------------------------------------------




[moh1032image2.jpg]




--------------------------------------------------------------------------------




[moh1032image3.jpg]




--------------------------------------------------------------------------------




[moh1032image4.jpg]




--------------------------------------------------------------------------------




[moh1032image5.jpg]






--------------------------------------------------------------------------------

Exhibit F – Drawing Log    2    ARCO Job No. N-4

[moh1032image6.jpg]




--------------------------------------------------------------------------------

Exhibit F – Drawing Log    3    ARCO Job No. N-4

EXHIBIT F - DRAWING LOG


Millworks – Press Telegram
89,702 SF Office Retrofit
ARCO Job N-410
CA License # 807644
Updated 2/6/13


Dwg No.
Description
Issue
Date
Rev.
No.
Rev.
Date
Architect/Engineer
 
Civils
 
 
 
 
C0.01
Title Sheet
2/17/12
--
--
Kpff Consulting Engineers
C1.00
Site Plan
2/17/12
--
--
Kpff Consulting Engineers
C1.10
Erosion Control Plan
2/17/12
--
--
Kpff Consulting Engineers
C1.30
Grading & Drainage Plan
2/17/12
--
--
Kpff Consulting Engineers
C5.00
Civil Details
2/17/12
--
--
Kpff Consulting Engineers
 
Landscaping
 
 
 
 
L-1.0
Paving Details & Legend
8/21/12
4
12/10/12
Landscape Architecture Laboratory
L-1.1
Concrete Paver Details
8/21/12
4
12/10/12
Landscape Architecture Laboratory
L-1.2
Water Feature Details
8/21/12
4
12/10/12
Landscape Architecture Laboratory
L-1.3
Bench Details
8/21/12
4
12/10/12
Landscape Architecture Laboratory
L-2.0
Irrigation Notes
8/21/12
4
12/10/12
Landscape Architecture Laboratory
L-2.1
Landscape Irrigation Details
8/21/12
4
12/10/12
Landscape Architecture Laboratory
L-2.2
Landscape Irrigation Specifications & Details
8/21/12
4
12/10/12
Landscape Architecture Laboratory
L-2.3
Portable Planting Details
8/21/12
4
12/10/12
Landscape Architecture Laboratory
L-3.0
Planting Details
8/21/12
4
12/10/12
Landscape Architecture Laboratory
L-3.1
Tree Planting Details
8/21/12
4
12/10/12
Landscape Architecture Laboratory
 
Architectural
 
 
 
 
A1.0
Site Plan
8/21/12
6
2/6/13
GMA Architects, Inc.
A1.1
Architectural Site Details
8/21/12
6
2/6/13
GMA Architects, Inc.
A1.2
Architectural Site Details
8/21/12
5
1/22/13
GMA Architects, Inc.
A2.0
Basement Floor Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
A2.1
First Floor Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
A2.2
Second Floor Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
A2.3
Third Floor Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
A2.4
Fourth Floor Plan
8/21/12
3
12/10/12
GMA Architects, Inc.





--------------------------------------------------------------------------------

Exhibit F – Drawing Log    4    ARCO Job No. N-4

Dwg No.
Description
Issue
Date
Rev.
No.
Rev.
Date
Architect/Engineer
A2.4A
Fourth Floor Mezzanine Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
A2.5
Fifth Floor Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
A2.6
Overall Roof Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
A5.1
Exterior Elevations
8/21/12
6
2/6/13
GMA Architects, Inc.
A5.2
Exterior Elevations
8/21/12
6
2/6/13
GMA Architects, Inc.
A5.3
Exterior Elevations
8/21/12
3
12/10/12
GMA Architects, Inc.
A5.4
Window Types
8/21/12
3
12/10/12
GMA Architects, Inc.
A5.5
Window Types
8/21/12
3
12/10/12
GMA Architects, Inc.
A5.6
Window Types
8/21/12
3
12/10/12
GMA Architects, Inc.
A5.7
Window Types
8/21/12
3
12/10/12
GMA Architects, Inc.
A6.1
Exterior Wall Sections
8/21/12
3
12/10/12
GMA Architects, Inc.
A7.1
Section Details
8/21/12
3
12/10/12
GMA Architects, Inc.
A7.2
Section Details
8/21/12
3
12/10/12
GMA Architects, Inc.
A7.3
Section Details
8/21/12
3
12/10/12
GMA Architects, Inc.
A7.4
Section Details
8/21/12
3
12/10/12
GMA Architects, Inc.







--------------------------------------------------------------------------------

[moh1032image7.jpg]Exhibit F – Drawing Log    2    ARCO Job No. N-4



--------------------------------------------------------------------------------




Dwg No.
Description
Issue
Date
Rev.
No.
Rev.
Date
Architect/Engineer
A7.5
Roof Enlarged Details
8/21/12
3
12/10/12
GMA Architects, Inc.
A7.6
Architectural Details
8/21/12
3
12/10/12
GMA Architects, Inc.
A7.7
Architectural Details
8/21/12
3
12/10/12
GMA Architects, Inc.
A7.8
Canopy Details
8/21/12
6
2/6/13
GMA Architects, Inc.
A7.9
Metal Panel Detail
8/21/12
3
12/10/12
GMA Architects, Inc.
A8.1
Enlarged Stair Plans
8/21/12
3
12/10/12
GMA Architects, Inc.
A8.2
Stair Sections
8/21/12
3
12/10/12
GMA Architects, Inc.
A8.3
Stair Sections
8/21/12
3
12/10/12
GMA Architects, Inc.
A8.4
Elevator Sections
8/21/12
3
12/10/12
GMA Architects, Inc.
A8.5
Enlarged Elevation Plans
8/21/12
3
12/10/12
GMA Architects, Inc.
A9.1
UL References
8/21/12
3
12/10/12
GMA Architects, Inc.
A9.2
UL References
8/21/12
3
12/10/12
GMA Architects, Inc.
 
Tenant Improvement Architectural
 
 
 
 
TT1.0
Title Sheet
8/21/12
3
12/10/12
GMA Architects, Inc.
TT2.1
City General Notes
8/21/12
3
12/10/12
GMA Architects, Inc.
TT2.2
Accessibility Notes
8/21/12
3
12/10/12
GMA Architects, Inc.
TT3.1
Long Beach CalGreen Checklist
8/21/12
3
12/10/12
GMA Architects, Inc.
TT3.2
Long Beach CalGreen Checklist
8/21/12
3
12/10/12
GMA Architects, Inc.
TLS1.0
Basement Life Safety Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TLS1.1
1st Floor Life Safety Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TLS1.2
2nd Floor Life Safety Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TLS1.3
3rd Floor Life Safety Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TLS1.4
4th Floor Life Safety Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TLS1.5
5th Floor Life Safety Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA2.0
Basement Floor Plan
8/21/12
3
12/10/12
GMA Architects, Inc.





--------------------------------------------------------------------------------

[moh1032image7.jpg]Exhibit F – Drawing Log    3    ARCO Job No. N-4



--------------------------------------------------------------------------------


Dwg No.
Description
Issue
Date
Rev.
No.
Rev.
Date
Architect/Engineer
TA2.1
1st Floor Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA2.2
2nd Floor Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA2.3
3rd Floor Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA2.4
4th Floor Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA2.4B
1st Floor Ramp Details
8/21/12
3
12/10/12
GMA Architects, Inc.
TA2.5
5th Floor Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA3.1
1st Floor Reflected Ceiling Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA3.2
2nd Floor Reflected Ceiling Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA3.3
3rd Floor Reflected Ceiling Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA3.4
4th Floor Reflected Ceiling Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA3.4A
4th Floor Ceiling Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA3.5
5th Floor Reflected Ceiling Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA4.1
Details
8/21/12
3
12/10/12
GMA Architects, Inc.
TA4.2
Partition Types
8/21/12
3
12/10/12
GMA Architects, Inc.
TA4.3
Partition Types
8/21/12
3
12/10/12
GMA Architects, Inc.
TA4.3A
Partition Types – Shell
8/21/12
3
12/10/12
GMA Architects, Inc.
TA4.4
Doors and Details – Shell
8/21/12
3
12/10/12
GMA Architects, Inc.
TA4.5
Interior Door Schedule
8/21/12
3
12/10/12
GMA Architects, Inc.
TA4.6
Doors – Interior
8/21/12
3
12/10/12
GMA Architects, Inc.
TA5.1
Door Schedule
8/21/12
3
12/10/12
GMA Architects, Inc.
TA5.2
Door Details
8/21/12
3
12/10/12
GMA Architects, Inc.
TA 6.1
Restrooms
8/21/12
3
12/10/12
GMA Architects, Inc.
TA6.2
Restrooms
8/21/12
3
12/10/12
GMA Architects, Inc.
TA6.3
Restrooms
8/21/12
3
12/10/12
GMA Architects, Inc.
TA7.1
Millwork
8/21/12
3
12/10/12
GMA Architects, Inc.





--------------------------------------------------------------------------------

[moh1032image7.jpg]Exhibit F – Drawing Log    4    ARCO Job No. N-4



--------------------------------------------------------------------------------


Dwg No.
Description
Issue
Date
Rev.
No.
Rev.
Date
Architect/Engineer
TA7.2
Millwork
8/21/12
3
12/10/12
GMA Architects, Inc.
TA7.3
Millwork
8/21/12
3
12/10/12
GMA Architects, Inc.
TA7.4
Lobby Elevation
8/21/12
3
12/10/12
GMA Architects, Inc.
TA8.0
Finish Schedule
8/21/12
3
12/10/12
GMA Architects, Inc.
TA8.1
1st Floor Finish Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA8.2
2nd Floor Finish Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA8.3
3rd Floor Finish Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA8.4
4th Floor Finish Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
TA8.5
5th Floor Finish Plan
8/21/12
3
12/10/12
GMA Architects, Inc.
SK-1
TA2.1 Revision
10/17/12
--
--
GMA Architects, Inc.
SK-2
TA3.1 Revision
10/17/12
--
--
GMA Architects, Inc.
SK-3
A7.9 Revision
10/17/12
--
--
GMA Architects, Inc.
SK-4
TA4.5 Revision
10/19/12
--
--
GMA Architects, Inc.
SK-5
TA2.2 Revision
10/25/12
--
--
GMA Architects, Inc.
SK-6
TA2.3 Revision
10/25/12
--
--
GMA Architects, Inc.
SK-7
TA2.4 Revision
10/25/12
--
--
GMA Architects, Inc.
SK-8
TA3.2 Revision
10/25/12
--
--
GMA Architects, Inc.
SK-9
TA3.3 Revision
10/25/12
--
--
GMA Architects, Inc.
SK-10
TA2.4 Revision
10/25/12
--
--
GMA Architects, Inc.
SK-11
A2.4 Revision
11/12/12
--
--
GMA Architects, Inc.
SK-12
A5.2 Revision
11/12/12
--
--
GMA Architects, Inc.
SK-13
A2.4 Revision
11/12/12
--
--
GMA Architects, Inc.
 
Structural
 
 
 
 
S0.01
General Notes
8/21/12
5
12/10/12
Englekirk Structural Engineers
S0.02
General Notes
8/21/12
5
12/10/12
Englekirk Structural Engineers
S0.03
General Notes
8/21/12
5
12/10/12
Englekirk Structural Engineers
S1.01
Typical Concrete Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S1.02
Typical Concrete Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S1.03
Typical Concrete Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S1.11
Typical Shearwall Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S1.12
Typical Shearwall Details
8/21/12
5
12/10/12
Englekirk Structural Engineers





--------------------------------------------------------------------------------

[moh1032image7.jpg]Exhibit F – Drawing Log    5    ARCO Job No. N-4



--------------------------------------------------------------------------------


Dwg No.
Description
Issue
Date
Rev.
No.
Rev.
Date
Architect/Engineer
S1.13
Typical Shearwall Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S1.21
Typical Steel Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S1.22
Typical Steel Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S1.23
Typical Steel Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S1.31
Typical Metal Stud Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S1.32
Typical Metal Stud Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S1.33
Typical Metal Stud Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S1.41
Typical Stair Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S2.00
Basement/Foundation Plan
8/21/12
5
12/10/12
Englekirk Structural Engineers
S2.01
First Floor Framing Plan
8/21/12
6
12/21/12
Englekirk Structural Engineers
S2.02
Second Floor Framing Plan
8/21/12
5
12/10/12
Englekirk Structural Engineers
S2.03
Third Floor Framing Plan
8/21/12
5
12/10/12
Englekirk Structural Engineers
S2.04
Fourth Floor Framing Plan
8/21/12
5
12/10/12
Englekirk Structural Engineers
S2.05
Fifth Floor/Roof Framing Plan
8/21/12
5
12/10/12
Englekirk Structural Engineers
S2.06
Roof Framing Plan
8/21/12
5
12/10/12
Englekirk Structural Engineers
S3.01
Sections and Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S3.02
Section and Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S3.03
Sections and Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S3.11
Sections and Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S3.12
Sections and Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S3.13
Sections and Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S3.14
Sections and Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S3.15
Sections and Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S4.01
Bridge Elevation and Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S4.02
Bridge Elevation and Details
8/21/12
5
12/10/12
Englekirk Structural Engineers





--------------------------------------------------------------------------------

[moh1032image7.jpg]Exhibit F – Drawing Log    6    ARCO Job No. N-4



--------------------------------------------------------------------------------


Dwg No.
Description
Issue
Date
Rev.
No.
Rev.
Date
Architect/Engineer
S4.03
Bridge Elevation and Details
8/21/12
5
12/10/12
Englekirk Structural Engineers
S5.01
Electrical / Trash Enclosure Elevations
8/21/12
8
1/31/13
Englekirk Structural Engineers
SK4
Sketch
10/30/12
--
--
Englekirk Structural Engineers
SSK 18
Sign Anchorage
12/18/12
--
--
Englekirk Structural Engineers
 
Mechanical
 
 
 
 
M-0.1
Cover Sheet
8/21/12
4
12/10/12
Icon Mechanical
M-1.0
Mechanical Basement Plan
8/21/12
5
1/11/13
Icon Mechanical
M-1.1
Mechanical First Floor Plan
8/21/12
5
1/11/13
Icon Mechanical
M-1.2
Mechanical Second Floor Plan
8/21/12
5
1/11/13
Icon Mechanical
M-1.3
Mechanical Third Floor Plan
8/21/12
5
1/11/13
Icon Mechanical
M-1.4
Mechanical Fourth Floor Plan
8/21/12
5
1/11/13
Icon Mechanical
M-1.5
Mechanical Fifth Floor & Roof Plan
8/21/12
5
1/11/13
Icon Mechanical
M-2.1
Mechanical First Floor Piping Plan
8/21/12
5
1/11/13
Icon Mechanical
M-2.2
Mechanical Second Floor Piping Plan
8/21/12
5
1/11/13
Icon Mechanical
M-2.3
Mechanical Third Floor Piping Plan
8/21/12
5
1/11/13
Icon Mechanical
M-2.4
Mechanical Fourth Floor Piping Plan
8/21/12
5
1/11/13
Icon Mechanical
M-2.5
Mechanical Fifth Floor & Roof Piping Plan
8/21/12
5
1/11/13
Icon Mechanical
M-4.1
Mechanical Details
8/21/12
4
12/10/12
Icon Mechanical
M-4.2
Mechanical Details
8/21/12
4
12/10/12
Icon Mechanical
M-6.1
Mechanical Schedules
8/21/12
4
12/10/12
Icon Mechanical
M-6.2
Mechanical Schedules
8/21/12
4
12/10/12
Icon Mechanical
 
Electrical
 
 
 
 
TE0.0
Title Sheet
8/21/12
6
1/16/13
InPwr, Inc.
TE0.1
Symbols, Notes, and Abbreviations
8/21/12
6
1/16/13
InPwr, Inc.
TE0.2
Title 24
8/21/12
6
1/16/13
InPwr, Inc.
TE0.3
Title 24
8/21/12
6
1/16/13
InPwr, Inc.
TE0.4
Title 24
8/21/12
6
1/16/13
InPwr, Inc.
TE0.5
Title 24
8/21/12
6
1/16/13
InPwr, Inc.
TE1.0
Site Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE2.0
Basement Floor Distribution Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE2.1
First Floor Distribution Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE2.2
Second Floor Distribution Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE2.3
Third Floor Distribution Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE2.4
Fourth Floor Distribution Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE2.5
Fifth Floor Distribution Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE3.0
Basement Floor Lighting Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE3.1
First Floor Lighting Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE3.2
Second Floor Lighting Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE3.3
Third Floor Lighting Plan
8/21/12
6
1/16/13
InPwr, Inc.





--------------------------------------------------------------------------------

[moh1032image7.jpg]Exhibit F – Drawing Log    7    ARCO Job No. N-4



--------------------------------------------------------------------------------


Dwg No.
Description
Issue
Date
Rev.
No.
Rev.
Date
Architect/Engineer
TE3.4
Fourth Floor Lighting Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE3.5
Fifth Floor Lighting Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE3.6
Basement Floor Lighting Plan – Less than 50V
8/21/12
6
1/16/13
InPwr, Inc.
TE3.7
First Floor Lighting Plan – Less than 50V
8/21/12
6
1/16/13
InPwr, Inc.
TE3.8
Second Floor Lighting Plan – Less than 50V
8/21/12
6
1/16/13
InPwr, Inc.
TE3.9
Third Floor Lighting Plan – Less than 50V
8/21/12
6
1/16/13
InPwr, Inc.
TE3.10
Fourth Floor Lighting Plan – Less than 50V
8/21/12
6
1/16/13
InPwr, Inc.
TE3.11
Fifth Floor Lighting Plan – Less than 50V
8/21/12
6
1/16/13
InPwr, Inc.
TE4.0
Basement Floor Power Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE4.1
First Floor Power Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE4.2
Second Floor Power Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE4.3
Third Floor Power Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE4.4
Fourth Floor Power Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE4.5
Fifth Floor Power Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE5.0
Basement Floor HVAC Power Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE5.1
First Floor HVAC Power Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE5.2
Second Floor HVAC Power Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE5.3
Third Floor HVAC Power Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE5.4
Fourth Floor HVAC Power Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE5.5
Fifth Floor HVAC Power Plan
8/21/12
6
1/16/13
InPwr, Inc.
TE6.0
Enlarged Plans
8/21/12
6
1/16/13
InPwr, Inc.
TE6.1
Enlarged Plans
8/21/12
6
1/16/13
InPwr, Inc.
TE6.2
Elevation Plans
8/21/12
6
1/16/13
InPwr, Inc.
TE6.3
Enlarged Plans
8/21/12
6
1/16/13
InPwr, Inc.
TE7.0
Details
8/21/12
6
1/16/13
InPwr, Inc.
TE7.1
Details
8/21/12
6
1/16/13
InPwr, Inc.
TE7.2
Details
8/21/12
6
1/16/13
InPwr, Inc.
TE8.0
One Line Diagram
8/21/12
6
1/16/13
InPwr, Inc.
TE9.0
Schedules
8/21/12
6
1/16/13
InPwr, Inc.
TE9.1
Panel Schedules
8/21/12
6
1/16/13
InPwr, Inc.
TE9.2
Panel Schedules
8/21/12
6
1/16/13
InPwr, Inc.
TE9.3
Schedules
8/21/12
6
1/16/13
InPwr, Inc.
 
Plumbing
 
 
 
 
P0.1
Plumbing Legend, Schedules &Gen. Notes
7/26/12
5
12/10/12
Andersen Commercial Plumbing
P2.0
Plumbing Basement Base Plan
7/26/12
5
12/10/12
Andersen Commercial Plumbing
P2.1
Plumbing First Floor Plan
7/26/12
5
12/10/12
Andersen Commercial Plumbing
P2.2
Plumbing Second Floor Plan
7/26/12
5
12/10/12
Andersen Commercial Plumbing





--------------------------------------------------------------------------------

[moh1032image7.jpg]Exhibit F – Drawing Log    8    ARCO Job No. N-4



--------------------------------------------------------------------------------


Dwg No.
Description
Issue
Date
Rev.
No.
Rev.
Date
Architect/Engineer
P2.3
Plumbing Third Floor Plan
7/26/12
5
12/10/12
Andersen Commercial Plumbing
P2.4
Plumbing Fourth Floor Plan
7/26/12
5
12/10/12
Andersen Commercial Plumbing
P2.5
Plumbing 5th Floor/4th Roof Plans
7/26/12
5
12/10/12
Andersen Commercial Plumbing
P3.1
Plumbing Fifth Floor Roof Plan
7/26/12
5
12/10/12
Andersen Commercial Plumbing
P4.1
Riser Diagrams
7/26/12
5
12/10/12
Andersen Commercial Plumbing
P4.2
Riser Diagrams
7/26/12
5
12/10/12
Andersen Commercial Plumbing
 
Tenant Improvement Plumbing
 
 
 
 
TP0.1
Plumbing Legend, Schedules &Gen. Notes
5/21/12
5
12/10/12
Andersen Commercial Plumbing
TP2.0
Plumbing Basement Floor Plan
5/21/12
5
12/10/12
Andersen Commercial Plumbing
TP2.1
Plumbing First Floor Plan
5/21/12
5
12/10/12
Andersen Commercial Plumbing
TP2.2
Plumbing Second Floor Plan
5/21/12
5
12/10/12
Andersen Commercial Plumbing
TP2.3
Plumbing Third Floor Plan
5/21/12
5
12/10/12
Andersen Commercial Plumbing
TP2.4
Plumbing Fourth Floor Plan
5/21/12
5
12/10/12
Andersen Commercial Plumbing
TP3.1
Plumbing Fifth Floor Roof Plan
5/21/12
5
12/10/12
Andersen Commercial Plumbing
TP4.1
Plumbing Partial Floor Plans
5/21/12
5
12/10/12
Andersen Commercial Plumbing
TP4.2
Plumbing Partial Floor Plans
5/21/12
5
12/10/12
Andersen Commercial Plumbing
TP5.1
Plumbing Riser Diagrams
5/21/12
5
12/10/12
Andersen Commercial Plumbing
 
Fire Protection
 
 
 
 
FP-1
Notes & Details
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
FP-2
Site Plan / UG Details
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
FP-3
Stand Pipe Details
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
FP-4
Sections & Details
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
FP-5
EQB Calcs & Details
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
FP-6
Basement Piping Plan
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
FP-7
1st Floor Piping Plan
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
FP-8
2nd Floor Piping Plan
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection





--------------------------------------------------------------------------------

[moh1032image7.jpg]Exhibit F – Drawing Log    9    ARCO Job No. N-4



--------------------------------------------------------------------------------


Dwg No.
Description
Issue
Date
Rev.
No.
Rev.
Date
Architect/Engineer
FP-9
3rd Floor Piping Plan
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
FP-10
4th Floor Piping Plan
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
FP-11
5th Floor Piping Plan
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
FP-12
Hydraulic Placards
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
FP-13
1st Floor Reflective Ceiling Plan
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
FP-14
2nd Floor Reflective Ceiling Plan
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
FP-15
3rd Floor Reflective Ceiling Plan
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
FP-16
4th Floor Reflective Ceiling Plan
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
FP-17
5th Floor Reflective Ceiling Plan
4/25/12
4
12/10/12
Mr. Sprinkler Fire Protection
 
Fire Alarm
 
 
 
 
FA 3 of 10
Cover Sheet
12/20/12
--
--
Siemens
FA 2 of 10
Standby Battery & Voltage Drop Calculations
12/20/12
--
--
Siemens
FA 3 of 10
Basement Floor Plan with Fire Alarm Equipment
12/20/12
--
--
Siemens
FA 4 of 10
First Floor Plan with Fire Alarm Equipment
12/20/12
--
--
Siemens
FA 5 of 10
Second Floor Plan with Fire Alarm Equipment
12/20/12
--
--
Siemens
FA 6 of 10
Third Floor Plan with Fire Alarm Equipment
12/20/12
--
--
Siemens
FA 7 of 10
Fourth Floor Plan with Fire Alarm Equipment
12/20/12
--
--
Siemens
FA 8 of 10
Fifth Floor Plan with Fire Alarm Equipment
12/20/12
--
--
Siemens
FA 9 of 10
Fire Alarm System Riser Diagram
12/20/12
--
--
Siemens
FA 9 of 10
Point to Point Wiring Diagram
12/20/12
--
--
Siemens
 
Control Drawings
 
 
 
 
Cover
Cover Page
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-1
Network Diagram Floors 5, 4 & 3
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-2
Network Diagram Floors 2, 1 & Basement
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-3
VAV Box Wiring Diagram & I/O Points
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-4
FTU W/ Hot Water Reheat Wiring Diagram & I/O Points
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-5
VAV Box Wiring Diagram w/VEF & I/O Points
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-6
Not Used
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-7
Central Plant Schematic Drawing
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-8
Central Plant Wiring Diagram
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.





--------------------------------------------------------------------------------

[moh1032image7.jpg]Exhibit F – Drawing Log    10    ARCO Job No. N-4



--------------------------------------------------------------------------------


Dwg No.
Description
Issue
Date
Rev.
No.
Rev.
Date
Architect/Engineer
TCC-9
Central Plant I/O Points List
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-10
Central Plant I/O Points List Notes
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-11
Central Plant Control Panel TCP-1
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-12
AHU-1/CU-1 Schematic Drawing
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-13
AHU-1/CU-1 Wiring Diagram
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-14
AHU-1/CU-1 BAC 5802 I/O Points List & Notes
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-15
TCP-2 Control Panel
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-16
Valve Schedule
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.
TCC-17
FTU & VAV Unit Schedule
9/19/12
1.4
1/11/13
Taycon-TMI, Inc.









--------------------------------------------------------------------------------




[moh1032image8.jpg]




--------------------------------------------------------------------------------




[moh1032image9.jpg]




--------------------------------------------------------------------------------




[moh1032image10.jpg]




--------------------------------------------------------------------------------




[moh1032image11.jpg]




--------------------------------------------------------------------------------




[moh1032image12.jpg]




--------------------------------------------------------------------------------




[moh1032image13.jpg]




--------------------------------------------------------------------------------




[moh1032image14.jpg]




--------------------------------------------------------------------------------




RECORDING REQUESTED BY &    )
WHEN RECORDED RETURN TO:    )
)
East West Bank                )
9300 Flair Drive, 6th Floor        )
El Monte, CA 91731            )
Attn: Loan Servicing            )
)



(Space Above This Line For Recorder’s Use)
SUBORDINATION AGREEMENT AND
AGREEMENT OF NON-DISTURBANCE AND ATTORNMENT
(EWB Form – Rev. 2-2007)


This Subordination Agreement and Agreement of Non-Disturbance and Attornment
(“Agreement”) is made and entered into as of this ___ day of __________, 2013,
among (i) East West Bank (“Lender”), (ii) Molina Healthcare, Inc. (“Tenant”) and
(iii) 6th & Pine Development, LLC (“Owner”), with reference to the following:
RECITALS


A.    Lender has made a loan in the amount of approximately $1,530,000 and is
proposing to make additional loans (collectively, the “Loans”) to Owner, which
are secured or are to be secured by, among other things, (i) certain deeds of
trust recorded or to be recorded against all or a portion of the real property
legally described in Exhibit A attached hereto and the improvements thereon
(collectively, the “Real Property”), consisting of (a) an existing Deed of Trust
in the amount of $1,530,000 in connection with Owner’s development of Phase II
(as such term is defined in the Lease described below) (which, upon the
recordation of the Construction Deed of Trust for Phase II described in (c)
below, is expected to be paid in full and reconveyed), (b) a Construction Deed
of Trust, which is expected to be recorded in the amount of approximately
$15,795,000 in connection with Owner’s development of Phase I (as such term is
defined in the Lease described below), and (c) a Construction Deed of Trust,
which is expected to be recorded in the amount of approximately $25,350,000 in
connection with Owner’s development of Phase II (each, a “Deed of Trust” and
collectively, the “Deeds of Trust”), and (ii) a collateral assignment (the
“Collateral Assignment”) of Owner’s rights under that certain Parking License
Agreement dated as of May 25, 2012 (together with all amendments thereto, the
“Parking Agreement”), between the City of Long Beach, as “Licensor,” and Owner,
as “Licensee”. The Real Property, together with Owner’s rights under the Parking
Agreement, shall be referred to herein, collectively, as the “Property”.
B.    Tenant has leased the Real Property and been granted certain off-site
parking rights which Owner intends to satisfy, to the extent possible, with
parking spaces provided to it under the Parking Agreement (collectively, the
“Premises), pursuant to that certain Office Building Lease – Full Service Gross
– Single Tenant Building(s) dated as of February 28, 2013 (together with all
amendments thereto being referred to as the “Lease”), by and between Owner and
Tenant.
C.Lender and Tenant desire to enter into this Agreement under which Tenant
subordinates the Lease and its interest in the Property and agrees to attorn to
Lender and under which Lender agrees to not disturb Tenant’s possession of or
right to use the Premises all to the extent set forth herein, and so long as
Tenant is not in default under the Lease.
NOW THEREFORE, with reference to the foregoing recitals and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties to this Agreement agree as follows:




--------------------------------------------------------------------------------






1.    Subordination. Subject to the terms and conditions of this Agreement, the
Lease, and the rights of Tenant in, to and under the Lease and the Premises, are
hereby subjected and subordinated to the lien of each Deed of Trust, it being
understood and agreed that the foregoing subordination shall apply to any and
all increases, renewals, modifications, extensions, substitutions, replacements
and/or consolidations of each Deed of Trust, provided that any and all such
increases, renewals, modifications, extensions, substitutions, replacements
and/or consolidations shall nevertheless be subject to the terms of this
Agreement.
2.    Tenant Not to Be Disturbed; Rights Preserved. So long as Tenant is not in
default in the payment of rent or of any of the terms, covenants or conditions
of the Lease on Tenant’s part to be performed (beyond any period given Tenant in
the Lease to cure such default) and Tenant attorns to Lender as provided herein,
(a) neither Tenant’s possession or use or right to possession or use of the
Premises, nor any other right or privilege granted or inuring to the benefit of
Tenant under the Lease, shall be diminished, disturbed or interfered with by
Lender, and (b) Lender will not join Tenant as a party defendant in any action
or proceeding foreclosing any one or more of the Deeds of Trust unless such
joinder is necessary to foreclose such Deed(s) of Trust and then only for such
purpose and not for the purpose of terminating the Lease. Lender acknowledges
that Tenant has a right of first offer to purchase the Premises, as set forth in
Exhibit “I-1” of the Lease, and an option to purchase the Premises, as set forth
in Exhibit “I-2” of the Lease (collectively, the “Tenant Purchase Rights”).
Lender acknowledges and agrees that the Tenant Purchase Rights will expressly
survive (and may be exercised by Tenant pursuant to the respective terms thereof
following) any transfer of the Premises to any third-party purchaser that occurs
as the result of a foreclosure or other proceeding brought to enforce any one or
more of the Deeds of Trust, or any such transfer of the Premises by deed in lieu
of foreclosure; provided, however, that Tenant’s Purchase Rights shall not be
exercisable (i) in any transfer that occurs as the result of a foreclosure, deed
in lieu of foreclosure or other such proceeding or (ii) during such time as
Lender is the owner of the Premises (provided that Tenant’s Purchase Rights
shall be exercisable pursuant to their respective terms against any other
Successor Landlord, as defined in Section 3 below).
3.    Tenant to Attorn To Lender. Subject to Section 2 above, if Lender shall
become the owner of the Premises or the Premises shall be sold by reason of
foreclosure or other proceedings brought to enforce any one or more of the Deeds
of Trust or the Premises shall be transferred by deed in lieu of foreclosure,
the Lease shall continue in full force and effect as a direct Lease between the
then owner of the Premises (a “Successor Landlord”), who shall succeed to the
rights and duties of the landlord under the Lease. Subject to Section 2 above,
Tenant shall attorn to such Successor Landlord as its landlord under the Lease,
said attornment to be effective and self-operative without the execution of any
further instruments. Tenant hereby waives the provisions of any statute or rule
of law, now or hereafter in effect, which may give or purport to give Tenant any
right or election to terminate or otherwise adversely affect the Lease and the
obligations of Tenant thereunder as a result of any such foreclosure or
deed-in-lieu of foreclosure.
4.    Notice of Default; Rent Payments to Lender. In the event that Lender
notifies Tenant of a default under any one or more of the Deeds of Trust and
requests Tenant to pay its rent and all other sums due under the Lease to
Lender, Tenant shall pay such sums directly to Lender, or as Lender may
otherwise request, without any further consent of Owner. Owner hereby
irrevocably authorizes and directs Tenant to make such payments to Lender
despite the receipt of any contrary instructions from Owner or any other party,
except a court of competent jurisdiction. Payment of rent and any other sums due
under the Lease by Tenant in accordance with the provisions of this Section
shall constitute performance by Tenant under the Lease as to all amounts paid.
5.    Limitations.
(a)    The following terms shall have the following meanings for purposes of
this Section 5:




--------------------------------------------------------------------------------




(i)    Construction-Related Obligation. A "Construction-Related Obligation"
means any obligation of Owner under the Lease to make, pay for, or reimburse
Tenant for any alterations, demolition, or other improvements at the Premises,
including the construction of any on-site parking spaces. "Construction-Related
Obligations" shall not include: (a) reconstruction or repair following fire,
casualty or condemnation; or (b) ordinary maintenance and repairs.
(ii)    Former Landlord. A “Former Landlord” means Owner and any other party
that was landlord under the Lease at any time before the occurrence of any
attornment under this Agreement.
(iii)    Offset Right. An "Offset Right" means any right or alleged right of
Tenant to any offset, defense (other than one arising from actual payment and
performance, which payment and performance would bind a Successor Landlord
pursuant to this Agreement), claim, counterclaim, reduction, deduction, or
abatement against Tenant's payment of Rent or performance of Tenant's other
obligations under the Lease, arising (whether under the Lease or other
applicable law) from Owner's breach or default under the Lease, other than in
connection with Construction-Related Obligations.
(iv)    Rent. The "Rent" means any fixed rent, base rent or additional rent
under the Lease.
(b)    A Successor Landlord shall not be liable for or bound by (i) any Offsite
Right that Tenant may have against any Former Landlord relating to any event or
occurrence before the date of attornment, including any claim for damages of any
kind whatsoever as the result of any breach by Former Landlord that occurred
before the date of attornment (provided, that subject to subsection (iii) of
this paragraph below, the foregoing shall not limit either (A) Tenant’s right to
exercise any Offset Right against Successor Landlord otherwise available to
Tenant because of events occurring after the date of attornment, or (B)
Successor Landlord’s obligation to correct any conditions that existed as of the
date of attornment and violate Successor Landlord’s obligations as landlord
under the Lease), (ii) any security deposit or payment of rent (for more than
one month in advance of the date due under the Lease) made by Tenant to any
Former Landlord, except to the extent actually received by Successor Landlord,
(iii) any Construction-Related Obligations (provided, that the foregoing shall
not limit (y) any Successor Landlord’s maintenance and repair obligations under
the Lease, including, without limitation, under General Condition N or Article 9
thereof, or (z) Tenant’s rights with respect to warranty claims under General
Condition B of the Lease with respect to any Successor Landlord other than
Lender, against whom such rights of Tenant shall not be enforceable), or (iv)
any obligation to expend funds which are capital in nature, except for items of
ordinary maintenance and repair for the Premises. Notwithstanding the foregoing,
or any provision to the contrary set forth in this Agreement, subject to Section
6 below, nothing in this Agreement is intended to limit Tenant’s right to
terminate the Lease in the event that Owner or any Successor Landlord fails to
satisfy the obligations of the landlord under the Lease, including, without
limitation, the failure to satisfy the conditions set forth in General Condition
R or Section 2.6 of the Lease.
(c)    Notwithstanding any term of the Lease, upon foreclosure of any one or
more of the Deeds of Trust, or acceptance of a deed in lieu thereof or other
similar transfer, any environmental/hazardous materials indemnity and/or
reimbursement provisions under the Lease shall not be applicable to, or
enforceable against any Successor Landlord with respect to any period prior to
such Successor Landlord’s ownership and thereafter only to the extent caused by
such Successor Landlord. If Lender becomes the owner of all or a portion of the
Property or the Property (or a portion thereof) is sold to a third party by
reason of foreclosure or other proceedings brought to enforce any one or more of
the Deeds of Trust or the Property (or a portion thereof) is conveyed by
deed-in-lieu of foreclosure, Tenant agrees that, notwithstanding anything to the
contrary contained in the Lease, after such foreclosure sale or conveyance by
deed-in-lieu of foreclosure, neither Lender nor any such third party shall have
any personal liability to Tenant under the Lease and Tenant shall look solely to
the owner’s interest in the Property (or portion thereof) for satisfaction of
any of its remedies for collection of a judgment or other judicial process
requiring payment of money. Further, in the event Lender transfers its interest
in the Lease to a third party, Lender shall be automatically




--------------------------------------------------------------------------------




freed and released, from and after the date of such transfer or conveyance, of
all liability for the performance of any covenants and agreements which accrue
after the date of such transfer of Lender’s interest.
6.    Modification; Notice and Cure Rights. The Lease shall not be amended,
modified or supplemented, nor will the Lease be terminated (except as set forth
in the Lease after a default or other trigger event and after the notice and
cure rights set forth below) or any party having liability under the Lease be
released by the other, without the prior written consent of Lender. Tenant shall
not terminate or seek to terminate the Lease until Tenant has given written
notice, by personal service, overnight courier or registered or certified mail,
return receipt requested, of said act or omission to Lender, which notice shall
be addressed to East West Bank, 9300 Flair Drive, 6th Floor, El Monte, CA 91731;
and until a period of time equal to the greater of: (a) the time allowed
landlord under the Lease or (b) thirty days following such notice has elapsed,
during which period Lender has the right, but not the obligation, to remedy such
act, omission or other matter. If possession by Lender of the Property is
necessary to effect such remedy and would be commercially reasonable, then the
period of time for remedying such act or omission shall include a reasonable
period of time for Lender to gain possession of the Premises, whether by
foreclosure or otherwise (but in no event to exceed ninety (90) days).


7.    Tenant Representations and Warranties. Tenant hereby represents and
warrants that (a) the Lease is solely and exclusively for the Premises described
in the Lease and located on the Property identified in Exhibit “A” attached to
this Agreement and the off-site parking areas described in the Lease, (b) the
Lease is not a “master lease” for any other premises and/or property leased by
Tenant from Owner, (c) any default under the Lease, and the exercise of Owner’s
rights and remedies in connection with such default, shall only impact and/or
effect Tenant’s obligations with respect to the Premises and/or the Property,
and (d) any default by Tenant under any other lease with Owner or any other
landlord, and the exercise of any such landlord’s rights and remedies in
connection with such default, shall not affect Tenant’s obligations under the
Lease.
8.    Miscellaneous. This Agreement and each and every covenant, agreement and
other provision hereof shall be binding upon and shall inure to the benefit of
the parties hereto and their representatives, successors and assigns. This
Agreement may not be modified orally or in any manner other than by an agreement
in writing signed by the parties hereto or their respective successors in
interest. The term “Lender” as used throughout this Agreement includes any
successor or assign of Lender and any holder(s) of any interest in the
indebtedness secured by the Deeds of Trust. This Agreement and the rights and
duties of the parties hereunder shall be governed for all purposes by the law of
the State of California and the law of the United States applicable to
transactions within such state. This Agreement may be executed in multiple
counterparts, and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be one and the same
instrument with the same signature as if all parties to this Agreement had
signed the same signature page.
8.    Attorneys’ Fees. If any lawsuit, judicial reference or arbitration is
commenced which arises out of or relates to this Agreement, the prevailing party
shall be entitled to recover from each other party such sums as the court,
referee or arbitrator may adjudge to be reasonable attorneys' fees, in addition
to costs and expenses otherwise allowed by law.


[signatures follow]    
    
    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed as of the date first above written.




Owner:


6th & PINE DEVELOPMENT, LLC


BY:    _____________________    
Name:                     
Title:     _____________________    






--------------------------------------------------------------------------------




Tenant:


MOLINA HEALTHCARE, INC.


BY:    _____________________    
Name:                     
Title:     _____________________    








--------------------------------------------------------------------------------




Lender:


EAST WEST BANK


BY:    _____________________    
Name:                     
Title:     _____________________    












--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF LONG BEACH, COUNTY
OF LOS ANGELES, STATE OF CALIFORNIA. AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
THE WEST 37112 FEET OF LOTS 1 AND 3, IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH,
IN THE CITY OF LONG BEACH, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER
MAP RECORDED IN BOOK 19 PAGE 91 ET SEQ., OF MISCELLANEOUS RECORDS OF SAID
COUNTY.
TOGETHER WITH THAT PORTION OF THE ALLEY 16 FEET WIDE ADJOINING SAID LAND ON THE
WEST LYING BETWEEN THE PROLONGATION OF THE NORTHERLY LINE OF LOT 1 AND THE
SOUTHERLY LINE OF LOT 3 BY 8 FEET, AS VACATED IN RESOLUTION NO. C-24596 OF THE
CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO. 88-1824834, OF
OFFICIAL RECORDS.
EXCEPT THEREFROM ALL OIL GAS, MINERALS AND HYDROCARBON SUBSTANCES LYING BELOW A
DEPTH OF 200 FEET FROM THE SURFACE OF SAID LAND, BUT WITHOUT THE RIGHT OF ENTRY
UPON ANY PORTION OF THE SURFACE OF SAID LAND FOR THE PURPOSE OF EXPLORING FOR,
BORING, EXTRACTING. DRILLING. MINING. PROSPECTING FOR, REMOVING OR MARKETING
SAID SUBSTANCES, AS RESERVED TO THE GRANTOR THEREIN IN DEED EXECUTED BY TITLE
INSURANCE AND TRUST COMPANY. TRUSTEE UNDER AGREEMENT AND DECLARATION OF TRUST
EXECUTED HEREOF CREATING THOSE CERTAIN TRUSTS KNOWN AS ALBERT C. SELLERY TRUST
AND THE ELEANOR D. SELLERY TRUST, RECORDED JULY 15, 1969 AS INSTRUMENT NO. 420,
OF OFFICIAL RECORDS.
APN: 7273-025-013
PARCEL 2:
LOTS 5 AND 7, IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN THE CITY OF LONG
BEACH, AS PER MAP RECORDED IN BOOK 19 PAGE 91 ET SEQ., OF MISCELLANEOUS RECORDS
OF SAID COUNTY.
TOGETHER WITH THAT PORTION OF THE ALLEY 16 FEET WIDE ADJOINING SAID LAND ON THE
WEST LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY LINE OF LOT 5 AND THE
SOUTHERLY LINE OF LOT 7, BY 8 FEET, AS VACATED IN RESOLUTION NO., C-24596 OF THE
CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO. 88-1824834, OF
OFFICIAL RECORDS.
APN: 7273-025-015
PARCEL 3:
THE SOUTH 5 FEET OF LOT 6 AND ALL OF LOT 8, IN BLOCK 41 OF THE TOWNSITE OF LONG
BEACH, IN THE CITY OF LONG BEACH, AS PER MAP RECORDED IN BOOK 19 PAGES 91 TO 96
INCLUSIVE OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY.
TOGETHER WITH THE PORTION OF THE ALLEY 16 FEET WIDE ADJOINING SAID LAND ON THE
EAST LYING BETWEEN THE PROLONGATION OF THE NORTHERLY LINE OF THE SOUTHERLY 5
FEET OF LOT 6 AND THE PROLONGATION OF THE SOUTHERLY LINE OF LOT 7, BY 8 FEET, AS
VACATED IN




--------------------------------------------------------------------------------




RESOLUTION NO. C-24596 OF THE CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS
INSTRUMENT NO. 88-1824834, OF OFFICIAL RECORDS.
APN: 7273-025-016
PARCEL 4:
LOTS 10, 12 AND 14, IN BLOCK 41 OF THE TOWNSITE OF LONG BEACH, OF THE CITY OF
LONG BEACH, AS PER MAP RECORDED IN BOOK 19 PAGE 91 OF MISCELLANEOUS RECORDS OF
SAID COUNTY.
TOGETHER WITH THAT PORTION OF THE ALLEY 16 FEET WIDE ADJOINING SAID LAND ON THE
EAST LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY LINE OF LOT 10 AND THE
SOUTHERLY LINE OF LOT 14, BY 8 FEET, AS VACATED IN RESOLUTION NO. C-24596 OF THE
CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1.988 AS INSTRUMENT NO. 88-1824834, OF
OFFICIAL RECORDS.
EXCEPT THEREFROM ALL OIL GAS, MINERALS AND OTHER HYDROCARBON SUBSTANCES BELOW A
DEPTH OF 200 FEET FROM THE SURFACE THEREOF, WITHOUT RIGHT OF SURFACE ENTRY, AS
RESERVED BY EDWARD R. LOVELL, TRUSTEE IN DEED RECORDED DECEMBER 1, 1971 AS
INSTRUMENT NO. 155, OF OFFICIAL RECORDS.
APN: 7273-025-019 (PORTION)
PARCEL 5:
LOTS 17 TO 21 INCLUSIVE IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN THE CITY
OF LONG BEACH, AS PER MAP RECORDED IN BOOK 19 PAGES 91 TO 96 INCLUSIVE OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
TOGETHER WITH THAT PORTION OF THE ALLEY 10 FEET WIDE ADJOINING SAID LAND ON THE
NORTH LYING BETWEEN THE PROLONGATIONS OF THE WESTERLY LINE OF LOT 17 AND THE
EASTERLY LINE OF LOT 21 BY 5 FEET, AS VACATED IN RESOLUTION NO. C-21081, OF THE
CITY OF LONG BEACH, RECORDED APRIL 10, 1972 AS INSTRUMENT NO. 2966 AND RECORDED
MAY 9, 1972 AS INSTRUMENT NO. 3947, OF OFFICIAL RECORDS.
APN: 7273-025-020 (PORTION)
PARCEL 6:
LOTS 9, 11 AND 13, IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN THE CITY OF
LONG BEACH, AS PER MAP RECORDED IN BOOK 19 PAGES 91 TO 96 INCLUSIVE OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
TOGETHER WITH THAT PORTION OF THE ALLEY 16 FEET WIDE ADJOINING SAID AND ON THE
WEST LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY LINE OF LOT 9 AND THE
SOUTHERLY LINE OF LOT 13 BY 8 FEET, AS VACATED IN RESOLUTION NO. C-24596, OF THE
CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO. 88-1824834, OF
OFFICIAL RECORDS.
APN: 7273-025-017, 018 (PORTION)
PARCEL 7:




--------------------------------------------------------------------------------




LOTS 24 TO 28 INCLUSIVE IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN THE CITY
OF LONG BEACH. AS PER MAP RECORDED IN BOOK 19 PAGES 91 ET SEQ. OF MISCELLANEOUS
RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
TOGETHER WITH THAT PORTION OF THE ALLEY 10 FEET WIDE ADJOINING SAID LAND ON THE
NORTH LYING BETWEEN THE PROLONGATIONS OF THE WESTERLY LINE OF LOT 24 AND THE
EASTERLY LINE OF LOT 28 BY 5 FEET, AS VACATED IN RESOLUTION NO. C-21081, OF THE
CITY OF LONG BEACH, RECORDED April 10, 1972 AS INSTRUMENT NO. 2966 AND RECORDED
MAY 9, 1972 AS INSTRUMENT NO. 3947, OF OFFICIAL RECORDS.
EXCEPT ALL OIL GAS AND OTHER HYDROCARBONS, IN AND UNDER THAT PORTION OF SAID
LAND LOCATED MORE THAN 100 FEET BELOW THE SURFACE THEREOF BUT WITH NO RIGHT OF
USE OF THE SURFACE OF SAID LANDS OR ANY PORTION THEREOF WITHIN 100 FEET OF THE
SURFACE, AS RESERVED BY COVENANT PRESBYTERIAN CHURCH OF LONG BEACH, CALIFORNIA,
IN DEED RECORDED MAY 19,1965 AS INSTRUMENT NO. 999, OF OFFICIAL RECORDS.
APN: 7273-025-021 (PORTION)
PARCEL 8:
LOTS 15, 16, 22 AND 23, IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN THE CITY
OF LONG BEACH, AS PER MAP RECORDED IN BOOK 19 PAGE 91 ET SEQ. OF MISCELLANEOUS
RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
TOGETHER WITH THAT PORTION OF THE ALLEY 10 FEET WIDE ADJOINING LOTS 15 AND 16 ON
THE SOUTH LYING BETWEEN THE PROLONGATIONS OF THE EASTERLY AND WESTERLY LINES OF
SAID LOTS 15 AND 16, BY 5 FEET, AS VACATED IN RESOLUTION NO. C-21081, OF THE
CITY OF LONG BEACH, RECORDED APRIL 10, 1972 AS INSTRUMENT NO. 2966 AND RECORDED
MAY 9, 1972 AS INSTRUMENT NO. 3947 AND ALSO TOGETHER WITH THAT PORTION OF THE
ALLEY 16 FEET WIDE ADJOINING LOT 15 ON THE WEST AND ADJOINING LOT 16 ON THE
EAST, LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY AND SOUTHERLY LINES OF
SAID LOTS 15 AND 16, BY 8 FEET, RESPECTIVELY, AS VACATED IN RESOLUTION NO.
C-24596, OF THE CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO.
88-1824834, OF OFFICIAL RECORDS.
ALSO TOGETHER WITH THAT PORTION OF THE ALLEY 10 FEET WIDE ADJOINING LOTS 22 AND
23 OF THE NORTH, LYING BETWEEN THE PROLONGATIONS OF THE EASTERLY AND WESTERLY
LINES OF SAID LOTS 22 AND 23, BY 5 FEET, AS VACATED IN RESOLUTION NO. C-21081,
OF THE CITY OF LONG BEACH, RECORDED APRIL 10, 1972 AS INSTRUMENT NO. 2966 AND
RECORDED MAY 9, 1972 AS INSTRUMENT NO. 3947 AND ALSO TOGETHER WITH THAT PORTION
OF THE ALLEY 16 FEET WIDE ADJOINING LOT 22 ON THE EAST AND ADJOINING LOT 23 ON
THE WEST, LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY AND SOUTHERLY LINES
OF SAID LOTS 22 AND 23, BY 8 FEET, RESPECTIVELY, AS VACATED IN RESOLUTION NO.
C-24596, OF THE CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO.
88-1824834, OF OFFICIAL RECORDS.
EXCEPT THEREFROM ALL OIL GAS, AND OTHER HYDROCARBONS, IN AND UNDER THAT PORTION
OF SAID LAND LOCATED MORE THAN 100 FEET BELOW THE SURFACE THEREOF, BUT WITH NO
RIGHT OF USE OF THE SURFACE OF SAID LANDS OR ANY PORTION THEREOF WITHIN 100 FEET
OF THE SURFACE, RESERVED IN DEED RECORDED MAY 19, 1965 AS INSTRUMENT NO. 999, OF
OFFICIAL RECORDS.
APN: 7273-025-018 (PORTION), 7273-025-019 (PORTION), 7273-025-020 (PORTION),
7273-025-021 (PORTION)
PARCEL 9:




--------------------------------------------------------------------------------




THE EAST 112.5 FEET OF LOTS 1 AND 3, BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN
THE CITY OF LONG BEACH, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 19 PAGES 91 TO 96 INCLUSIVE OF MISCELLANEOUS RECORDS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY. .
EXCEPT THEREFROM ALL OIL, GAS AND OTHER MINERAL RIGHTS IN AND UNDER SAID
PROPERTY TOGETHER WITH THE EXCLUSIVE RIGHT TO USE SUCH PORTION OF SAID PROPERTY
LYING MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR THE EXTRACTION OF OIL GAS
AND MINERALS FROM SAID PROPERTY OR PROPERTY IN THE VICINITY THEREOF; HOWEVER,
WITH NO RIGHTS OF SURFACE ENTRY WHATSOEVER. AS RESERVED TO THE GRANTOR THEREIN
IN DEED EXECUTED BY SOCONY MOBIL OIL COMPANY, INC., A NEW YORK CORPORATION,
SUCCESSOR BY MERGER TO GENERAL PETROLEUM CORPORATION, FORMERLY KNOWN AS GENERAL
PETROLEUM CORPORATION OF CALIFORNIA, RECORDED MARCH 2, 1966.
APN: 7273-025-001
PARCEL 10:
LOTS 2 AND 4 AND THE NORTH 20 FEET OF THE LOT 6 IN BLOCK 41 OF THE TOWNSITE OF
LONG BEACH, IN THE CITY OF LONG BEACH, COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, AS PER MAP RECORDED IN BOOK 19, PAGE(S) 91 OF MISCELLANEOUS RECORDS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
TOGETHER WITH THAT PORTION OF TRIBUNE COURT VACATED BY THE CITY OF LONG BEACH,
RESOLUTION NO. 24596, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO. 88-1824834,
LYING NORTHERLY OF THE EASTERLY PROLONGATION OF THE SOUTHERLY LINE FEET THE
SOUTHERLY 20 FEET OF LOT 6, LYING SOUTHERLY OF THE SOUTHERLY LINE OF 7TH STREET,
80 FEET WIDE, LYING EASTERLY OF THE EASTERLY LINE OF LOTS 2, 4 AND 6 LYING
WESTERLY OF THE EASTERLY LINE OF THE WEST 8 FEET OF SAID TRIBUNE COURT.
A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS OVER THE SOUTH 5 FEET OF LOT 6,
AND ALL OF LOT 5, AND LOTS 7 THROUGH 28, INCLUSIVE, IN BLOCK 41 OF LONG BEACH,
CITY OF LONG BEACH, AS PER MAP RECORDED IN BOOK 19 OF PAGES 91 TO 96 INCLUSIVE
OF MISCELLANEOUS RECORDS OF THE COUNTY RECORDER OF SAID COUNTY, AS GRANTED BY
DOCUMENT RECORDED NOVEMBER 7, 1988, AS INSTRUMENT NO. 88-1791681, OFFICIAL
RECORDS.
EXCEPT THEREFROM ALL MINERALS, GAS, OIL, PETROLEUM, NAPHTHA AND OTHER
HYDROCARBON SUBSTANCES LOCATED IN AND UNDER SAID LAND BELOW A DEPTH OF 200 FEET
FROM THE SURFACE THEREOF, WITHOUT RIGHT OF SURFACE ENTRY. AS RESERVED IN DEED
RECORDED APRIL 16, 1993 AS INSTRUMENT NO. 93-716425 OFFICIAL RECORDS.
APN: 7273-025-014 (PORTION)


CERTIFICATE OF ACKNOWLEDGEMENT


State of _____________________         
        
County of ____________________
        


On ____________ before me, ________________________________________ , a notary
public, personally appeared
_________________________________________________________________




--------------------------------------------------------------------------------




___________________________________________________________________, who proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing is true and correct.
        
WITNESS my hand and official seal.


______________________ (Seal)
Signature
Notary Public








--------------------------------------------------------------------------------




CERTIFICATE OF ACKNOWLEDGEMENT


State of _____________________         
        
County of ____________________
    


On ____________ before me, ________________________________________ , a notary
public, personally appeared
_________________________________________________________________
___________________________________________________________________, who proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing is true and correct.
        
WITNESS my hand and official seal.


______________________ (Seal)
Signature
Notary Public






--------------------------------------------------------------------------------




CERTIFICATE OF ACKNOWLEDGEMENT


State of _____________________         
        
County of ____________________
        


On ____________ before me, ________________________________________ , a notary
public, personally appeared
_________________________________________________________________
___________________________________________________________________, who proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing is true and correct.
        
WITNESS my hand and official seal.


______________________ (Seal)
Signature
Notary Public














--------------------------------------------------------------------------------




PARKING LICENSE AGREEMENT


THIS PARKING LICENSE AGREEMENT (“Agreement”) is entered into this 25th day of
May, 2012, by the CITY OF LONG BEACH, a California municipal corporation
(“Licensor”), pursuant to a minute order adopted by its City Council on May 1,
2012, and 6TH & PINE DEVELOPMENT, LLC, a California limited liability company
(“Licensee”).
For and in consideration of the faithful performance of the terms and conditions
hereinafter set forth, the parties agree as follows:
1.PARKING SPACES AND PREMISES. City hereby grants Licensee the use of not more
than five hundred (500) parking spaces on all weekdays during the Term from the
hours of 7:00am through 6:00pm (“Parking Spaces”) for purposes of providing
parking to its tenant at the development at the corner of 6th Street and Pine
Avenue, Long Beach, California, and commonly known as the “Press-Telegram
Building” (the “Development”). The Parking Spaces may be located on more than
one City-owned parking lot or structure, located anywhere within the City
limits, as designated by City (collectively, the “Premises”). City, upon sixty
(60) days advance written notice to Licensee and at its sole and absolute
discretion, may relocate all or a portion of the Parking Spaces to alternate
Premises located anywhere within the City limits. City shall issue to Licensee
annual parking permits authorizing use of the Parking Spaces (“Permits”) in
accordance with its standard procedures. City shall issue only as many Permits
as Licensee requests

    

--------------------------------------------------------------------------------




in writing, which such total requested number of Permits may increase or
decrease from month-to-month and costs associated with such Permits shall be
pro-rated accordingly. This Agreement is meant to meet the parking demands of
Licensee’s tenant at the Development only, and in no way shall the parking
rights granted to Licensee under this Agreement be interpreted to satisfy or
displace any code-required parking in connection with new construction at the
Development as required by the Long Beach Municipal Code or other applicable
regulations.
2.    TERM. The term of this Agreement shall commence on January 1, 2013 (the
“Commencement Date”), and shall terminate at midnight on December 31, 2024,
unless sooner terminated as provided herein (the “Term”). City and Licensee may
mutually agree to renew this Agreement for two (2) additional five (5)-year
terms. All provisions of this Agreement applicable to the original term shall
apply with equal force to the extended term.
3.    PARKING PERMIT FEES. Subject to the provisions of Section 4, Licensee
shall pay an annual fee equal to Six Hundred Dollars ($600) per Permit issued by
City (“Parking Fee”).
4.    ADJUSTMENT TO PARKING FEES. The Parking Fee to be paid to City by Licensee
for each Permit shall be adjusted annually effective on the adjustment date of
January 1st, by the 12 Months Percent Change in the Consumer Price Index for All
Urban Consumers, All Items, Base Period 1982-84=100, for the Los
Angeles-Riverside-Orange County, CA Area, published by the United States
Department of Labor, Bureau of Labor Statistics. The December Index immediately
prior to the adjustment date shall be the "Current Index," and the December
Index

    

--------------------------------------------------------------------------------




for the year previous shall be the "Beginning Index". If the Current Index is
greater than the Beginning Index, the then-current rent or adjusted Parking Fee
shall increase by the same percentage rounded to the nearest tenth as did the
Current Index increase over the Beginning Index, so that the Parking Fee shall
increase each year by the same percentage as did the Consumer Price Index. In no
event shall any Parking Fee adjustment result in a Parking Fee less than that
paid during the preceding period.
5.    USE OF PREMISES. The Premises shall be used during Licensee’s periods of
exclusive occupancy for parking by employees of Licensee’s tenant at the
Development and for no other purpose. Licensee shall not occupy, use, or grant
permission to anyone to occupy or use the Premises for any unlawful purpose.
Licensee shall conduct its business and activities and control its agents,
employees, invitees, licensees, volunteers, and visitors in such a manner that
will not create any nuisance, unreasonable annoyance or waste. On weekends and
weekday overnights between the hours of 6:00pm through 7:00am the Premises shall
be available to the public. Nothing contained in this Section 5 shall require
Licensee to supervise, control, or be responsible for activities upon or use of
the Premises by the public. Prior to issuing a parking citation to any vehicle
displaying a valid Permit issued pursuant to this Agreement, City shall grant
such vehicle a 30-minute grace period.
6.    CONDITION OF PREMISES. City shall deliver the Premises to Licensee paved,
striped, and free of debris on the Commencement Date. Any replacement Premises
designated by City pursuant to Section 1 shall also be

    

--------------------------------------------------------------------------------




delivered to Licensee, paved, striped and free of debris. Except as otherwise
described above, City delivers the Premises to Licensee “AS IS” and with all
faults.
7.    MAINTENANCE OF PREMISES. City shall provide for the ordinary care and
maintenance of the Premises; provided, however, that Licensee shall be
responsible for all costs associated with damage caused by Licensee’s use of the
Premises beyond reasonable wear and tear.
8.    INDEMNIFICATION. Licensee shall defend, indemnify, and hold harmless City,
its officers and employees (“City Indemnified Parties”) from and against all
causes of actions, damage, proceedings, claims, demands, loss, liens, costs and
expenses alleging injury to or death of persons, or damage to property, or any
other claim of damage brought, made, filed against, imposed on or sustained by
the City Indemnified Parties, or any of them, and arising from or attributable
to or caused, directly or indirectly (collectively or individually, a “claim"):
(i) by the use of the Premises or any equipment or materials located thereon, or
from activities conducted thereon by Licensee, its employees, invitees, agents,
or by any person or persons acting on behalf of Licensee and with Licensee's
knowledge and consent, express or implied during periods of Licensee’s exclusive
use; or
City shall defend, indemnify, and hold harmless Licensee, its officers and
employees (“Licensee Indemnified Parties”) from and against all causes of
actions, damage, proceedings, claims, demands, loss, liens, costs and expenses
alleging injury to or death of persons, or damage to

    

--------------------------------------------------------------------------------




property, or any other claim of damage brought, made, filed against, imposed on
or sustained by the Licensee Indemnified Parties, or any of them, and arising
from or attributable to or caused, directly or indirectly (collectively or
individually, a “claim”) by the use of the Premises by the public, or the
employees, agents or invitees of City or by any person or persons acting on
behalf of City.
9.    INSURANCE. Upon execution of this Agreement and in partial performance of
Licensee’s obligations hereunder, Licensee shall procure and maintain, at its
cost, during the Term and any extensions or renewals thereof, from an insurer
admitted in California or having a minimum rating of or equivalent to A:VIII in
Best’s Insurance Guide:
(i)    Comprehensive General Liability insurance with a combined single limit of
at least $1,000,000 for each occurrence or Two Million Dollars ($2,000,000)
general aggregate. City, its officials, employees and agents shall be covered as
additional insureds with respect to liability arising from activities performed
by or on behalf of Licensee. Said insurance shall be primary insurance with
respect to City and shall contain a cross-liability endorsement.    (ii)    “All
Risk” property insurance in an amount sufficient to cover the full replacement
value of Licensee’s personal property, improvements and equipment on the
Premises.
(iii)    Upon the execution of this Agreement, Licensee shall deliver to City
certificates of insurance with original endorsements evidencing the coverage
required by this Agreement. The certificates and endorsements shall be

    

--------------------------------------------------------------------------------




signed by a person authorized by the insurer to bind coverage on its behalf.
City reserves the right to require complete certified copies of all policies at
any time.
(iv)    Said insurance shall contain an endorsement requiring thirty (30) days’
prior written notice from insurers to City before cancellation or change of
coverage.
(v)    Said insurances may provide for such deductibles or self-insured
retention as may be acceptable to the City Manager or his designee. In the event
such insurance does provide for deductibles or self-insured retention, Licensee
agrees that it will fully protect City, its officials, and employees in the same
manner as these interests would have been protected had the policy or policies
not contained a deductible or retention provisions. With respect to damage to
property, City and Licensee hereby waive all rights of subrogation, one against
the other, but only to the extent that collectible commercial insurance is
available for said damage.
(vi)    Not more frequently than every two (2) years, if, in the opinion of
City, or of an insurance broker retained by City, the amount of the foregoing
insurance coverages is not adequate, Licensee shall increase the insurance
coverage as required by City.
(vii)    The procuring of said insurance shall not be construed as a limitation
on Licensee’s liability or as full performance on Licensee’s part of the
indemnification and hold harmless provisions of this Agreement; and Licensee
understands and agrees that, notwithstanding any insurance, Licensee’s
obligation

    

--------------------------------------------------------------------------------




to defend, indemnify and hold City, its officials and employees harmless
hereunder is for the full and total amount of any damage, injuries, loss,
expense, costs or liabilities in any manner connected with or attributed to the
acts or omissions of Licensee, its officers, agents, employees, patrons or
visitors, or the operations conducted by Licensee, or the Licensee’s use, misuse
or neglect of the Premises.
(viii)    Any modification or waiver of the insurance requirements herein shall
only be made with the written approval of the City’s Risk Manager or designee.
10.    CITY’S NON-LIABILITY. Except as expressly provided for in this Agreement,
City shall not be liable for any damage to Licensee or Licensee’s property or
any of Licensee’s employees, agents, invitees, licensees, volunteers or
visitors, and Licensee, as a material part of the consideration of this
Agreement, hereby waives all claims and demands against City for any such
damage, to the extent allowed by law, except to the extent that such damage is
caused by City’s negligence. Licensee assumes all risk of theft,
misappropriation, damage, injury, claims or losses of its personal property
kept, stored, held, placed or otherwise left on the Premises, except as
expressly provided for in this Agreement. Licensee shall not be responsible for
theft, misappropriation, damage, injury, claims or losses of personal property
belonging to members of the public.
11.    ASSIGNMENT AND SUBLETTING. Licensee may not assign or sub-license the
Premises without the express written consent of the City, which may be withheld
at City’s sole discretion. Notwithstanding the preceding sentence,

    

--------------------------------------------------------------------------------




Licensee may assign this Agreement to a purchaser of the Development. No
assumption or sub-licensing of this Agreement will be effective without the
express written assumption by such assignee of the obligations of Licensee under
this Agreement, nor shall such sub-licensing or assignment alter the primary
liability of Licensee for the payment of Parking Fees or for the performance of
any other obligations to be performed by Licensee.
12.    TAXES. Licensee shall pay all assessments or real estate taxes or
possessory interest taxes, if any, levied against the Premises due to Licensee’s
periods of exclusive use; provided that Licensee shall only be responsible for
its pro-rata share of taxes levied against the Premises.
13.    INSPECTION AND ENTRY. City shall have the right, at all reasonable times,
to enter the Premises to inspect them to determine if Licensee is complying with
the terms, covenants and conditions of this Agreement, to comply with any law,
order, or requirement of any governmental authority, and to serve or post any
notice.
14.    DEFAULT. The occurrence of any one or more of the following acts shall
constitute a default by Licensee, if said failure is not cured within thrity
(30) days after City gives notice to Licensee of said failure:
(i)    Failure to use the Premises as described in Section 5;
(ii)    Failure to pay Parking Fees;
(iii)    Failure to maintain the insurance required herein;
(iv)    Failure to execute a Lease with Molina Health Care Group respecting the
Development with a term of at least ten (10) years;

    

--------------------------------------------------------------------------------




(iv)    Failure to comply with any applicable law, rule, ordinance, or
regulation; or
(v)    Any failure to perform any other term, covenant, or condition of this
Agreement not specifically identified in this Section or in elsewhere in this
Agreement. If the default cannot reasonably be cured in thirty (30) days, then
Licensee shall not be in default if Licensee begins to cure within said period
and diligently proceeds to cure to completion; provided that in no event shall
such cure period extend beyond ninety (90) days.
15.    NOTICE. Any notice or request given under this Agreement shall be in
writing and personally delivered or deposited in the U.S. Postal Service,
postage prepaid, first class, addressed as follows:


To City:        City of Long Beach
333 West Ocean Boulevard, 13th Floor
Long Beach, CA 90802
Attn: City Manager


To Licensee:        6th & Pine Development, LLC
741 Atlantic Avenue
Long Beach, CA 90813
Attn: Michelle Molina

    

--------------------------------------------------------------------------------




Notice shall be effective on the date of personal delivery or deposit in the
mail, whichever first occurs. Notice of change of address or the person to whom
notice shall be directed shall be given in the manner prescribed herein.
16.    NO WAIVER. The failure or delay of either party to insist on strict
enforcement of any term, covenant, or condition herein shall not be deemed a
waiver of any right or remedy either party may have and shall not be deemed a
waiver of any subsequent or other breach of any term, covenant, or condition.
Any waiver or permission of any kind by either party shall be in writing and
signed to be effective.
17.    SURRENDER OF PREMISES. On the expiration or sooner termination of this
Agreement, Licensee shall deliver to City possession of the Premises. Licensee
shall remove its equipment, supplies and other items so as to leave the Premises
in a condition which does not damage the Premises and the improvements thereto
in any way.
18.    CITY'S RIGHT TO RE-ENTER ON TERMINATION OR EXPIRATION. Licensee shall
peaceably deliver possession of the Premises to City on the date of expiration
or sooner termination of this Agreement. On giving notice of termination to
Licensee, City shall have the right to re-enter and take possession of the
Premises on the date such termination becomes effective without further notice
of any kind and without instituting summary or regular legal proceedings.

    

--------------------------------------------------------------------------------




19.    RELOCATION WAIVER. Licensee expressly waives any rights to relocation
benefits or other compensation pursuant to the California Relocation Act or
applicable laws governing eminent domain.
20.    PERMANENT PARKING. City and Licensee agree to work together in good faith
to identify property suitable to provide for permanent parking for the
Development, whether publicly-owned or privately-owned, it being the intent of
the parties that such permanent parking would replace the Parking Spaces
provided pursuant to this Agreement.
21.    MISCELLANEOUS.
A.    Each party shall bear its own costs and expenses in connection with the
preparation of this Agreement. In the event any action is brought with respect
to theenforcement of this Agreement, the prevailing party shall be entitled to
recover its costs and expenses from the other party, including, but not limited
to, attorney's fees and court costs.
B.    This Agreement shall be binding on and inure to the benefit of the parties
and their successors, heirs, personal representatives, and all of the parties
shall be jointly and severally liable hereunder.
C.    This Agreement constitutes the entire understanding between the parties
and supersedes all prior negotiations, agreements and understandings, oral or
written, with respect to the subject matter hereof.
D.    This Agreement may not be amended except in a writing duly executed by
both parties.

    

--------------------------------------------------------------------------------




E.    This Agreement shall be governed by and construed under the laws of the
State of California, and no choice of laws or principles thereof shall apply.
F.    The captions and numbers herein and the grouping of the provisions of this
Agreement into separate sections and paragraphs are for the purpose of
convenience only and shall not be considered a part hereof, and shall have no
effect on the interpretation of this Agreement.
G.    If any term, covenant, or condition of this Agreement is found to be
invalid, ineffective, void, or unenforceable for any reason by a court of
competent jurisdiction, the remaining terms, covenants and conditions shall
remain in full force and effect.
H.    Time is of the essence in this Agreement and all of its provisions.
I.    This Agreement shall not be recorded.
J.    The relationship of the parties hereto is that of City and Licensee, and
the parties agree that nothing contained in this Agreement shall be deemed or
construed as creating a partnership, joint venture, principal-agent
relationship, association, or employer-employee relationship between them or
between City and any third party.
K.    This Agreement is created as a joint effort between the parties and fully
negotiated as to its terms covenants and conditions. This Agreement shall not be
construed against either party as the drafter.
L.    Each provision of this Agreement shall be deemed both a covenant and a
condition.

    

--------------------------------------------------------------------------------




M.    This Agreement is created for the benefit of the parties only and is not
intended to benefit any third person or entity.
N.    Where consent or approval is required from either Licensee or City by the
provisions of this Agreement, the giving of consent or approval shall not be
unreasonably withheld or delayed by the party from whom consent or approval is
required.
O.    All exhibits to this Agreement are hereby incorporated herein by
reference.


\\
\\
\\
\\
\\
\\
\\
\\
\\



    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this document to be duly executed as
of the date first stated above.


CITY OF LONG BEACH, a California municipal corporation
Dated:            By:        
Name:        
Title:        
CITY


6TH & PINE DEVELOPMENT, LLC, a California limited liability company
Dated:            By:        
Name:        
Title:        


LICENSEE


The foregoing Agreement is hereby approved as to form this             day of
                                                , 2012.
ROBERT E. SHANNON, City Attorney


By                                                        

     Deputy City Attorney


RFA;abcl
#07-03978

    

--------------------------------------------------------------------------------







    

--------------------------------------------------------------------------------




ESTOPPEL AND AGREEMENT REGARDING PARKING AGREEMENT




This ESTOPPEL AND AGREEMENT REGADING PARKING AGREEMENT (this "Agreement") dated
__________, 2013, is made among 6TH & PINE DEVELOPMENT, LLC, a California
limited liability company, whose address is 741 Atlantic Avenue, Long Beach,
California 90813 ("Licensee"), the CITY OF LONG BEACH, a California municipal
corporation, whose address is 333 West Ocean Boulevard, 13th Floor, Long Beach,
California 90802 (the "City"), and MOLINA HEALTHCARE, INC., a Delaware
corporation, whose address is 200 Oceangate, Suite 100, Long Beach, California
90802, Attention: General Counsel (“Tenant”).
WHEREAS, Tenant and Licensee have entered into an Office Building Lease–Full
Service Gross–Single Tenant Building(s), dated as of February 28, 2013 (the
"Lease"), a Memorandum of which is to be recorded in the Official Records of Los
Angeles County, California covering, among other property, the land (the "Land")
described in Exhibit "A" which is attached hereto and incorporated herein by
reference, and the improvements ("Improvements") thereon (or to be built
thereon) (such Land and Improvements being herein together called the
"Property");
WHEREAS, Licensee is the licensee under a Parking License Agreement by and
between the City and Licensee entered into as of May 25, 2012 (as the same may
from time to time be renewed, extended, amended or supplemented, the "Parking
Agreement"), covering the use of up to five hundred (500) parking spaces located
at one or more City-owned parking lots or structures, located within the City of
Long Beach, California (herein referred to as the "Parking Premises"); and
WHEREAS, the term the "City" as used herein means the present licensor under the
Parking Agreement, or, if the licensor's interest is transferred or assigned in
any manner, the successor(s) or assign(s) occupying the position of licensor
under the Parking Agreement at the time in question.
NOW THEREFORE, in consideration of the mutual agreements herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.    Estoppel Certificate. The City and Licensee agree to execute and deliver
from time to time, upon the reasonable request of the other party or of Tenant,
a certificate regarding the status of the Parking Agreement, consisting of
statements, if true (or if not, specifying why not), (a) that the Parking
Agreement is in full force and effect, (b) the date through which payments have
been paid, (c) the nature of any amendments or modifications of the Parking
Agreement, (d) to the best of the City’s and Licensee's knowledge, respectively,
no default exists under the Parking Agreement, (e) to the best of the City’s and
Licensee's knowledge, respectively, no setoffs, recoupments, estoppels, claims
or counterclaims exist against the City, and (f) such other matters as may be
reasonably requested.
2.    Acknowledgement and Agreement by the City. The City acknowledges and
agrees as follows:




--------------------------------------------------------------------------------




(a)    From and after the date hereof, in the event of a default by the Licensee
under the Parking Agreement, the City shall give Tenant notice of such default
concurrently at the time of delivery of notice of such default to the Licensee,
and shall afford Tenant an opportunity to cure such default prior to termination
of the Parking Agreement by the City, all pursuant to Section 14 of the Parking
Agreement; provided, however, that Tenant shall have no duty or obligation to
cure or remedy any breach or default. Notwithstanding the terms of the Parking
Agreement, the City hereby grants Tenant, in addition to the period given to
Licensee for remedying defaults, an additional thirty (30) days to remedy, or
cause to be remedied, any such default. It is specifically agreed that the City
shall not, as to Tenant, require cure of any such default which is personal to
Licensee, and therefore not susceptible to cure by Tenant. In the event that
such default shall be cured, either by Tenant or by Licensee, the City agrees
that Tenant’s use of the Parking Premises pursuant to the Parking Agreement
shall not be disturbed and that the Parking Agreement shall not be subject to
termination as a result of the occurrence of such default, which is cured either
by Tenant or Licensee. The City shall accept performance by Tenant of any term,
covenant, condition or agreement to be performed by Licensee under the Parking
Agreement with the same force and effect as though performed by Licensee. No
Licensee default under the Parking Agreement shall exist or shall be deemed to
exist as long as Tenant, in good faith, shall have commenced to cure such
default within the above referenced time period and shall be prosecuting the
same to completion with reasonable diligence, subject to force majeure; provided
that in no event shall such cure period exceed ninety (90) days.
(b)    In the event of the termination of the Parking Agreement by reason of any
default thereunder by Licensee, upon Tenant's written request, given within
thirty (30) days after any such termination, the City, within fifteen (15) days
after receipt of such request, shall execute and deliver to Tenant a new lease
of the Parking Premises for the remainder of the term of the Parking Agreement
upon all of the terms, covenants and conditions of the Parking Agreement. Tenant
shall not become liable under the Parking Agreement unless and until Tenant
becomes, and then only with respect to periods in which the Tenant succeeds to
the interests of Licensee under the Parking Agreement.
(c)    The City shall send a copy of any notice or statement under the Parking
Agreement to Tenant at the same time such notice or statement is sent to
Licensee if such notice or statement has a material impact on the economic
terms, operating covenants or duration of the Parking Agreement. The City
represents and warrants to Tenant that a true and complete copy of the Parking
Agreement has been delivered by the City to Tenant.
3.    Acknowledgment and Agreement by Licensee. Licensee, as licensee under the
Parking Agreement, acknowledges and agrees for itself and its heirs,
representatives, successors and assigns, that: (a) this Agreement does not
constitute a waiver by Tenant of any of its rights under the Lease, or in any
way release Licensee from its obligations to comply with the terms, provisions,
conditions, covenants, agreements and clauses of the Lease; and (b) the
provisions of the Lease remain in full force and effect and must be complied
with by Licensee. Licensee shall send a copy of any notice or statement under
the Parking Agreement to Tenant at the same time such notice or statement is
sent the City if such notice or statement has a material impact on the economic
terms, operating covenants or duration of the Parking Agreement.




--------------------------------------------------------------------------------




4.    Parking Agreement Status. The City and Licensee certify to Tenant that
neither the City nor Licensee has knowledge of any default on the part of the
other under the Parking Agreement, that the Parking Agreement is bona fide and
contains all of the agreements of the parties thereto with respect to the
letting of the Parking Premises, that the Parking Agreement has not been
modified or amended and that all of the agreements and provisions therein
contained are in full force and effect.
5.    Notices. All notices, request, consents, demands and other communications
required or which any party desires to give hereunder shall be in writing and
shall be deemed sufficiently given or furnished if delivered by personal
delivery, by expedited delivery service with proof of delivery, or by registered
or certified United States mail, postage prepaid, at the addresses specified at
the beginning of this Agreement (unless changed by similar notice in writing
given by the particular party whose address is to be changed). Any such notice
or communication shall be deemed to have been given either at the time of
personal delivery or, in the case of delivery service or mail, as of the date of
first attempted delivery at the address and in the manner provided herein.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon receipt. This Paragraph 5 shall not be construed in any way to
affect or impair any waiver of notice or demand provided in this Agreement or in
the Parking Agreement or to require giving notice or demand to or upon any
persons in any situation or for any person.




--------------------------------------------------------------------------------




6.    Miscellaneous.
(a)    Nothing contained in this Agreement shall be construed to derogate from
or in any way impair, or affect the estate and rights created pursuant to the
Lease.
(b)    This Agreement shall inure to the benefit of the parties hereto, their
respective successors and permitted assigns, and any subsequent owner of the
Property, and its heirs, personal representatives, successors and assigns;
provided, however, that in such event, the Parking Agreement shall remain in
full force and effect, and thereupon all such obligations and liabilities shall
be the responsibility of the party to whom Licensee's interest is assigned or
transferred; and provided further that the interest of Licensee under this
Agreement may not be assigned or transferred without the prior written consent
of Tenant and the City.
(c)    THIS AGREEMENT AND ITS VALIDITY, ENFORCEMENT AND INTERPRETATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF CALIFORNIA.
(d)    The words "herein", "hereof", "hereunder" and other similar compounds of
the word "here" as used in this Agreement refer to this entire Agreement and not
to any particular section or provision.
(e)    This Agreement may not be modified orally or in any manner other than by
an agreement in writing signed by the parties hereto or their respective
successors in interest.
(f)    If any provision of the Agreement, shall be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not apply to or affect any other provision hereof, but this Agreement
shall be construed as if such invalidity, illegibility, or unenforceability did
not exist.
(g)    Each individual executing this Agreement on behalf of the parties hereto
represents and warrants that s/he is duly authorized to execute and deliver this
Agreement on behalf of such entity, and that this Agreement is binding upon such
party, in accordance with the terms of this Agreement.
(h)    This Agreement may be executed in any number of counterparts and all of
such counterparts shall together constitute one and the same instrument.
[Signatures appear on the following page]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and sealed as of the date first above written.
LICENSEE:


6TH & PINE DEVELOPMENT, LLC,
a California limited partnership


By:    _____________________
Name:    _____________________
Title:    _____________________




CITY:


CITY OF LONG BEACH, a California municipal corporation




By: _________________________
Name:_______________________
Title:________________________




Approved as to Form:




By:    ______________________________
Title:    Deputy City Attorney




Attest:


By:    _______________________________
Title:    City Clerk




TENANT:


MOLINA HEALTHCARE, INC.,
a Delaware corporation




By:    _____________________
Name:    _____________________
Title:    _____________________




--------------------------------------------------------------------------------










